Exhibit 10.3
     THE LIEN CREATED BY THIS AGREEMENT ON THE PROPERTY DESCRIBED HEREIN IS
JUNIOR AND SUBORDINATE TO THE LIEN ON SUCH PROPERTY CREATED BY ANY SIMILAR
INSTRUMENT NOW OR HEREAFTER GRANTED TO THE FIRST PRIORITY REPRESENTATIVE, AND
ITS SUCCESSORS AND ASSIGNS, IN SUCH PROPERTY, IN ACCORDANCE WITH THE PROVISIONS
OF THAT CERTAIN INTERCREDITOR AGREEMENT DATED AS OF AUGUST 4, 2009 AMONG BANK OF
AMERICA, N.A., AS FIRST PRIORITY ADMINISTRATIVE AGENT AND FIRST PRIORITY
COLLATERAL AGENT, CREDIT SUISSE, AS SECOND LIEN COLLATERAL AGENT, U.S. BANK
NATIONAL ASSOCIATION, AS THIRD LIEN COLLATERAL AGENT AND THE LOAN PARTIES
REFERRED TO THEREIN, AS AMENDED FROM TIME TO TIME.
 
COMMERCIAL VEHICLE GROUP, INC.
as Borrower
the SUBSIDIARY GUARANTORS named herein
 
LOAN AND SECURITY AGREEMENT
Dated as of August 4, 2009
$16,800,000
 
CERTAIN FINANCIAL INSTITUTIONS,
as Lenders,
and
CREDIT SUISSE,
as Agent
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page   Article 1 DEFINITIONS AND INCORPORATION BY
REFERENCE     1  
Section 1.01
  Definitions     1  
Section 1.02
  Accounting Terms     39  
Section 1.03
  Uniform Commercial Code     39  
Section 1.04
  Certain Matters of Construction     39  
Section 1.05
  Certifications     40  
Section 1.06
  Times of Day     40  
 
            Article 2 LOAN     40  
Section 2.01
  Term Loan Commitment     40  
Section 2.02
  Notes     41  
Section 2.03
  Funding Authorization     41  
Section 2.04
  Interest     41  
Section 2.05
  Calculation of Interest     41  
Section 2.06
  Defaulted Interest     41  
Section 2.07
  Excess Interest     41  
Section 2.08
  Other Fees and Expenses     42  
Section 2.09
  Repayments     42  
Section 2.10
  Voluntary Prepayments of the Term Loans     43  
Section 2.11
  Mandatory Prepayments of the Term Loans     43  
Section 2.12
  Maturity     44  
Section 2.13
  Loan Accounts     44  
Section 2.14
  Taxes     44  
Section 2.15
  Liability Unconditional     47  
 
            Article 3 REPRESENTATIONS AND WARRANTIES     47  
Section 3.01
  General Representations and Warranties     47  
Section 3.02
  Complete Disclosure     53  
 
            Article 4 COVENANTS     53  
Section 4.01
  Repayment of the Term Loans     53  
Section 4.02
  SEC Reports     53  
Section 4.03
  Limitation on Indebtedness     54  
Section 4.04
  Limitation on Restricted Payments     57  
Section 4.05
  Limitation on Restrictions on Distributions from Restricted Subsidiaries    
59  
Section 4.06
  Limitation on Sales of Assets and Subsidiary Stock     60  
Section 4.07
  Limitation on Affiliate Transactions     61  
Section 4.08
  Limitation on Line of Business     63  
Section 4.09
  [Intentionally omitted]     63  
Section 4.10
  Limitation on Liens     63  
Section 4.11
  Limitation on Sale/Leaseback Transactions     63  
Section 4.12
  Future Guarantors     63  
Section 4.13
  Compliance Certificate     63  

i



--------------------------------------------------------------------------------



 



                      Page  
Section 4.14
  Limitation on Issuances and Sales of Capital Stock of Wholly Owned
Subsidiaries     64  
Section 4.15
  Impairment of Security Interest     64  
Section 4.16
  After-Acquired Property     64  
Section 4.17
  Further Instruments and Acts     64  
Section 4.18
  Mergers and Transfer Assets     64  
Section 4.19
  Amendment to Other Debt Documents     65  
 
            Article 5 CONDITIONS PRECEDENT     66  
Section 5.01
  Closing Conditions     66  
 
            Article 6 DEFAULTS AND REMEDIES     68  
Section 6.01
  Events of Default     68  
Section 6.02
  Acceleration     70  
Section 6.03
  Other Remedies     71  
Section 6.04
  Licenses     71  
Section 6.05
  Set Off     71  
Section 6.06
  Remedies Cumulative     72  
 
            Article 7 AGENT     72  
Section 7.01
  Appointment, Authority and Duties of Agent     72  
Section 7.02
  Agreements Regarding Collateral and Field Examination Reports     73  
Section 7.03
  Reliance By Agent     74  
Section 7.04
  Action Upon Default     75  
Section 7.05
  Ratable Sharing     75  
Section 7.06
  Indemnification of Agent Indemnitees     75  
Section 7.07
  Limitation on Responsibilities of Agent     76  
Section 7.08
  Successor Agent and Co-Agents     77  
Section 7.09
  Due Diligence and Non-Reliance     78  
Section 7.10
  Remittance of Payments and Collections     79  
Section 7.11
  No Third Party Beneficiaries     79  
 
            Article 8 COLLATERAL     80  
Section 8.01
  Grant of Security Interest     80  
Section 8.02
  Lien on Deposit Accounts; Cash Collateral     82  
Section 8.03
  Real Estate Collateral     82  
Section 8.04
  Other Collateral     83  
Section 8.05
  No Assumption of Liability     83  
Section 8.06
  Further Assurances     83  
Section 8.07
  Foreign Subsidiary Stock     83  
 
            Article 9 COLLATERAL ADMINISTRATION     84  
Section 9.01
  Administration of Accounts     84  
Section 9.02
  Administration of Inventory     84  
Section 9.03
  Administration of Equipment     85  
Section 9.04
  Administration of Deposit Accounts     85  
Section 9.05
  General Provisions     86  
Section 9.06
  Insurance of Collateral; Condemnation Proceeds     86  
Section 9.07
  Power of Attorney     87  

ii



--------------------------------------------------------------------------------



 



                      Page   Article 10 BENEFIT OF AGREEMENT; ASSIGNMENTS AND
PARTICIPATIONS     88  
Section 10.01
  Successors and Assigns     88  
Section 10.02
  Participations     88  
Section 10.03
  Assignments     89  
 
            Article 11 MISCELLANEOUS     90  
Section 11.01
  Consents, Amendments and Waivers     90  
Section 11.02
  Indemnity     90  
Section 11.03
  Notices and Communications     91  
Section 11.04
  Performance of Obligor’s Obligations     92  
Section 11.05
  Credit Inquiries     93  
Section 11.06
  Severability     93  
Section 11.07
  Cumulative Effect; Conflict of Terms     93  
Section 11.08
  Counterparts     93  
Section 11.09
  Entire Agreement     93  
Section 11.10
  Relationship with Lenders     93  
Section 11.11
  No Advisory or Fiduciary Responsibility     93  
Section 11.12
  Confidentiality     94  
Section 11.13
  GOVERNING LAW     94  
Section 11.14
  Platform; Borrower Materials     95  
Section 11.15
  Consent to Forum     95  
Section 11.16
  Waivers by Obligors     95  
Section 11.17
  Patriot Act Notice     96  
 
            Article 12 SUBSIDIARY GUARANTIES     96  
Section 12.01
  Guaranties     96  
Section 12.02
  Limitation on Liability     97  
Section 12.03
  Successors and Assigns     98  
Section 12.04
  No Waiver     98  
Section 12.05
  Modification     98  
Section 12.06
  Release of Subsidiary Guarantor     98  
Section 12.07
  Contribution     99  

     
Exhibit A
  Note
Exhibit B
  Assignment and Acceptance
Exhibit C
  Form of Joinder
Exhibit D
  Form of Landlord Waiver

iii



--------------------------------------------------------------------------------



 



LOAN AND SECURITY AGREEMENT
     THIS LOAN AND SECURITY AGREEMENT is dated as of August 4, 2009 (this
“Agreement”), among COMMERCIAL VEHICLE GROUP, INC., a Delaware corporation (the
“Borrower”), the Subsidiary Guarantors listed on the signature pages hereto from
time to time, the financial institutions party to this Agreement from time to
time as lenders (collectively, the “Lenders”), and Credit Suisse, solely in its
capacity as agent for the Lenders (in such capacity, the “Agent”).
RECITALS
     Borrower has requested that Lenders provide a term loan to Borrower, the
Net Cash Proceeds of which shall be applied to pay down the amount outstanding
under the Revolving Credit Facility (without permanently reducing the commitment
thereunder) and to pay fees and expenses related to this Agreement and the Third
Lien Notes. Lenders are willing to provide the term loan on the terms and
conditions set forth in this Agreement.
     NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:
ARTICLE 1
DEFINITIONS AND INCORPORATION BY REFERENCE
     Section 1.01 Definitions.
     “Accreted Value” means for any specified date, the amount calculated
pursuant to (1), (2), or (3) for each $1,000 of principal amount of the Term
Loans:
          (1) if the specified date occurs on one or more of the following dates
(each such date, other than the Closing Date, a “Quarterly Accrual Date”) the
Accreted Value will equal to the amount set forth below for such Quarterly
Accrual Date:

          Date   Accreted Value
Closing Date
  $ 781.00  
September 30, 2009
  $ 792.23  
December 31, 2009
  $ 809.08  
March 31, 2010
  $ 825.92  
June 30, 2010
  $ 842.77  
September 30, 2010
  $ 859.62  
December 31, 2010
  $ 876.46  
March 31, 2011
  $ 893.31  
June 30, 2011
  $ 910.15  
September 30, 2011
  $ 927.00  
December 31, 2011
  $ 943.85  

 



--------------------------------------------------------------------------------



 



          Date   Accreted Value
March 31, 2012
  $ 960.69  
June 30, 2012
  $ 977.54  
September 30, 2012
  $ 994.38  
Maturity Date
  $ 1,000.00  

          (2) if the specified date occurs before the first Quarterly Accrual
Date, the Accreted Value will equal the sum of
               (a) the Accreted Value of such Term Loans on the Closing Date set
forth above and
               (b) an amount equal to the product of (x) the Accreted Value for
the first Quarterly Accrual Date less the Accreted Value on the Closing Date
multiplied by (y) a fraction, the numerator of which is the number of days from
the Closing Date to the specified date, using a 360-day year of twelve 30-day
months, and the denominator of which is the number of days from the Closing Date
to the first Quarterly Accrual Date, using a 360-day year of twelve 30-day
months;
          (3) if the specified date occurs between the two Quarterly Accrual
Dates, the Accreted Value will equal to the sum of
               (a) the Accreted Value for the Quarterly Accrual Date immediately
preceding such specified date and
               (b) an amount equal to the product of (x) the Accreted Value for
the immediately following Quarterly Accrual Date less the Accreted Value for the
immediately preceding Quarterly Accrual Date multiplied by (y) a fraction, the
numerator of which is the number of days from the immediately preceding Quarter
Accrual Date to the specified date, using a 360-day year of twelve 30-day
months, the denominator of which is 90.
     “Affiliate” of any specified Person means any other Person, directly or
indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition and the
definition of “Affiliated Lender”, “control” when used with respect to any
Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing. For purposes of Sections 4.04, 4.06 and
4.07 only, “Affiliate” shall also mean any beneficial owner of Capital Stock
representing 10% or more of the total voting power of the Voting Stock (on a
fully diluted basis) of Borrower or of rights or warrants to purchase such
Capital Stock (whether or not currently exercisable) and any Person who would be
an Affiliate of any such beneficial owner pursuant to the first sentence hereof.
     “Affiliated Lender” means a Lender controlling or controlled by or under
direct or indirect common control with another Lender.

 



--------------------------------------------------------------------------------



 



     “Affiliate Transaction” has the meaning set forth in Section 4.07.
     “After-Acquired Property” means (a) at any time the First Priority Lien
Obligations or the commitments thereunder are outstanding, any property (other
than the initial Collateral as of the Closing Date) of Borrower or any
Subsidiary Guarantor that secures any First-Priority Lien Obligations and (b) at
any time no First Priority Lien Obligations or any commitments thereunder are
outstanding, “Collateral” as defined in the Bank of America Credit Agreement or
Other Credit Agreement.
     “Agent” has the meaning set forth in the preamble to this Agreement.
     “Agent Action” has the meaning set forth in Section 7.13(b).
     “Agent Indemnitees” means Agent and the Agent-Related Persons.
     “Agent Professionals” means attorneys, accountants, appraisers, auditors,
business valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by Agent.
     “Agent-Related Persons” means the Agent’s Affiliates and the respective
directors, trustees, officers, employees, agents and advisors of the Agent and
the Agent’s Affiliates.
     “Agreement” means this Agreement as amended, restated, supplemented or
otherwise modified from time to time.
     “Applicable Law” means all laws (including common law and equitable
principles), rules, regulations and governmental guidelines having the force of
law and applicable to any Person, conduct, transaction, agreement or matter in
question, including all applicable statutory law, local policies, and all
provisions of constitutions, treaties, statutes, rules, regulations, orders,
ordinance, injunction, writ award or decrees of any Governmental Authorities, in
each case having the force of law.
     “Approved Fund” means any Person (other than a natural person) that is
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in its ordinary course of activities, and
is administered or managed by a Lender, an entity that administers or manages a
Lender, or an Affiliate of either.
     “Asset Disposition” means any sale, lease, transfer or other disposition
(or series of related sales, leases, transfers or dispositions) by Borrower or
any Restricted Subsidiary, including any disposition by means of a merger,
consolidation or similar transaction (each referred to for the purposes of this
definition as a “disposition”), of

  (1)   any shares of Capital Stock of a Restricted Subsidiary (other than
directors’ qualifying shares or shares required by applicable law to be held by
a Person other than Borrower or a Restricted Subsidiary);     (2)   all or
substantially all the assets of any division or line of business of Borrower or
any Restricted Subsidiary; or

 



--------------------------------------------------------------------------------



 



  (3)   any other assets of Borrower or any Restricted Subsidiary outside of the
ordinary course of business of Borrower or such Restricted Subsidiary other
than, in the case of clauses (1) and (2) above and this clause (3),

  (A)   a disposition by a Restricted Subsidiary to Borrower or by Borrower or a
Restricted Subsidiary to a Restricted Subsidiary,     (B)   for purposes of
Section 4.06 only, a disposition that constitutes a Restricted Payment (or would
constitute a Restricted Payment but for the exclusions from the definition
thereof (including a Permitted Investment)) permitted by Section 4.04,     (C)  
a disposition of assets or Capital Stock with a fair market value of less than
$1.0 million,     (D)   a disposition of cash or Temporary Cash Investments,    
(E)   the creation of a Lien (but not the sale or other disposition of the
property subject to such Lien),     (F)   sales of accounts receivable and
related assets of the type specified in the definition of Qualified Receivables
Transaction to or by a Receivables Subsidiary for the fair market value thereof
or the creation of a Lien on any such accounts receivable or related assets in
connection with a Qualified Receivables Transaction,     (G)   any exchange of
like property pursuant to Section 1031 of the Code for use in a Related
Business,     (H)   any sale, transfer or other disposition of defaulted
receivables for collection, and     (I)   a disposition of assets that are worn
out, obsolete or damaged or no longer used in the business of Borrower or any
Restricted Subsidiary, as the case may be, in the ordinary course of business.

     “Attributable Debt” in respect of a Sale/Leaseback Transaction means, as at
the time of determination, the present value (discounted at the interest rate
borne by the Third Lien Notes compounded semi-annually) of the total obligations
of the lessee for rental payments during the remaining term of the lease
included in such Sale/Leaseback Transaction (including any period for which such
lease has been extended); provided, however, that if such Sale/Leaseback
Transaction results in a Capital Lease Obligation, the amount of Indebtedness
represented thereby will be determined in accordance with the definition of
“Capital Lease Obligation”.
     “Average Life” means, as of the date of determination, with respect to any
Indebtedness, the quotient obtained by dividing (1) the sum of the products of
the numbers of years from the date of determination to the dates of each
successive scheduled principal payment of or

 



--------------------------------------------------------------------------------



 



redemption or similar payment with respect to such Indebtedness multiplied by
the amount of such payment by (2) the sum of all such payments.
     “Bank of America Credit Agreement” means the Loan and Security Agreement,
dated as of January 7, 2009, by and among Borrower, certain of its Subsidiaries,
the lenders referred to therein, Bank of America, N.A., as agent, as the same
may be amended, supplemented, amended and restated or otherwise modified from
time to time.
     “Bankruptcy Law” means Title 11, United States Code, or any similar Federal
or state law for the relief of debtors.
     “Board of Directors” means the Board of Directors of Borrower or any
committee thereof duly authorized to act on behalf of such Board.
     “Board of Governors” means the Board of Governors of the Federal Reserve
System.
     “Borrowed Money” means with respect to any Obligor, without duplication,
its (a) Indebtedness that (i) arises from the lending of money by any Person to
such Obligor (other than trade payables and accrued expenses in the ordinary
course of business), (ii) is evidenced by notes, drafts, bonds, debentures,
credit documents or similar instruments, (iii) accrues interest or is a type
upon which interest charges are customarily paid (excluding trade payables owing
in the ordinary course of business), or (iv) was issued or assumed as full or
partial payment for Property; (b) Capital Lease Obligations; (c) reimbursement
obligations with respect to letters of credit; and (d) guaranties of any
Indebtedness of the foregoing types owing by another Person.
     “Business Day” means each day which is not a Legal Holiday.
     “Capital Lease Obligation” means an obligation that is required to be
classified and accounted for as a capital lease for financial reporting purposes
in accordance with GAAP, and the amount of Indebtedness represented by such
obligation shall be the capitalized amount of such obligation determined in
accordance with GAAP; and the maturity date thereof shall be the date of the
last payment of rent or any other amount due under such lease prior to the first
date upon which such lease may be terminated by the lessee without payment of a
penalty. For purposes of Section 4.10, a Capital Lease Obligation will be deemed
to be secured by a Lien on the property being leased.
     “Capital Stock” of any Person means any and all shares, interests
(including partnership interests), rights to purchase, warrants, options,
participations or other equivalents of or interests in (however designated)
equity of such Person, including any Preferred Stock, but excluding any debt
securities convertible into such equity.
     “CERCLA”: the Comprehensive Environmental Response Compensation and
Liability Act (42 U.S.C. § 9601 et seq.).
     “Change of Control” means the occurrence of any of the following events:

  (1)   any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) is or becomes the “beneficial owner” (as defined in Rules 13d-3
and 13d-5

 



--------------------------------------------------------------------------------



 



      under the Exchange Act, except that for purposes of this clause (1) such
person shall be deemed to have “beneficial ownership” of all shares that any
such person has the right to acquire, whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of more
than 35% of the total voting power of the Voting Stock of Borrower;     (2)  
individuals who on the Closing Date constituted the Board of Directors (together
with any new directors whose election by such Board of Directors or whose
nomination for election by the shareholders of Borrower was approved by a vote
of a majority of the directors of Borrower then still in office who were either
directors on the Reference Date or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
Board of Directors then in office;     (3)   the adoption of a plan relating to
the liquidation or dissolution of Borrower;     (4)   the merger or
consolidation of Borrower with or into another Person or the merger of another
Person with or into Borrower, or the sale of all or substantially all the assets
of Borrower (determined on a consolidated basis) to another Person other than a
transaction following which (a) in the case of a merger or consolidation
transaction, holders of securities that represented 100% of the Voting Stock of
Borrower immediately prior to such transaction (or other securities into which
such securities are converted as part of such merger or consolidation
transaction) own directly or indirectly at least a majority of the voting power
of the Voting Stock of the surviving Person in such merger or consolidation
transaction immediately after such transaction and substantially the same
proportion as before the transaction and (b) in the case of a sale of assets
transaction, each transferee becomes an obligor in respect of the Obligations
and a Subsidiary of the transferor of such assets; or     (5)   a “Change of
Control” under the 8% Senior Notes due 2013 or the Third Lien Notes or any
similar definition or concept in any Refinancing Indebtedness thereof.

     “Claims” means all liabilities, obligations, losses, damages, penalties,
judgments, proceedings, interest, costs and expenses of any kind (including
remedial response costs, reasonable attorneys’ fees and expenses and
Extraordinary Expenses) at any time (including after Full Payment of the
Obligations, termination of this Agreement, resignation or replacement of Agent,
or replacement of any Lender) imposed on, incurred by or asserted against any
Indemnitee in any way relating to (a) any Term Loans, Loan Documents, or the use
thereof or transactions relating thereto, (b) any action taken or omitted to be
taken by any Indemnitee in connection with any Loan Documents, (c) the existence
or perfection of any Liens, or realization upon any Collateral, (d) the exercise
of any rights or remedies under any Loan Documents or Applicable Law, and/or
(e) the failure by any Obligor to perform or observe any terms of any Loan
Document, in each case including all costs and expenses relating to any
investigation, litigation, arbitration or other proceeding (including an
Insolvency Proceeding or appellate proceedings), whether or not the applicable
Indemnitee is a party thereto.

 



--------------------------------------------------------------------------------



 



     “Closing Date” means August 4, 2009.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Collateral” means all Property described hereunder and in the Security
Documents as security for any Obligations; provided, that, in no event shall the
term “Collateral” include any Excluded Collateral.
     “Consolidated Coverage Ratio” as of any date of determination means the
ratio of:

  (1)   the aggregate amount of EBITDA for the period of the most recent four
consecutive fiscal quarters prior to the date of such determination for which
financial statements are available to     (2)   Consolidated Interest Expense
for such four fiscal quarters; provided, however, that

  (A)   if Borrower or any Restricted Subsidiary has Incurred any Indebtedness
since the beginning of such period that remains outstanding or if the
transaction giving rise to the need to calculate the Consolidated Coverage Ratio
is an Incurrence of Indebtedness, or both, EBITDA and Consolidated Interest
Expense for such period shall be calculated after giving effect on a pro forma
basis to such Indebtedness as if such Indebtedness had been Incurred on the
first day of such period (except that in making such computation, the amount of
Indebtedness Incurred for working capital purposes under any Revolving Credit
Facility outstanding on the date of such calculation will be deemed to be
(i) the average daily balance of such Indebtedness during such four fiscal
quarters or such shorter period for which such facility was outstanding or
(ii) if such facility was created after the end of such four fiscal quarters,
the average daily balance of such Indebtedness during the period from the date
of the creation of such facility to the date of such calculation),     (B)   if
Borrower or any Restricted Subsidiary has repaid, repurchased, defeased or
otherwise discharged any Indebtedness since the beginning of such period or if
any Indebtedness is to be repaid, repurchased, defeased or otherwise discharged
(in each case other than Indebtedness Incurred for working capital purposes
under any Revolving Credit Facility) on the date of the transaction giving rise
to the need to calculate the Consolidated Coverage Ratio, EBITDA and
Consolidated Interest Expense for such period shall be calculated on a pro forma
basis as if such discharge had occurred on the first day of such period and as
if Borrower or such Restricted Subsidiary had not earned the interest income
actually earned during such period in respect of cash or Temporary Cash
Investments used to repay, repurchase, defease or otherwise discharge such
Indebtedness,     (C)   if since the beginning of such period Borrower or any
Restricted Subsidiary shall have made any Asset Disposition (including any sale,

 



--------------------------------------------------------------------------------



 



      lease, transfer or other disposition that would constitute an Asset
Disposition but for the exclusions contained in clauses (C) and (G) of the
definition thereof), EBITDA for such period shall be reduced by an amount equal
to EBITDA (if positive) directly attributable to the assets which are the
subject of such Asset Disposition for such period, or increased by an amount
equal to EBITDA (if negative), directly attributable thereto for such period and
Consolidated Interest Expense for such period shall be reduced by an amount
equal to the Consolidated Interest Expense directly attributable to any
Indebtedness of Borrower or any Restricted Subsidiary repaid, repurchased,
defeased or otherwise discharged with respect to Borrower and its continuing
Restricted Subsidiaries in connection with such Asset Disposition for such
period (or, if the Capital Stock of any Restricted Subsidiary is sold and such
sale is permitted under Section 4.06 and Section 4.14 hereof, the Consolidated
Interest Expense for such period directly attributable to the Indebtedness of
such Restricted Subsidiary to the extent Borrower and its continuing Restricted
Subsidiaries are no longer liable for such Indebtedness after such sale),    
(D)   if since the beginning of such period Borrower or any Restricted
Subsidiary (by merger or otherwise) shall have made an Investment in any
Restricted Subsidiary (or any Person which becomes a Restricted Subsidiary) or
an acquisition of assets, including any acquisition of assets occurring in
connection with a transaction requiring a calculation to be made hereunder,
which constitutes all or substantially all of an operating unit of a business,
EBITDA and Consolidated Interest Expense for such period shall be calculated
after giving pro forma effect thereto (including the Incurrence of any
Indebtedness) as if such Investment or acquisition had occurred on the first day
of such period,     (E)   if since the beginning of such period any Person (that
subsequently became a Restricted Subsidiary or was merged with or into Borrower
or any Restricted Subsidiary since the beginning of such period) shall have made
any Asset Disposition (including any sale, lease, transfer or other disposition
that would constitute an Asset Disposition but for the exclusions contained in
clauses (C) and (G) of the definition thereof), any Investment or acquisition of
assets that would have required an adjustment pursuant to clause (C) or
(D) above if made by Borrower or a Restricted Subsidiary during such period,
EBITDA and Consolidated Interest Expense for such period shall be calculated
after giving pro forma effect thereto as if such Asset Disposition, Investment
or acquisition had occurred on the first day of such period,     (F)   if since
the beginning of such period any Person was designated as an Unrestricted
Subsidiary or redesignated as, or otherwise became, a Restricted Subsidiary,
EBITDA and Consolidated Interest Expense shall

 



--------------------------------------------------------------------------------



 



      be calculated on a pro forma basis as if such event had occurred on the
first day of such period, and     (G)   if, since the beginning of such period,
Borrower has classified any of its businesses as discontinued operations, EBITDA
and Consolidated Interest Expense shall be calculated on a pro forma basis as to
exclude the impact of such discontinued operations on or after the date such
operations are classified as discontinued.

     For purposes of this definition, whenever pro forma effect is to be given
to an acquisition of assets, the amount of income or earnings relating thereto
and the amount of Consolidated Interest Expense associated with any Indebtedness
Incurred in connection therewith, the pro forma calculations shall be determined
in good faith by a responsible financial or accounting Officer of Borrower (and
shall include any applicable Pro Forma Cost Savings). If any Indebtedness bears
a floating rate of interest and is being given pro forma effect, the interest on
such Indebtedness shall be calculated as if the rate in effect on the date of
determination had been the applicable rate for the entire period (taking into
account any Interest Rate Agreement applicable to such Indebtedness if such
Interest Rate Agreement has a remaining term in excess of 12 months). If any
Indebtedness is Incurred under a revolving credit facility and is being given
pro forma effect, the interest on such Indebtedness shall be calculated based on
the average daily balance of such Indebtedness for the four fiscal quarters
subject to the pro forma calculation to the extent that such Indebtedness was
Incurred solely for working capital purposes.
     “Consolidated Interest Expense” means, for any period, the total interest
expense of Borrower and its consolidated Restricted Subsidiaries (but excluding
any loss on early extinguishment of Indebtedness), plus, to the extent not
included in such total interest expense, and to the extent incurred by Borrower
or its Restricted Subsidiaries, without duplication,

  (1)   interest expense attributable to Capital Lease Obligations;     (2)  
amortization of debt discount and debt issuance cost;     (3)   capitalized
interest;     (4)   non-cash interest expense;     (5)   commissions, discounts
and other fees and charges owed with respect to letters of credit and bankers’
acceptance financing;     (6)   net payments pursuant to Hedging Obligations
relating to Interest Rate Agreements; provided, however, that any net receipts
pursuant to such Hedging Obligations shall be included as a reduction of
interest expense;     (7)   dividends accrued in respect of all Disqualified
Stock of Borrower and all Preferred Stock of any Restricted Subsidiary, in each
case held by Persons other than Borrower or a Restricted Subsidiary (other than
dividends payable solely in Capital Stock (other than Disqualified Stock) of
Borrower); provided, however, that such dividends will be multiplied by a
fraction the numerator of which is one

 



--------------------------------------------------------------------------------



 



      and the denominator of which is one minus the effective combined tax rate
of the issuer of such Preferred Stock (expressed as a decimal) for such period
(as estimated by the chief financial officer of Borrower in good faith);     (8)
  interest incurred in connection with Investments in discontinued operations;  
  (9)   interest accruing on any Indebtedness of any other Person to the extent
such Indebtedness is Guaranteed by (or secured by the assets of) Borrower or any
Restricted Subsidiary; and     (10)   the cash contributions to any employee
stock ownership plan or similar trust to the extent such contributions are used
by such plan or trust to pay interest or fees to any Person (other than
Borrower) in connection with Indebtedness Incurred by such plan or trust.

     “Consolidated Net Income” means, for any period, the net income of Borrower
and its consolidated Subsidiaries; provided, however, that there shall not be
included in such Consolidated Net Income:

  (1)   any net income of any Person (other than Borrower) if such Person is not
a Restricted Subsidiary, except that, subject to the exclusion contained in
clause (4) below, Borrower’s equity in the net income of any such Person for
such period shall be included in such Consolidated Net Income up to the
aggregate amount of cash actually distributed by such Person during such period
to Borrower or a Restricted Subsidiary as a dividend or other distribution
(subject, in the case of a dividend or other distribution paid to a Restricted
Subsidiary, to the limitations contained in clause (3) below);     (2)   any net
income (or loss) of any Person acquired by Borrower or a Subsidiary in a pooling
of interests transaction (or any transaction accounted for in a manner similar
to a pooling of interests) for any period prior to the date of such acquisition;
    (3)   any net income of any Restricted Subsidiary if such Restricted
Subsidiary is subject to restrictions, directly or indirectly, on the payment of
dividends or the making of distributions by such Restricted Subsidiary, directly
or indirectly, to Borrower, except that

  (A)   subject to the exclusion contained in clause (4) below, Borrower’s
equity in the net income of any such Restricted Subsidiary for such period shall
be included in such Consolidated Net Income up to the aggregate amount of cash
actually distributed by such Restricted Subsidiary during such period to
Borrower or another Restricted Subsidiary as a dividend or other distribution
(subject, in the case of a dividend or other distribution paid to another
Restricted Subsidiary, to the limitation contained in this clause); and

 



--------------------------------------------------------------------------------



 



  (B)   Borrower’s equity in a net loss of any such Restricted Subsidiary for
such period shall be included in determining such Consolidated Net Income;

  (4)   any gain (or loss) realized upon the sale or other disposition of any
assets of Borrower, its consolidated Subsidiaries or any other Person (including
pursuant to any sale-and-leaseback arrangement) which are not sold or otherwise
disposed of in the ordinary course of business and any gain (or loss) realized
upon the sale or other disposition of any Capital Stock of any Person;     (5)  
extraordinary gains or losses;     (6)   the cumulative effect of a change in
accounting principles;     (7)   any non-cash goodwill impairment charges or
other intangible asset impairment charges incurred subsequent to the date of
this Agreement resulting from the application of SFAS No. 142 or any other
non-cash asset impairment charges incurred subsequent to the date of this
Agreement resulting from the application of SFAS No. 144;     (8)   any
non-recurring costs and expenses incurred in connection with any acquisition of,
or Investment in, a Person in a Related Business;     (9)   any non-cash
compensation charges, including any such charges arising from stock options,
restricted stock grants or other equity-incentive programs;     (10)   any net
after-tax income or loss from discontinued operations and any net after-tax
gains or losses on the disposition of discontinued operations;     (11)   any
inventory purchase accounting adjustments made as a result of any acquisition of
a Person in a Related Business;     (12)   any unrealized gain or loss resulting
from the application of SFAS No. 133 with respect to Hedging Obligations; and  
  (13)   any non-cash gain or loss attributable to the early extinguishment of
Indebtedness,

in each case, for such period.
     “Copyright Security Agreement” means that certain Copyright Security
Agreement, dated as of the date hereof, among the Borrower, the Subsidiary
Guarantors party thereto, and Credit Suisse, as Collateral Agent.
     “CWA”: the Clean Water Act (33 U.S.C. §§ 1251 et seq.).
     “Currency Agreement” means any foreign exchange contract, currency swap
agreement or other similar agreement with respect to currency values.

 



--------------------------------------------------------------------------------



 



     “Custodian” means any receiver, trustee, assignee, liquidator, custodian or
similar official under any Bankruptcy Law.
     “Default” means any event which is, or after notice or passage of time or
both would be, an Event of Default.
     “Default Rate” has the meaning set forth in Section 2.06.
     “Designated Non-cash Consideration” means the fair market value of non-cash
consideration received by Borrower or any Restricted Subsidiary in connection
with an Asset Disposition that is so designated as Designated Non-cash
Consideration pursuant to an Officers’ Certificate, or, in the case of
Designated Non-cash Consideration with a fair market value of $5.0 million or
greater, pursuant to a resolution of the Board of Directors, in each case,
setting forth the basis of such valuation.
     “Disqualified Stock” means, with respect to any Person, any Capital Stock
which by its terms (or by the terms of any security into which it is convertible
or for which it is exchangeable at the option of the holder) or upon the
happening of any event:

  (1)   matures or is mandatorily redeemable (other than redeemable only for
Capital Stock of such Person which is not itself Disqualified Stock) pursuant to
a sinking fund obligation or otherwise;     (2)   is convertible or exchangeable
at the option of the holder for Indebtedness or Disqualified Stock; or     (3)  
is mandatorily redeemable or must be purchased upon the occurrence of certain
events or otherwise, in whole or in part,

in each case on or prior to the 180th day after the Maturity Date of the Term
Loans; provided, however, that any Capital Stock that would not constitute
Disqualified Stock but for provisions thereof giving holders thereof the right
to require such Person to purchase or redeem such Capital Stock upon the
occurrence of an “asset sale” or “change of control” occurring prior to the
first anniversary of the Maturity Date of the Term Loans shall not constitute
Disqualified Stock if (A) the “asset sale” or “change of control” provisions
applicable to such Capital Stock are not more favorable to the holders of such
Capital Stock than the terms applicable to the Term Loans in Sections 4.06 and
4.09 of this Agreement and (B) any such requirement only becomes operative after
compliance with such terms applicable to the Term Loans, including the
prepayments of any Term Loan.
     The amount of any Disqualified Stock that does not have a fixed redemption,
repayment or repurchase price will be calculated in accordance with the terms of
such Disqualified Stock as if such Disqualified Stock were redeemed, repaid or
repurchased on any date on which the amount of such Disqualified Stock is to be
determined pursuant to this Agreement; provided, however, that if such
Disqualified Stock could not be required to be redeemed, repaid or repurchased
at the time of such determination, the redemption, repayment or repurchase price
will be the book value of such Disqualified Stock as reflected in the most
recent financial statements of such Person. Borrower may designate, in an
Officers’ Certificate delivered to

 



--------------------------------------------------------------------------------



 



Agent at the time of issuance, any Preferred Stock of Borrower or any Restricted
Subsidiary that would not otherwise be “Disqualified Stock” to be Disqualified
Stock for all purpose under this Agreement.
     “Dominion Account” means a special account established by Borrower at Bank
of America or another bank acceptable to Agent (or the First Priority
Representative, as applicable), over which Agent has control (as defined in the
UCC) pursuant to an agreement (in form and substance reasonably satisfactory to
Agent; it being understood that such agreement, as it exists as of the Closing
Date, is satisfactory to Agent) from such bank establishing Agent’s control over
and Lien in such account.
     “EBITDA” for any period means the sum of Consolidated Net Income, plus the
following to the extent deducted in calculating such Consolidated Net Income:

  (1)   all income tax expense of Borrower and its consolidated Restricted
Subsidiaries;     (2)   Consolidated Interest Expense;     (3)   depreciation
and amortization expense of Borrower and its consolidated Restricted
Subsidiaries (excluding amortization expense attributable to a prepaid item that
was paid in cash in a prior period); and     (4)   all other non-cash charges of
Borrower and its consolidated Restricted Subsidiaries (excluding any such
non-cash charge to the extent that it represents an accrual of or reserve for
cash expenditures in any future period), less all non-cash items of income of
Borrower and its consolidated Restricted Subsidiaries (other than accruals of
revenue by Borrower and its consolidated Restricted Subsidiaries in the ordinary
course of business and other than reversals (to the extent made without any
payment in cash) of accruals or reserves previously excluded from EBITDA);

in each case for such period. Notwithstanding the foregoing, the provision for
taxes based on the income or profits of, and the depreciation and amortization
and non-cash charges of, a Restricted Subsidiary shall be added to Consolidated
Net Income to compute EBITDA only to the extent (and in the same proportion,
including by reason of minority interests) that the net income or loss of such
Restricted Subsidiary was included in calculating Consolidated Net Income and
only if a corresponding amount would be permitted at the date of determination
to be dividended to Borrower by such Restricted Subsidiary without prior
approval (that has not been obtained), pursuant to the terms of its charter and
all agreements, instruments, judgments, decrees, orders, statutes, rules and
governmental regulations applicable to such Restricted Subsidiary or its
stockholders.
     “Eligible Assignee” means a Person (other than an individual) that is (a) a
Lender, U.S.-based Affiliate of a Lender or Approved Fund; (b) any other Person
approved by Agent in its discretion (which consent may not be unreasonably
withheld or delayed) other than competitors of the Borrower or any of its
Subsidiaries and other Persons identified in writing by the Borrower to the
Agent on or prior to the Closing Date.

 



--------------------------------------------------------------------------------



 



     “Enforcement Action” means any action to enforce any Obligations or Loan
Documents or to realize upon any Collateral (whether by judicial action,
self-help, notification of Account Debtors, exercise of setoff or recoupment, or
otherwise).
     “Environmental Laws”: all Applicable Laws (including all programs, local
policies, permits and guidance promulgated by regulatory agencies), relating to
public health (with respect to exposure to hazardous substances or wastes, but
excluding occupational safety and health, to the extent regulated by OSHA) or
the protection or pollution of the environment, including CERCLA, RCRA and CWA,
or to the conditions of the workplace, or any emission or substance capable of
causing harm to any living organism or the environment.
     “Environmental Notice” means a notice from any Governmental Authority or
other Person of any possible noncompliance with, investigation of a possible
violation of, litigation relating to, or potential fine or liability under any
Environmental Law, or with respect to any Environmental Release, environmental
pollution or hazardous materials, including any complaint, summons, citation,
order, claim, demand or request for correction, remediation or otherwise.
     “Environmental Release” means a release as defined in CERCLA or under any
other Environmental Law.
     “ERISA” means the Employee Retirement Income Security Act of 1974.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with an Obligor within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
     “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by any Obligor or ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by any Obligor or ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Section 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) any Obligor or ERISA Affiliate fails to meet any funding
obligations with respect to any Pension Plan or Multiemployer Plan, or requests
a minimum funding waiver; (f) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (g) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Obligor or
ERISA Affiliate.
     “Event of Default” has the meaning set forth in Section 6.01.
     “Excess Interest” has the meaning set forth in Section 2.07.

 



--------------------------------------------------------------------------------



 



     “Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.
     “Excluded Collateral” has the meaning set forth in Section 8.01.
     “Extraordinary Expenses” means all fees, costs, expenses or advances that
Agent may incur during a Default or an Event of Default, or during the pendency
of an Insolvency Proceeding of an Obligor, including those relating to (a) any
audit, inspection, repossession, storage, repair, appraisal, insurance,
manufacture, preparation or advertising for sale, sale, collection, or other
preservation of or realization upon any Collateral; (b) subject to
Section 11.02, any action, arbitration or other proceeding (whether instituted
by or against Agent, any Lender, any Obligor, any representative of creditors of
an Obligor or any other Person) in any way relating to any Collateral (including
the validity, perfection, priority or avoidability of Agent’s Liens with respect
to any Collateral), Loan Documents or Obligations, including any lender
liability or other Claims; (c) the exercise, protection or enforcement of any
rights or remedies of Agent in, or the monitoring of, any Insolvency Proceeding;
(d) settlement or satisfaction of any taxes, charges or Liens with respect to
any Collateral; (e) any Enforcement Action; and (f) negotiation and
documentation of any modification, waiver, workout, restructuring or forbearance
with respect to any Loan Documents or Obligations. Such fees, costs, expenses
and advances include transfer fees, Other Taxes, storage fees, insurance costs,
permit fees, utility reservation and standby fees, legal fees, appraisal fees,
brokers’ fees and commissions, auctioneers’ fees and commissions, accountants’
fees, environmental study fees, wages and salaries paid to employees of any
Obligor or independent contractors in liquidating any Collateral, and travel
expenses.
     “Fair Saleable Value” means the amount that could be obtained for assets
within a reasonable time, either through collection or through sale under
ordinary selling conditions by a capable and diligent seller to an interested
buyer who is willing (but under no compulsion) to purchase on a going concern
basis.
     “First Lien EBITDA” has the meaning of the term “EBITDA” as defined in the
Bank of America Credit Agreement as in effect on the date hereof or as such term
may be amended in the Bank of America Credit Agreement hereafter with the
consent of the Requisite Lenders.
     “First Lien Loan Documents” means the “Loan Documents” as defined in the
Bank of America Credit Agreement or any similar definition in any other
agreement evidencing First-Priority Lien Obligations.
     “First Lien Intercreditor Agreement” means the Intercreditor Agreement,
dated on or about the date hereof, by and among Borrower, the Subsidiary
Guarantors party thereto from time to time, the First Priority Representative,
Agent and the Third Lien Collateral Agent.
     “First Priority Representative” has the meaning set forth in the First Lien
Intercreditor Agreement.
     “First-Priority Lien Obligations” means (i) all Indebtedness of Borrower
and the Subsidiaries Incurred under Section 4.03(b)(1), (ii) all other
obligations (not constituting Indebtedness) of Borrower and the Subsidiary
Guarantors under an Other Credit Agreement and (iii) all other obligations of
Borrower and the Subsidiary Guarantors in respect of Hedging

 



--------------------------------------------------------------------------------



 



Obligations or obligations in respect of cash management services in connection
with Indebtedness described in clause (i) or obligations described in clause
(ii).
     “First-Tier Foreign Subsidiary” has the meaning set forth in Section 8.01.
     “Fiscal Month” means each fiscal month of Borrower and Subsidiaries for
accounting and tax purposes.
     “Fiscal Quarter” means each period of three Fiscal Months, commencing on
the first day of a Fiscal Year.
     “Fiscal Year” means the fiscal year of Borrower and Subsidiaries for
accounting and tax purposes, ending on or about December 31 of each year.
     “Fixed Charge Coverage Ratio” has the meaning of the term “Fixed Charge
Coverage Ratio” as defined in the Bank of America Credit Agreement as in effect
on the date hereof or as such term may be amended in the Bank of America Credit
Agreement hereafter with the consent of the Requisite Lenders.
     “FLSA” means the Fair Labor Standards Act of 1938.
     “Foreign Cash Investments” means any Investment rated P-1 or A-1 or better
by Moody’s or Standard & Poor’s, respectively, (i) in direct obligations issued
by, or guaranteed by, the government of a country that is a member of the
Organization for Economic Cooperation and Development (the “OECD”) or any agency
or instrumentality thereof, provided that such obligations mature within
180 days of the date of acquisition thereof, and (ii) in time deposits or
negotiable certificates of deposit or money market securities issued by any
commercial banking institution that is a member of an applicable central bank of
a country that is a member of the OECD having surplus of at least $50.0 million
in the aggregate at all times, payable on demand or maturing within 180 days of
the acquisition thereof; provided, however, that such time deposits, negotiable
certificates of deposit and money market securities are permitted under the
Other Credit Agreement.
     “Foreign Lender” has the meaning set forth in Section 2.14(c).
     “Foreign Plan” means any employee benefit plan or arrangement
(a) maintained or contributed to by any Obligor or Subsidiary that is not
subject to the laws of the United States; or (b) mandated by a government other
than the United States for employees of any Obligor or Subsidiary.
     “Foreign Subsidiary” means any Restricted Subsidiary of Borrower that is
not organized under the laws of the United States of America or any State
thereof or the District of Columbia.
     “Full Payment” means with respect to any Obligations (other than contingent
obligations not then due and owing or for which no claim has been made), the
full cash payment thereof, including any interest, fees and other charges
accruing during an Insolvency Proceeding (whether or not allowed in the
proceeding).

 



--------------------------------------------------------------------------------



 



     “GAAP” means generally accepted accounting principles in the United States
of America as in effect as of the Closing Date, including those set forth in

  (1)   the opinions and pronouncements of the Accounting Principles Board of
the American Institute of Certified Public Accountants;     (2)   statements and
pronouncements of the Financial Accounting Standards Board;     (3)   such other
statements by such other entity as approved by a significant segment of the
accounting profession; and     (4)   the rules and regulations of the SEC
governing the inclusion of financial statements (including pro forma financial
statements) in periodic reports required to be filed pursuant to Section 13 of
the Exchange Act, including opinions and pronouncements in staff accounting
bulletins and similar written statements from the accounting staff of the SEC.
All ratios and computations based on GAAP contained in this Agreement shall be
computed in conformity with GAAP.

     “Governmental Approvals” means all authorizations, consents, approvals,
licenses and exemptions of, registrations and filings with, and required reports
to, all Governmental Authorities.
     “Governmental Authority” means any federal, state, municipal, foreign or
other governmental department, agency, commission, board, bureau, court,
tribunal, instrumentality, political subdivision, local authority, council,
regulatory body or other entity or officer exercising executive, legislative,
judicial, regulatory or administrative functions for or pertaining to any
government or court, in each case whether associated with the United States, a
state, district or territory thereof, the United Kingdom, or a territory thereof
or a foreign entity or government.
     “Guarantee” means any obligation, contingent or otherwise, of any Person
directly or indirectly guaranteeing any Indebtedness of any Person and any
obligation, direct or indirect, contingent or otherwise, of such Person

  (1)   to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness of such Person (whether arising by virtue of
partnership arrangements, or by agreements to keep-well, to purchase assets,
goods, securities or services, to take-or-pay or to maintain financial statement
conditions or otherwise); or     (2)   entered into for the purpose of assuring
in any other manner the obligee of such Indebtedness of the payment thereof or
to protect such obligee against loss in respect thereof (in whole or in part);

provided, however, that the term “Guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business. The term “Guarantee”
used as a verb has a corresponding meaning. The term “Guarantor” shall mean any
Person Guaranteeing any obligation.

 



--------------------------------------------------------------------------------



 



     “Hedging Obligations” of any Person means the obligations of such Person
pursuant to any Interest Rate Agreement or Currency Agreement.
     “Incur” means issue, assume, Guarantee, incur or otherwise become liable
for; provided, however, that any Indebtedness of a Person existing at the time
such Person becomes a Restricted Subsidiary (whether by merger, consolidation,
acquisition or otherwise) shall be deemed to be Incurred by such Person at the
time it becomes a Restricted Subsidiary. The term “Incurrence” when used as a
noun shall have a correlative meaning. Solely for purposes of determining
compliance with Section 4.03:

  (1)   amortization of debt discount or the accretion of principal with respect
to a non-interest bearing or other discount security;     (2)   the payment of
interest in the form of additional Indebtedness of the same instrument or the
payment of dividends on Capital Stock in the form of additional Capital Stock of
the same class and with the same terms;     (3)   the obligation to pay a
premium in respect of Indebtedness arising in connection with the issuance of a
notice of redemption or the making of a mandatory offer to purchase such
Indebtedness; and     (4)   changes in the principal amount of any Indebtedness
that is denominated in a currency other than U.S. dollars solely as a result of
fluctuations in exchange rates or currency values

will not be deemed to be the Incurrence of Indebtedness.
     “Indebtedness” means, with respect to any Person on any date of
determination (without duplication):

  (1)   the principal in respect of (A) indebtedness of such Person for money
borrowed and (B) indebtedness evidenced by notes, debentures, bonds or other
similar instruments for the payment of which such Person is responsible or
liable, including, in each case, any premium on such indebtedness to the extent
such premium has become due and payable;     (2)   all Capital Lease Obligations
of such Person and all Attributable Debt in respect of Sale/Leaseback
Transactions entered into by such Person;     (3)   all obligations of such
Person issued or assumed as the deferred purchase price of property, all
conditional sale obligations of such Person and all obligations of such Person
under any title retention agreement (but excluding any accounts payable or other
liability to trade creditors arising in the ordinary course of business);    
(4)   all obligations of such Person for the reimbursement of any obligor on any
letter of credit, bankers’ acceptance or similar credit transaction (other than
obligations with respect to letters of credit securing obligations (other than
obligations

 



--------------------------------------------------------------------------------



 



      described in clauses (1) through (3) above) entered into in the ordinary
course of business of such Person to the extent such letters of credit are not
drawn upon or, if and to the extent drawn upon, such drawing is reimbursed no
later than the tenth Business Day following payment on the letter of credit);  
  (5)   the amount of all obligations of such Person with respect to the
redemption, repayment or other repurchase of any Disqualified Stock of such
Person or, with respect to any Preferred Stock of any Subsidiary of such Person,
the principal amount of such Preferred Stock to be determined in accordance with
this Agreement (but excluding, in each case, any accrued dividends);     (6)  
all obligations of the type referred to in clauses (1) through (5) of other
Persons and all dividends of other Persons for the payment of which, in either
case, such Person is responsible or liable, directly or indirectly, as obligor,
guarantor or otherwise, including by means of any Guarantee;     (7)   all
obligations of the type referred to in clauses (1) through (6) of other Persons
secured by any Lien on any property or asset of such Person (whether or not such
obligation is assumed by such Person), the amount of such obligation being
deemed to be the lesser of the fair market value of such property or assets and
the amount of the obligation so secured; and     (8)   to the extent not
otherwise included in this definition, Hedging Obligations of such Person.

Notwithstanding the foregoing, in connection with the purchase by Borrower or
any Restricted Subsidiary of any business, the term “Indebtedness” will exclude
post-closing payment adjustments to which the seller may become entitled to the
extent such payment is determined by a final closing balance sheet or such
payment depends on the performance of such business after the closing; provided,
however, that, at the time of closing, the amount of any such payment is not
determinable and, to the extent such payment thereafter becomes fixed and
determined, the amount is paid within 30 days thereafter.
     The amount of Indebtedness of any Person at any date shall be the
outstanding balance at such date of all unconditional obligations as described
above; provided, however, that in the case of Indebtedness sold at a discount,
the amount of such Indebtedness at any time will be the accreted value thereof
at such time.
     The amount of Indebtedness represented by a Hedging Obligation shall be
equal to:

  (1)   zero if such Hedging Obligation has been Incurred pursuant to Section
4.03(b)(7), or     (2)   the termination value of such Hedging Obligation if not
Incurred pursuant to Section 4.03(b)(7).

     “Indemnitees” means Agent Indemnitees and Lender Indemnitees.

 



--------------------------------------------------------------------------------



 



     “Independent Qualified Party” means an investment banking firm, accounting
firm or appraisal firm of national standing; provided, however, that such firm
is not an Affiliate of Borrower.
     “Insolvency Act” means the United Kingdom Insolvency Act 1986, or any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect.
     “Insolvency Proceeding” means any case or proceeding commenced by or
against a Person under any state, federal or foreign law for, or any agreement
of such Person to, (a) the entry of an order for relief under the Bankruptcy
Law, the Insolvency Act or any other insolvency, debtor relief or debt
adjustment law; (b) the appointment of a receiver, trustee, liquidator,
administrator, conservator or other custodian or similar officer for such Person
or any part of its Property; or (c) a general assignment or trust mortgage for
the benefit of creditors.
     “Intellectual Property” means all intellectual and similar Property of a
Person, including inventions, designs, patents, copyrights, trademarks, service
marks, trade names, trade secrets, confidential or proprietary information,
customer lists, know-how, design rights, software and databases; all embodiments
or fixations thereof and all related documentation, applications, registrations
and franchises; all licenses or other rights to use any of the foregoing; and
all books and records relating to the foregoing.
     “Intellectual Property Claim” means any claim or assertion (whether in
writing, by suit or otherwise) that the Borrower’s or Subsidiary’s ownership,
use, marketing, sale or distribution of any Inventory, Equipment, Intellectual
Property or other Property violates another Person’s Intellectual Property.
     “Intercreditor Agreements” means, collectively, the First Lien
Intercreditor Agreement and the Second Lien Intercreditor Agreement.
     “Interest Payment Date” has the meaning set forth in Section 2.05.
     “Interest Rate Agreement” means any interest rate swap agreement, interest
rate cap agreement or other financial agreement or arrangement designed to
manage, hedge or protect against fluctuations in interest rates.
     “Investment” in any Person means any direct or indirect advance, loan
(other than advances to customers in the ordinary course of business that are
recorded as accounts receivable on the balance sheet of the lender) or other
extensions of credit (including by way of Guarantee or similar arrangement) or
capital contribution to (by means of any transfer of cash or other property to
others or any payment for property or services for the account or use of
others), or any purchase or acquisition of Capital Stock, Indebtedness or other
similar instruments issued by such Person. If Borrower or any Restricted
Subsidiary issues, sells or otherwise disposes of any Capital Stock of a Person
that is a Restricted Subsidiary such that, after giving effect thereto, such
Person is no longer a Restricted Subsidiary, any Investment by Borrower or any
Restricted Subsidiary in such Person remaining after giving effect thereto will
be deemed to be a new Investment at such time. The acquisition by Borrower or
any Restricted Subsidiary of a Person that holds an Investment in a third Person
will be deemed to be an Investment by Borrower or such Restricted Subsidiary in
such third Person at such time. Except as otherwise provided for

 



--------------------------------------------------------------------------------



 



herein, the amount of an Investment shall be its fair market value at the time
the Investment is made and without giving effect to subsequent changes in value.
     For purposes of the definition of “Unrestricted Subsidiary”, the definition
of “Restricted Payment” and Section 4.04,

  (1)   “Investment” shall include the portion (proportionate to Borrower’s
equity interest in such Subsidiary) of the fair market value of the net assets
of any Subsidiary of Borrower at the time that such Subsidiary is designated an
Unrestricted Subsidiary; provided, however, that upon a redesignation of such
Subsidiary as a Restricted Subsidiary, Borrower shall be deemed to continue to
have a permanent “Investment” in an Unrestricted Subsidiary equal to an amount
(if positive) equal to (A) Borrower’s “Investment” in such Subsidiary at the
time of such redesignation less (B) the portion (proportionate to Borrower’s
equity interest in such Subsidiary) of the fair market value of the net assets
of such Subsidiary at the time of such redesignation; and     (2)   any property
transferred to or from an Unrestricted Subsidiary shall be valued at its fair
market value at the time of such transfer, in each case as determined in good
faith by the Board of Directors.

     “Junior Financing” means, with respect to a Person, any Indebtedness of
such Person (whether outstanding on the Closing Date or thereafter Incurred)
that (a) is subordinate or junior in right of payment to the Term Loans or a
Subsidiary Guaranty of such Person, as the case may be, pursuant to a written
agreement to that effect and/or (b) constitutes Senior Indebtedness that is
unsecured or secured by a Lien that is subordinate or junior to the Lien
securing the Term Loans or a Subsidiary Guaranty of such Person, as the case may
be, pursuant to a written agreement to that effect.
     “Legal Holiday” means a Saturday, a Sunday or a day on which banking
institutions in the State of New York are authorized or obligated by law,
governmental decree or executive order to be closed.
     “Lender Group” means, individually and collectively, each of the Lenders
and Agent.
     “Lender Indemnitees” means Lenders and their officers, directors,
employees, Affiliates, agents and attorneys.
     “Lender-Related Person” means, with respect to any Lender, such Lender,
together with such Lender’s Affiliates, officers, directors, employees,
attorneys, and agents.
     “Licensor” means any Person from whom an Obligor obtains the right to use
any Intellectual Property.
     “Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including any conditional sale or other title retention
agreement or lease in the nature thereof).

 



--------------------------------------------------------------------------------



 



     “Lien Waiver” means an agreement, in form and substance reasonably
satisfactory to Agent, by which (a) for any Collateral located on leased
premises, the lessor waives or subordinates any Lien it may have on the
Collateral, and agrees to permit Agent to enter upon the premises and remove the
Collateral or to use the premises to store or dispose of the Collateral; (b) for
any Collateral held by a warehouseman, processor, shipper, customs broker or
freight forwarder, such Person waives or subordinates any Lien it may have on
the Collateral, agrees to hold any Documents in its possession relating to the
Collateral as agent for Agent, and agrees to deliver the Collateral to Agent
promptly following request; (c) for any Collateral held by a repairman, mechanic
or bailee, such Person acknowledges Agent’s Lien, waives or subordinates any
Lien it may have on the Collateral, and agrees to deliver the Collateral to
Agent promptly following request; and (d) for any Collateral subject to a
Licensor’s Intellectual Property rights, the Licensor grants to Agent the right,
vis-à-vis such Licensor, to enforce Agent’s Liens with respect to the
Collateral, including the right to dispose of it with the benefit of the
Intellectual Property, whether or not a default exists under any applicable
License.
     “Loan Documents” means this Agreement, Other Agreements and Security
Documents.
     “Margin Stock” has the meaning set forth in Regulation U of the Board of
Governors.
     “Multiemployer Plan” means any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA, to which any Obligor or ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.
     “Material Adverse Effect” means the effect of any event or circumstance
that, taken alone or in conjunction with other events or circumstances, (a) has
or could be reasonably expected to have a material adverse effect on the
business, operations, Properties or financial condition of the Obligors, taken
as a whole, on the value of a material portion of the Collateral, on the
enforceability of the Loan Documents, or on the validity or priority of Agent’s
Liens on the Collateral; (b) materially impairs the ability of any Obligor to
perform any obligations under the Loan Documents, including repayment of any
Obligations; or (c) otherwise impairs the ability of Agent or any Lender to
enforce or collect any Obligations or to realize upon any Collateral.
     “Material Contract” means any agreement or arrangement to which an Obligor
is party (other than the Loan Documents) for which breach, termination,
nonperformance or failure to renew could reasonably be expected to have a
Material Adverse Effect.
     “Maturity Date” means, November 1, 2012.
     “Maximum Rate” has the meaning set forth in Section 2.07.
     “Moody’s” means Moody’s Investors Service, Inc. and any successor to its
rating agency business.
     “Mortgage” means each mortgage, fixed charge, deed of trust or deed to
secure debt pursuant to which an Obligor grants to Agent, for the benefit of the
Lender Group, a Lien upon the Real Estate owned by such Obligor, as security for
the Obligations.

 



--------------------------------------------------------------------------------



 



     “Net Available Cash” from an Asset Disposition or casualty or condemnation
means cash payments received therefrom (including any cash payments received by
way of deferred payment of principal pursuant to a note or installment
receivable or otherwise and proceeds from the sale or other disposition of any
securities received as consideration, but only as and when received, but
excluding any other consideration received in the form of assumption by the
acquiring Person of Indebtedness or other obligations relating to such
properties or assets or received in any other non-cash form), in each case net
of

  (1)   all legal, accounting, investment banking, title and recording tax
expenses, commissions and other fees and expenses incurred, and all Federal,
state, provincial, foreign and local taxes required to be accrued as a liability
under GAAP, as a consequence of such Asset Disposition, casualty or
condemnation;     (2)   all payments made on any Indebtedness which is secured
by any assets subject to such Asset Disposition, casualty or condemnation
(including the prepayment of the First-Priority Lien Obligations with a
permanent reduction of the commitment thereunder, but excluding the Third
-Priority Lien Obligations), in each case in accordance with the terms of any
Lien upon or other security agreement of any kind with respect to such assets,
or which must by its terms, or in order to obtain a necessary consent to such
Asset Disposition, or by applicable law, be repaid out of the proceeds from such
Asset Disposition, casualty or condemnation;     (3)   all distributions and
other payments required to be made to minority interest holders in Restricted
Subsidiaries as a result of such Asset Disposition, casualty or condemnation;  
  (4)   the deduction of appropriate amounts provided by the seller as a
reserve, in accordance with GAAP, against any liabilities associated with the
property or other assets disposed in such Asset Disposition or casualty or
condemnation and retained by Borrower or any Restricted Subsidiary after such
Asset Disposition, casualty or condemnation; and     (5)   any portion of the
purchase price from an Asset Disposition or casualty or condemnation placed in
escrow, whether as a reserve for adjustment of the purchase price, for
satisfaction of indemnities in respect of such Asset Disposition, casualty or
condemnation or otherwise in connection with that Asset Disposition, casualty or
condemnation; provided, however, that upon the termination of that escrow, Net
Available Cash will be increased by any portion of funds in the escrow that are
released to Borrower or any Restricted Subsidiary.

     “Net Cash Proceeds”, with respect to any issuance or sale of Capital Stock
or Indebtedness, means the cash proceeds of such issuance or sale net of
attorneys’ fees, accountants’ fees, underwriters’ or placement agents’ fees,
discounts or commissions and brokerage, consultant and other fees actually
incurred in connection with such issuance or sale and net of taxes paid or
payable as a result thereof.
     “Note” or “Notes” means one or more of the promissory notes of Borrower
substantially in the form of Exhibit A, or any combination thereof.
     “Obligations” means all (a) principal of and premium on the Term Loans,
(b) interest, expenses, fees and all other sums payable by Obligors under the
Loan Documents, including the

 



--------------------------------------------------------------------------------



 



fees, expenses of Agent and Agent-Related Persons, (c) obligations of Obligors
under any indemnity for Claims, (d) Extraordinary Expenses, and (e) other
Indebtedness, obligations and liabilities of any kind owing by Obligors pursuant
to the Loan Documents, whether now existing or hereafter arising, whether or not
evidenced by a note or other writing, whether or not allowed in any Insolvency
Proceeding, whether or not arising from an extension of credit, acceptance,
loan, guaranty, indemnification or otherwise, and whether direct or indirect,
absolute or contingent, due or to become due, primary or secondary, or joint or
several.
     “Obligor” means each of Borrower, Subsidiary Guarantor or any other Person
that is liable for payment of any Obligations or that has granted a Lien in
favor of Agent on its assets to secure any Obligations.
     “Officer” means the Chairman of the Board, the President, Chief Executive
Officer, Chief Financial Officer, Managing Director, any Vice President, any
financial officer, the Treasurer, Controller, Director of Finance, the Secretary
or any Assistant Secretary of Borrower or, if the context requires, an Obligor.
     “Officers’ Certificate” means a certificate signed by an Officer.
     “Organic Documents” means with respect to any Person, as applicable, its
charter, certificate or articles of incorporation, bylaws, articles of
organization, articles of association, memorandum, limited liability agreement,
operating agreement, members agreement, shareholders agreement, partnership
agreement, certificate of partnership, certificate of formation, voting trust
agreement, or similar agreement or instrument governing the formation or
operation of such Person.
     “Original Issue Discount” has the meaning set forth in Section 2.01.
     “OSHA”: the Occupational Safety and Act of 1970.
     “Other Agreement” means each Note, Lien Waiver, Related Real Estate
Document, compliance certificate, financial statement or report delivered
hereunder; or other document or agreement (other than this Agreement or a
Security Document), now or hereafter delivered by an Obligor or other Person
(providing that an Obligor is also party to thereto) to Agent or a Lender in
connection with any transactions relating hereto.
     “Other Credit Agreement” means the Bank of America Credit Agreement,
together with the related documents thereto (including any term loans and
revolving loans thereunder, any guarantees and security documents), as amended,
extended, renewed, replaced, restated, supplemented or otherwise modified or
Refinanced (in whole or in part, and without limitation as to amount, terms,
conditions, covenants and other provisions and whether by the same or any other
lender or group of lenders) from time to time (including by adding Subsidiaries
of Borrower as additional borrower or Guarantors thereunder), or a successor
credit agreement or any other credit agreement or any other agreement (excluding
this Agreement) (and related documents) governing any Indebtedness (including
one or more debt facilities, receivables financing facilities or commercial
paper facilities or indentures with banks or other lenders or a trustee
providing for revolving credit loans, term loans, receivables financing
(including through the sale of receivables to such lenders or to special purpose
entities formed to borrow from such

 



--------------------------------------------------------------------------------



 



lenders against such receivables) or letters of credit or issuances of debt
securities to institutional investors, or one or more Sale/Leaseback
Transactions with counterparties thereto).
     “Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.
     “Participant” has the meaning set forth in Section 10.02(a).
     “Patent Security Agreement” means that certain Patent Security Agreement,
dated as of the date hereof, among the Borrower, the Subsidiary Guarantors party
thereto and Credit Suisse, as Collateral Agent.
     “Payment Item” means each check, draft or other item of payment payable to
an Obligor, including those constituting proceeds of any Collateral.
     “Pledge Agreement” means each pledge agreement executed by an Obligor in
favor of Agent.
     “PBGC” means the Pension Benefit Guaranty Corporation.
     “Pension Plan” means any employee pension benefit plan (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Obligor or
ERISA Affiliate or to which the Obligor or ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the preceding five plan years.
     “Permitted Asset Disposition” means an Asset Disposition permitted under
Section 4.06.
     “Permitted Investment” means an Investment by Borrower or any Restricted
Subsidiary in

  (1)   Borrower, a Restricted Subsidiary or a Person that will, upon the making
of such Investment, become a Restricted Subsidiary; provided, however, that the
primary business of such Restricted Subsidiary is a Related Business;     (2)  
another Person if as a result of such Investment such other Person is merged or
consolidated with or into, or transfers or conveys all or substantially all its
assets to, Borrower or a Restricted Subsidiary; provided, however, that such
Person’s primary business is a Related Business;     (3)   cash and Temporary
Cash Investments;     (4)   receivables owing to Borrower or any Restricted
Subsidiary if created or acquired in the ordinary course of business and payable
or dischargeable in accordance with customary trade terms; provided, however,
that such trade terms may include

 



--------------------------------------------------------------------------------



 



      such concessionary trade terms as Borrower or any such Restricted
Subsidiary deems reasonable under the circumstances;     (5)   payroll, travel
and similar advances to cover matters that are expected at the time of such
advances ultimately to be treated as expenses for accounting purposes and that
are made in the ordinary course of business;     (6)   loans or advances to
employees made in the ordinary course of business consistent with past practices
of Borrower or such Restricted Subsidiary and not exceeding $2.0 million in the
aggregate outstanding at any one time;     (7)   stock, obligations or
securities received in settlement of debts created in the ordinary course of
business and owing to Borrower or any Restricted Subsidiary or in satisfaction
of judgments or settlements, compromises or resolutions of litigation,
arbitration or other disputes;     (8)   any Person to the extent such
Investment represents the non-cash portion of the consideration received for
(i) an Asset Disposition as permitted pursuant to Section 4.06 or (ii) a
disposition of assets not constituting an Asset Disposition;     (9)   any
Person where such Investment was acquired by Borrower or any of its Restricted
Subsidiaries (a) in exchange for any other Investment or accounts receivable
held by Borrower or any such Restricted Subsidiary in connection with or as a
result of a bankruptcy, workout, reorganization or recapitalization of the
issuer of such other Investment or accounts receivable or (b) as a result of a
foreclosure by Borrower or any of its Restricted Subsidiaries with respect to
any secured Investment or other transfer of title with respect to any secured
Investment in default;     (10)   any Person to the extent such Investments
consist of prepaid expenses, negotiable instruments held for collection and
lease, utility and workers’ compensation, performance and other similar deposits
made in the ordinary course of business by Borrower or any Restricted
Subsidiary;     (11)   any Person to the extent such Investments consist of
Hedging Obligations otherwise permitted under Section 4.03;     (12)   any
Person to the extent such Investment exists on the Closing Date, and any
extension, modification or renewal of any such Investments existing on the
Closing Date, but only to the extent not involving additional advances,
contributions or other Investments of cash or other assets or other increases
thereof (other than as a result of the accrual or accretion of interest or
original issue discount or the issuance of pay-in-kind securities, in each case,
pursuant to the terms of such Investment as in effect on the Closing Date);    
(13)   Persons to the extent such Investments, when taken together with all
other Investments made pursuant to this clause (13) and outstanding on the date
such Investment is made, do not exceed $1.0 million;

 



--------------------------------------------------------------------------------



 



  (14)   Investments resulting from the acquisition of a Person that at the time
of such acquisition held instruments constituting Investments that were not
acquired in contemplation of the acquisition of such Person;     (15)   any
Investment in a Receivables Subsidiary or any Investment by a Receivables
Subsidiary in any other Person in connection with a Qualified Receivables
Transaction, including Investments of funds held in accounts permitted or
required by the arrangements governing such Qualified Receivables Transaction or
any related Indebtedness; and     (16)   Guarantees issued in accordance with
Section 4.03.

     “Permitted Liens” means, with respect to any Person,

  (1)   pledges or deposits by such Person under workers’ compensation laws,
unemployment insurance laws or similar legislation, or good faith deposits in
connection with bids, tenders, contracts (other than for the payment of
Indebtedness) or leases to which such Person is a party, or deposits to secure
public or statutory obligations of such Person or deposits of cash or United
States government bonds to secure surety or appeal bonds to which such Person is
a party, or deposits as security for contested taxes or import duties or for the
payment of rent, in each case Incurred in the ordinary course of business;    
(2)   Liens imposed by law, such as carriers’, warehousemen’s and mechanics’
Liens, in each case for sums not yet due or being contested in good faith by
appropriate proceedings or other Liens arising out of judgments or awards
against such Person with respect to which such Person shall then be proceeding
with an appeal or other proceedings for review and Liens arising solely by
virtue of any statutory or common law provision relating to banker’s Liens,
rights of setoff or similar rights and remedies as to deposit accounts or other
funds maintained with a creditor depository institution; provided, however, that
(A) such deposit account is not a dedicated cash collateral account and is not
subject to restrictions against access by Borrower in excess of those set forth
by regulations promulgated by the Federal Reserve Board and (B) such deposit
account is not intended by Borrower or any Restricted Subsidiary to provide
collateral to the depository institution;     (3)   Liens for property taxes not
yet subject to penalties for non-payment or which are being contested in good
faith by appropriate proceedings;     (4)   Liens in favor of issuers of surety
bonds or letters of credit issued pursuant to the request of and for the account
of such Person in the ordinary course of its business; provided, however, that
such letters of credit do not constitute Indebtedness;     (5)   minor survey
exceptions, minor encumbrances, easements or reservations of, or rights of
others for, licenses, rights-of-way, sewers, electric lines, telegraph and
telephone lines and other similar purposes, or zoning or other restrictions as
to the use of real property or Liens incidental to the conduct of the business
of such

 



--------------------------------------------------------------------------------



 



      Person or to the ownership of its properties which were not Incurred in
connection with Indebtedness and which do not in the aggregate materially
adversely affect the value of said properties or materially impair their use in
the operation of the business of such Person;     (6)   Liens securing
Indebtedness Incurred to finance the construction, purchase or lease of, or
repairs, improvements or additions to, property, plant or equipment of such
Person so long as such Indebtedness is permitted to be Incurred under this
Agreement; provided, however, that the Lien may not extend to any other property
owned by such Person or any of its Restricted Subsidiaries at the time the Lien
is Incurred (other than assets and property affixed or appurtenant thereto), and
the Indebtedness (other than any interest thereon) secured by the Lien may not
be Incurred more than 180 days after the later of the acquisition, completion of
construction, repair, improvement, addition or commencement of full operation of
the property subject to the Lien;     (7)   Liens to secure Indebtedness
Incurred pursuant to Section 4.03(b)(1) or Section 4.03(b)(16);     (8)   Liens
(A) existing on the Closing Date (other than Liens securing obligations under
the Other Credit Agreement or this Agreement) including Liens securing
Third-Priority Lien Obligations and (B) granted pursuant to the terms of the
Third Lien Note Documents and the Security Documents, as in effect on the
Closing Date;     (9)   Liens on property or shares of Capital Stock of another
Person at the time such other Person becomes a Subsidiary of such Person;
provided, however, that the Liens may not extend to any other property owned by
such Person or any of its Restricted Subsidiaries (other than assets and
property affixed or appurtenant thereto);     (10)   Liens on property at the
time such Person or any of its Subsidiaries acquires the property, including any
acquisition by means of a merger or consolidation with or into such Person or a
Subsidiary of such Person; provided, however, that the Liens may not extend to
any other property owned by such Person or any of its Restricted Subsidiaries
(other than assets and property affixed or appurtenant thereto);     (11)  
Liens securing Indebtedness or other obligations of a Subsidiary of such Person
owing to such Person or a Restricted Subsidiary of such Person;     (12)   Liens
securing Hedging Obligations pursuant to any Interest Rate Agreement so long as
such Hedging Obligations are permitted to be Incurred under this Agreement and
Liens securing Hedging Obligations pursuant to any Currency Agreement entered
into with a lender under the Other Credit Agreement;     (13)   Liens to secure
any Refinancing (or successive Refinancings) as a whole, or in part, of any
Indebtedness secured by any Lien referred to in the foregoing clause

 



--------------------------------------------------------------------------------



 



      (6), (8), (9) or (10); provided, however, that (A) such new Lien shall be
limited to all or part of the same property and assets that secured or, under
the written agreements pursuant to which the original Lien arose, could secure
the original Lien (plus improvements and accessions to such property or proceeds
or distributions thereof) and (B) the Indebtedness secured by such Lien at such
time is not increased to any amount greater than the sum of (i) the outstanding
principal amount or, if greater, committed amount of the Indebtedness described
under clause (6), (8), (9) or (10) at the time the original Lien became a
Permitted Lien and (ii) an amount necessary to pay any fees and expenses,
including premiums, related to such refinancing, refunding, extension, renewal
or replacement;     (14)   [Reserved];     (15)   Liens on accounts receivable
and related assets of the type specified in the definition of “Qualified
Receivables Transaction” Incurred in connection with a Qualified Receivables
Transaction, provided that any Indebtedness of a Receivables Subsidiary secured
by such Liens was incurred pursuant to Section 4.03(b)(12);     (16)   Liens on
specific items of inventory or other goods and proceeds of any Person securing
such Person’s obligations in respect of bankers’ acceptances issued or created
for the account of such Person to facilitate the purchase, shipment or storage
of such inventory or other goods;     (17)   Liens imposed pursuant to licenses,
sublicenses, leases and subleases (including landlords’ Liens) which do not
materially interfere with the ordinary conduct of the business of Borrower or
any of its Restricted Subsidiaries;     (18)   Liens arising from Uniform
Commercial Code financing statement filings regarding operating leases entered
into by Borrower and its Restricted Subsidiaries in the ordinary course of
business;     (19)   Liens securing obligations owing to and held solely by
Borrower or any Subsidiary Guarantor or Liens on assets of a Restricted
Subsidiary that is not a Subsidiary Guarantor securing obligations owing to and
held solely by another Restricted Subsidiary that is not a Subsidiary Guarantor;
    (20)   judgment Liens (where the judgment does not constitute an Event of
Default), so long as such Lien is adequately bonded and any appropriate legal
proceedings which may have been duly initiated for the review of such judgment
shall not have been finally terminated or the period within which such
proceedings may be initiated shall not have expired;     (21)   Liens in favor
of customs and revenue authorities arising as a matter of law to secure payment
of customs duties in connection with the importation of goods;

 



--------------------------------------------------------------------------------



 



  (22)   Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by Borrower or any of
its Restricted Subsidiaries in the ordinary course of business;     (23)  
[Reserved];     (24)   Liens Incurred to secure cash management services in the
ordinary course of business; and     (25)   Liens securing the Term Loans, the
Subsidiary Guaranties, amortization of debt discount in respect thereof, and all
other Obligations under the Loan Documents.

Notwithstanding the foregoing, “Permitted Liens” will not include any Lien
described in clause (6), (9) or (10) above to the extent such Lien applies to
any Property acquired directly or indirectly from Net Available Cash pursuant to
Section 2.11. For purposes of this definition, the term “Indebtedness” shall be
deemed to include interest on such Indebtedness.
     “Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization, government or any agency or political subdivision thereof or any
other entity.
     “Plan” means any employee benefit plan (as such term is defined in
Section 3(3) of ERISA) established by an Obligor or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, an ERISA
Affiliate.
     “Preferred Stock”, as applied to the Capital Stock of any Person, means
Capital Stock of any class or classes (however designated) which is preferred as
to the payment of dividends or distributions, or as to the distribution of
assets upon any voluntary or involuntary liquidation or dissolution of such
Person, over shares of Capital Stock of any other class of such Person.
     “Pro Forma Cost Savings” means cost savings that Borrower reasonably
determines are probable based upon specifically identified actions to be taken
within six months of the date of an acquisition (net of any reduction in EBITDA
as a result of such cost savings that Borrower reasonably determines are
probable); provided, however, that Borrower’s chief financial officer and chief
accounting officer shall have certified in an Officers’ Certificate delivered to
Agent the specific actions to be taken, the cost savings to be achieved from
each such action, that such savings have been determined to be probable and the
amount, if any, of any reduction in EBITDA in connection therewith. Where
specifically provided by this Agreement, Borrower shall give pro forma effect to
such Pro Forma Cost Savings as if they had been effected as of the beginning of
the applicable period.
     “Pro Rata Share” means, with respect to a Lender’s right to receive
payments of interest and principal with respect to the Term Loans, the
percentage obtained by dividing (i) the outstanding principal amount of the Term
Loans made by or assigned to such Lender by (ii) the total outstanding principal
amount of the Term Loans, in each case as the applicable percentages may be
adjusted by assignments permitted pursuant to Section 10.01. The Pro Rata Shares
of each Lender as of the Closing Date are set forth on Schedule 2.01 hereto.

 



--------------------------------------------------------------------------------



 



     “Property” means any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.
     “Qualified Receivables Transaction” means any transaction or series of
transactions that may be entered into by Borrower or any Restricted Subsidiary
pursuant to which Borrower or any Restricted Subsidiary may sell, convey or
otherwise transfer to (1) a Receivables Subsidiary (in the case of a transfer by
Borrower or any Restricted Subsidiary) and (2) any other Person (in the case of
a transfer by a Receivables Subsidiary), or may grant a security interest in,
any accounts receivable (whether now existing or arising in the future) of
Borrower or any Restricted Subsidiary, and any assets related thereto, including
all collateral securing such accounts receivable, all contracts and all
guarantees or other obligations in respect of such accounts receivable, proceeds
of such accounts receivable and other assets that are customarily transferred,
or in respect of which security interest are customarily granted, in connection
with asset securitization transactions involving accounts receivable.
     “RCRA”: the Resource Conservation and Recovery Act (42 U.S.C. §§ 
6991-6991i).
     “Real Estate” means all right, title and interest (whether as owner, lessor
or lessee) in any real Property or any buildings, structures, parking areas or
other improvements thereon.
     “Receivables Subsidiary” means any Person formed for the purpose of
engaging in a Qualified Receivables Transaction with Borrower or a Restricted
Subsidiary that engages in no activities other than in connection with the
financing of accounts receivable and that is designated by the Board of
Directors of Borrower (as provided below) as a Receivables Subsidiary and
(1) has no Indebtedness or other obligations (contingent or otherwise) that
(a) are guaranteed by Borrower or any Restricted Subsidiary, other than
contingent liabilities pursuant to Standard Securitization Undertakings, (b) are
recourse to or obligate Borrower or any Restricted Subsidiary in any way other
than pursuant to Standard Securitization Undertakings or (c) subjects any
property or asset of Borrower or any Restricted Subsidiary, directly or
indirectly, contingently or otherwise, to the satisfaction thereof, other than
pursuant to Standard Securitization Undertakings; (2) has no contract,
agreement, arrangement or undertaking (except in connection with a Qualified
Receivables Transaction) with Borrower or its Restricted Subsidiaries other than
on terms no less favorable to Borrower or such Restricted Subsidiaries than
those that might be obtained at the time from Persons that are not Affiliates of
Borrower, other than fees payable in the ordinary course of business in
connection with servicing accounts receivable; and (3) neither Borrower nor any
Restricted Subsidiary has any obligation to maintain or preserve the Receivables
Subsidiary’s financial condition or cause the Receivables Subsidiary to achieve
certain levels of operating results.
     Any such designation by the Board of Directors of Borrower shall be
evidenced to Agent by filing with Agent a certified copy of the resolution of
the Board of Directors of Borrower giving effect to such designation and an
Officers’ Certificate certifying, to the best of such officers’ knowledge and
belief after consulting with counsel, that such designation complied with the
foregoing conditions.
     “Reference Date” means July 6, 2005.

 



--------------------------------------------------------------------------------



 



     “Refinance” means, in respect of any Indebtedness, to refinance, extend,
renew, refund, repay, prepay, redeem, purchase, defease or retire, or to issue
other Indebtedness in exchange or replacement for, such Indebtedness.
“Refinanced” and “Refinancing” shall have correlative meanings.
     “Refinancing Indebtedness” means Indebtedness that Refinances any
Indebtedness of Borrower or any Restricted Subsidiary existing on the Closing
Date or Incurred in compliance with this Agreement, including Indebtedness that
Refinances Refinancing Indebtedness; provided, however, that:

  (1)   (a) if the maturity date of the Indebtedness being Refinanced is earlier
than the Maturity Date of the Term Loans, the Refinancing Indebtedness has a
maturity date no earlier than the maturity date of the Indebtedness being
Refinanced or (b) if the maturity date of the Indebtedness being Refinanced is
later than the Maturity Date of the Term Loans, the Refinancing Indebtedness has
a maturity date at least 91 days later than the Maturity Date of the Term Loans;
    (2)   such Refinancing Indebtedness has an Average Life at the time such
Refinancing Indebtedness is Incurred that is equal to or greater than the
Average Life of the Indebtedness being Refinanced;     (3)   such Refinancing
Indebtedness has an aggregate principal amount (or if Incurred with original
issue discount, an aggregate issue price) that is equal to or less than the
aggregate principal amount (or if Incurred with original issue discount, the
aggregate accreted value) then outstanding (plus fees and expenses, including
any premium and defeasance costs) under the Indebtedness being Refinanced; and  
  (4)   if the Indebtedness being Refinanced is subordinated to the Term Loans
in right of payment and/or priority of Liens on the Collateral, such Refinancing
Indebtedness is subordinated to the Term Loans in right of payment or priority
of Liens on the Collateral at least to the same extent as the Indebtedness being
Refinanced;

provided further, however, that Refinancing Indebtedness shall not include
Indebtedness of a Subsidiary that Refinances Indebtedness of Borrower or
Indebtedness of Borrower or a Restricted Subsidiary that Refinances Indebtedness
of an Unrestricted Subsidiary.
     “Related Business” means any business in which Borrower or any of the
Restricted Subsidiaries was engaged on the Closing Date and any business
related, ancillary or complementary to such business.
     “Related Real Estate Documents” means with respect to any Real Estate
subject to a Mortgage, the following, in form and substance satisfactory
reasonably to Agent: (a) a mortgagee title policy (or binder therefor) covering
Agent’s interest under the Mortgage, in a form and amount and by an insurer
acceptable to Agent, which must be fully paid on such effective date; (b) such
assignments of leases, estoppel letters, attornment agreements, consents,
waivers and releases as Agent may request with respect to other Persons having
an interest in the Real Estate; (c) a current, as-built survey of the Real
Estate, containing a metes-and-bounds property description and flood plain
certification, and certified by a licensed surveyor reasonably

 



--------------------------------------------------------------------------------



 



acceptable to Agent; (d) flood insurance in an amount, with endorsements and by
an insurer reasonably acceptable to Agent, if the Real Estate is within a flood
plain; (e) a current appraisal of the Real Estate, prepared by an appraiser
acceptable to Agent, and in form and substance satisfactory to Requisite
Lenders; (f) if available, an environmental assessment, prepared by
environmental engineers acceptable to Agent, and accompanied by such reports,
certificates, studies or data as Agent (acting at the direction of the Requisite
Lenders) may reasonably request, which shall all be in form and substance
satisfactory to Requisite Lenders; and (g) an environmental agreement and such
other documents, instruments or agreements as Agent (acting act the direction of
the Requisite Lenders) may reasonably request with respect to any environmental
risks regarding the Real Estate. In no event shall Agent have any duty,
liability or obligation to review any Related Real Estate Document or to request
any Related Real Estate Document (other than pursuant to a direction of the
Requisite Lenders).
     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
     “Requisite Lenders” means (i) in the event that Lenders consist solely of
two groups of Affiliated Lenders, Lenders holding sixty five percent (65%) or
more of the aggregate outstanding principal balance of the Term Loans,
(ii) otherwise Lenders holding fifty one and 1/10 percent (50.1%) or more of the
aggregate outstanding principal balance of the Term Loans.
     “Restricted Payment” with respect to any Person means

  (1)   the declaration or payment of any dividends or any other distributions
of any sort in respect of its Capital Stock (including any payment in connection
with any merger or consolidation involving such Person) or similar payment to
the direct or indirect holders of its Capital Stock (other than (A) dividends or
distributions payable solely in its Capital Stock (other than Disqualified
Stock), (B) dividends or distributions payable solely to Borrower or a
Restricted Subsidiary and (C) pro rata dividends or other distributions made by
a Subsidiary that is not a Wholly Owned Subsidiary to minority stockholders (or
owners of an equivalent interest in the case of a Subsidiary that is an entity
other than a corporation));     (2)   the purchase, repurchase, redemption,
defeasance or other acquisition or retirement for value of any Capital Stock of
Borrower held by any Person (other than by a Restricted Subsidiary) or of any
Capital Stock of a Restricted Subsidiary held by any Affiliate of Borrower
(other than by a Restricted Subsidiary), including in connection with any merger
or consolidation and including the exercise of any option to exchange any
Capital Stock (other than into Capital Stock of Borrower that is not
Disqualified Stock);     (3)   the purchase, repurchase, redemption, defeasance
or other acquisition or retirement for value, prior to scheduled maturity,
scheduled repayment or scheduled sinking fund payment of any Junior Financing of
Borrower or any Subsidiary Guarantor (other than (A) from Borrower or a
Restricted Subsidiary or (B) the purchase, repurchase, redemption, defeasance or
other acquisition or retirement of Junior Financing purchased in anticipation of
satisfying a sinking

 



--------------------------------------------------------------------------------



 



      fund obligation, principal installment or final maturity, in the case of
clause (B) due within one year of the date of such purchase, repurchase,
redemption, defeasance or other acquisition or retirement); or     (4)   the
making of any Investment (other than a Permitted Investment) in any Person.

     “Restricted Subsidiary” means any Subsidiary of Borrower that is not an
Unrestricted Subsidiary.
     “Restrictive Agreement” means an agreement (other than a Loan Document)
that conditions or restricts the right of Borrower, Subsidiary or other Obligor
to incur or repay Borrowed Money, to grant Liens on any assets, to declare or
make Restricted Payments, to modify, extend or renew any agreement evidencing
Borrowed Money, or to repay any intercompany Indebtedness.
     “Revolving Credit Facility” means any revolving credit facility contained
in the Other Credit Agreement and any other facility or financing arrangement
that provides for revolving Indebtedness that Refinances, in whole or in part,
any such revolving credit facility.
     “Sale/Leaseback Transaction” means an arrangement relating to property
owned by Borrower or a Restricted Subsidiary on the Closing Date or thereafter
acquired by Borrower or a Restricted Subsidiary whereby Borrower or a Restricted
Subsidiary transfers such property to a Person (other than Borrower or a
Restricted Subsidiary) and Borrower or a Restricted Subsidiary leases it from
such Person.
     “SEC” means the U.S. Securities and Exchange Commission.
     “Second Lien Intercreditor Agreement” the Intercreditor Agreement, dated as
of the Closing Date, by and among Borrower, the Subsidiary Guarantors party
thereto, Agent and the Third Lien Collateral Agent.
     “Securities Act” means the U.S. Securities Act of 1933, as amended.
     “Security Documents” means the provisions in Article 8 of this Agreement,
pledge agreement, aircraft security agreements, guaranties, mortgages, copyright
security agreements, patent security agreements, trademark security agreements,
deposit account control agreements, and all other documents, instruments and
agreements executed and delivered by an Obligor now or hereafter securing (or
given with the intent to secure) any Obligations.
     “Senior Indebtedness” means with respect to any Person:

  (1)   Indebtedness of such Person, whether outstanding on the Closing Date or
thereafter Incurred; and     (2)   all other obligations of such Person
(including interest accruing on or after the filing of any petition in
bankruptcy or for reorganization relating to such Person whether or not
post-filing interest is allowed in such proceeding) in respect of Indebtedness
described in clause (1) above,

 



--------------------------------------------------------------------------------



 



unless, in the case of clauses (1) and (2) above, in the instrument creating or
evidencing the same or pursuant to which the same is outstanding it is provided
that such Indebtedness or other obligations are subordinate in right of payment
to the Term Loans or the Subsidiary Guaranty of such Person, as the case may be;
provided, however, that Senior Indebtedness of such Person shall not include:

  (A)   any obligation of such Person to Borrower or any Subsidiary;     (B)  
any liability for Federal, state, local or other taxes owed or owing by such
Person;     (C)   any accounts payable or other liability to trade creditors
arising in the ordinary course of business;     (D)   any Indebtedness or other
obligation of such Person which is subordinate or junior in any respect to any
other Indebtedness or other obligation of such Person; or     (E)   that portion
of any Indebtedness which at the time of Incurrence is Incurred in violation of
this Agreement.

     “Significant Subsidiary” means any Restricted Subsidiary that would be a
“Significant Subsidiary” of Borrower within the meaning of Rule 1-02 under
Regulation S-X promulgated by the SEC.
     “Solvent” means as to any Person, such Person (a) owns Property whose Fair
Saleable Value is greater than the amount required to pay all of its debts
(including contingent, subordinated, unmatured and unliquidated liabilities);
(b) owns Property whose present Fair Saleable Value is greater than the probable
total liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities) of such Person as they become absolute and matured;
(c) is able to generally pay all of its debts as they mature; (d) has capital
that is not unreasonably small for its business and is sufficient to carry on
its business and transactions and all business and transactions in which it is
about to engage; (e) is not “insolvent” within the meaning of Section 101(32) of
the Bankruptcy Code; and (f) has not incurred (by way of assumption or
otherwise) any obligations or liabilities (contingent or otherwise) under any
Loan Documents, or made any conveyance in connection therewith, with actual
intent to hinder, delay or defraud either present or future creditors of such
Person or any of its Affiliates.
     “Standard & Poor’s” means Standard & Poor’s, a division of The McGraw-Hill
Companies, Inc., and any successor to its rating agency business.
     “Standard Securitization Undertakings” means all representations,
warranties, covenants and indemnities entered into by Borrower or any Restricted
Subsidiary which are customary in securitization transactions involving accounts
receivable.
     “Subsidiary” means, with respect to any Person, any corporation,
association, partnership or other business entity of which more than 50% of the
total voting power of shares of Voting Stock is at the time owned or controlled,
directly or indirectly, by (1) such Person, (2)

 



--------------------------------------------------------------------------------



 



such Person and one or more Subsidiaries of such Person or (3) one or more
Subsidiaries of such Person.
     “Subsidiary Guarantor” means each Subsidiary of Borrower that executes this
Agreement as a guarantor and each other Subsidiary of Borrower that thereafter
guarantees the Term Loans pursuant to the terms of this Agreement.
     “Subsidiary Guaranty” means a Guarantee by a Subsidiary Guarantor of
Borrower’s Obligations under the Loan Documents.
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
     “Temporary Cash Investments” means any of the following:

  (1)   any investment in direct obligations of the United States of America or
any agency thereof or obligations guaranteed by the United States of America or
any agency thereof;     (2)   investments in demand and time deposit accounts,
certificates of deposit and money market deposits maturing within 180 days of
the date of acquisition thereof issued by a bank or trust company which is
organized under the laws of the United States of America, any State thereof or
any foreign country recognized by the United States of America, and which bank
or trust company has capital, surplus and undivided profits aggregating in
excess of $50,000,000 (or the foreign currency equivalent thereof) and has
outstanding debt which is rated “A” (or such similar equivalent rating) or
higher by at least one nationally recognized statistical rating organization (as
defined in Rule 436 under the Securities Act) or any money-market fund sponsored
by a registered broker dealer or mutual fund distributor;     (3)   repurchase
obligations with a term of not more than 30 days for underlying securities of
the types described in clause (1) above entered into with a bank meeting the
qualifications described in clause (2) above;     (4)   investments in
commercial paper, maturing not more than 180 days after the date of acquisition,
issued by a corporation (other than an Affiliate of Borrower) organized and in
existence under the laws of the United States of America or any foreign country
recognized by the United States of America with a rating at the time as of which
any investment therein is made of “P-1” (or higher) according to Moody’s or
“A-1” (or higher) according to Standard and Poor’s;     (5)   investments in
securities with maturities of one year or less from the date of acquisition
issued or fully guaranteed by any state, commonwealth or territory of the United
States of America, or by any political subdivision or taxing authority thereof,
and rated at least “A” by Standard & Poor’s or “A” by Moody’s;

 



--------------------------------------------------------------------------------



 



  (6)   investments in money market funds that invest at least 90% of their
assets in securities of the types described in clauses (1) through (5) above;
and     (7)   in the case of a Foreign Subsidiary, Foreign Cash Investments held
by it from time to time in the ordinary course of business.

     “Term Loan” means a term loan made by Lenders to Borrower pursuant to
Section 2.01.
     “Term Loan Commitment” shall have the meaning set forth in Section 2.01.
     “Other Term Loan Facility” means any term loan facility contained in an
Other Credit Agreement and any other facility or financing arrangement (other
than those under this Agreement) that provides for term loan borrowings that
Refinances in whole or in part any such term loan facility.
     “Third Lien Collateral Agent” means U.S. Bank National Association, in its
capacity as trustee and collateral agent for the Third-Priority Lien
Obligations.
     “Third Lien Notes Indenture” means (i) the Indenture, dated August 4, 2009,
by and among Borrower, certain of its Subsidiaries and U.S. Bank National
Association, as Trustee and Third Lien Collateral Agent, together with the
related documents thereto (including any guarantees and security documents), as
the same may be amended, supplemented or otherwise modified from time to time
and (ii) any renewal, extension, refunding, restructuring, replacement, or
Refinancing thereof, in each case, as permitted under this Agreement.
     “Third Lien Notes” means the 11%/13% Third Lien Senior Secured Notes due
2013, issued by Borrower on the Closing Date under the Third Lien Notes
Indenture, in the aggregate principal amount of up to $42,124,000 million, which
principal amount may be increased as a result of the payment of interest in kind
pursuant to the terms thereunder and under the Third Lien Notes Indenture.
     “Third Lien Note Documents” means Third Lien Notes Indenture, each Third
Priority Security Document and each Third Priority Guarantee.
     “Third Priority Guarantee” means any guarantee by any Obligor of any or all
of the Third-Priority Lien Obligations.
     “Third Priority Security Documents” means the “Security Documents” as
defined in the Third Lien Notes Indenture.
     “Third-Priority Lien Obligations” means (i) all Indebtedness of Borrower
and the Subsidiary Guarantors Incurred under the Third Lien Notes Indenture and
(ii) all other obligations (not constituting Indebtedness) of Borrower and the
Subsidiary Guarantors under the Third Lien Notes Indenture and other Third Lien
Note Documents.
     “Total Assets” as of any date of determination means the total consolidated
assets as shown on the most recent balance sheet of Borrower and its Restricted
Subsidiaries on a consolidated basis.

 



--------------------------------------------------------------------------------



 



     “Trademark Security Agreement” means that certain Trademark Security
Agreement, dated as of the date hereof, among the Borrower, the Subsidiary
Guarantors listed on the signature pages thereto and Credit Suisse, as
Collateral Agent.
     “Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Sections 412 and 430 of the Code for the
applicable plan year.
     “Uniform Commercial Code” or “UCC” means the New York Uniform Commercial
Code as in effect from time to time.
     “Unrestricted Subsidiary” means:

  (1)   any Subsidiary of Borrower that at the time of determination shall be
designated an Unrestricted Subsidiary by the Board of Directors in the manner
provided below; and     (2)   any Subsidiary of an Unrestricted Subsidiary.

The Board of Directors may designate any Subsidiary of Borrower (including any
newly acquired or newly formed Subsidiary) to be an Unrestricted Subsidiary
unless such Subsidiary or any of its Subsidiaries owns any Capital Stock or
Indebtedness of, or holds any Lien on any property of, Borrower or any other
Subsidiary of Borrower that is not a Subsidiary of the Subsidiary to be so
designated; provided, however, that either (A) the Subsidiary to be so
designated has total assets of $1,000 or less or (B) if such Subsidiary has
assets greater than $1,000, such designation would be permitted under
Section 4.04. The Board of Directors may designate any Unrestricted Subsidiary
to be a Restricted Subsidiary; provided, however, that immediately after giving
effect to such designation (A) after giving effect to such designation, on a pro
forma basis, the Consolidated Coverage Ratio would exceed 2.00 to 1.00, and
(B) no Default shall have occurred and be continuing. Any such designation by
the Board of Directors shall be evidenced to Agent by promptly filing with Agent
a copy of the resolution of the Board of Directors giving effect to such
designation and an Officers’ Certificate certifying that such designation
complied with the foregoing provisions.
     “U.S. Dollars” and $ mean lawful money of the United States.
     “U.S. Dollar Equivalent” means with respect to any monetary amount in a
currency other than U.S. dollars, at any time for determination thereof, the
amount of U.S. dollars obtained by converting such foreign currency involved in
such computation into U.S. dollars at the spot rate for the purchase of U.S.
dollars with the applicable foreign currency as published in The Wall Street
Journal in the “Exchange Rates” column under the heading “Currency Trading” on
the date two Business Days prior to such determination.
     Except as described in Section 4.03, whenever it is necessary to determine
whether Borrower has complied with any covenant in this Agreement or a Default
has occurred and an amount is expressed in a currency other than U.S. dollars,
such amount will be treated as the U.S. Dollar Equivalent determined as of the
date such amount is initially determined in such currency.

 



--------------------------------------------------------------------------------



 



     “Voting Stock” of a Person means all classes of Capital Stock of such
Person then outstanding and normally entitled (without regard to the occurrence
of any contingency) to vote in the election of directors, managers or trustees
thereof.
     “Warrant and Unit Agreement” means the Warrant and Unit Agreement dated as
of August 4, 2009, by and among Borrower and U.S. Bank National Association as
Unit Agent and Warrant Agent.
     “Wholly Owned Subsidiary” means a Restricted Subsidiary all the Capital
Stock of which (other than directors’ qualifying shares) is owned by Borrower or
one or more other Wholly Owned Subsidiaries.
     Section 1.02 Accounting Terms.
     Under the Loan Documents (except as otherwise specified herein), all
accounting terms shall be interpreted, all accounting determinations shall be
made, and all financial statements shall be prepared, in accordance with GAAP
applied on a basis consistent with the most recent audited financial statements
of Borrower delivered to Lenders before the Closing Date, except for any change
required or permitted by GAAP if Borrower’s certified public accountants concur
in such change and the change is disclosed to Lenders.
     If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either
Borrower or the Requisite Lenders shall so request, Agent, Lenders and Borrower
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Requisite Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) Borrower shall provide to Lenders as reasonably
requested hereunder a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP. It is
agreed that a change in GAAP contemplated above shall include the International
Financial Reporting Standards, or certain of the standards contained therein,
becoming the required methodology of financial reporting.
     Section 1.03 Uniform Commercial Code. As used herein, the following terms
are defined in accordance with the UCC in effect in the State of New York from
time to time: “Chattel Paper,” “Commercial Tort Claim,” “Deposit Account,”
“Document,” “Equipment,” “General Intangibles,” “Goods,” “Instrument,”
“Inventory,” “Investment Property,” “Letter-of-Credit Right” and “Supporting
Obligation.”
     Section 1.04 Certain Matters of Construction(1) . The terms “herein,”
“hereof,” “hereunder” and other words of similar import refer to this Agreement
as a whole and not to any particular section, paragraph or subdivision. Any
pronoun used shall be deemed to cover all genders. In the computation of periods
of time from a specified date to a later specified date, “from” means “from and
including,” and “to” and “until” each mean “to but excluding.” The terms
“including” and “include” shall mean “including, without limitation” and, for
purposes of each Loan Document, the parties agree that the rule of ejusdem
generis shall not be applicable to limit any provision. Section titles appear as
a matter of convenience only and shall not affect the

 



--------------------------------------------------------------------------------



 



interpretation of any Loan Document. All references to (a) laws or statutes
include all related rules, regulations, interpretations, amendments and
successor provisions; (b) any document, instrument or agreement include any
amendments, amendments and restatements, refinancings, replacements, waivers and
other modifications, extensions or renewals (to the extent permitted by the Loan
Documents and unless otherwise specified); (c) any section mean, unless the
context otherwise requires, a section of this Agreement; (d) any exhibits or
schedules mean, unless the context otherwise requires, exhibits and schedules
attached hereto, which are hereby incorporated by reference; (e) any Person
include successors and assigns; (f) time of day mean time of day at Agent’s
notice address under Section 11.03; or (g) discretion of any Lender mean the
sole and absolute discretion of such Person. All calculations of value, fundings
of Term Loans and payments of Obligations shall be in U.S. Dollars. All
references to thresholds or limits in U.S. Dollars or $ will also be deemed to
include the U.S. Dollar Equivalent thereof. Unless the context otherwise
requires, all determinations made from time to time under the Loan Documents
shall be made in light of the circumstances existing at such time. Borrowers
shall have the burden of establishing any alleged negligence, misconduct or lack
of good faith by Agent or any Lender under any Loan Documents. No provision of
any Loan Documents shall be construed against any party by reason of such party
having, or being deemed to have, drafted the provision. Whenever the phrase “to
the best of Borrower’s knowledge” or words of similar import are used in any
Loan Documents, including references to “knowledge of any Obligor”, it means
actual knowledge of an Officer, or knowledge that an Officer would have obtained
if he or she had engaged in good faith and diligent performance of his or her
duties, including reasonably specific inquiries of employees or agents and a
good faith attempt to ascertain the matter to which such phrase relates.
     Section 1.05 Certifications. All certifications to be made hereunder by an
officer or representative of an Obligor shall be made by such person in his or
her capacity solely as an officer or a representative of such Obligor, on such
Obligor’s behalf and not in such person’s individual capacity.
     Section 1.06 Times of Day. Unless otherwise specified, all references
herein to times of day shall be references to Eastern Standard Time (daylight or
standard, as applicable).
ARTICLE 2
LOAN
     Section 2.01 Term Loan Commitment. Subject to the terms and conditions of
this Agreement and relying upon the representations and warranties herein set
forth, each Lender severally agrees to make Term Loans to the Borrower on the
Closing Date by advancing to the Borrower the aggregate gross proceeds equal to
78.1% of the principal amount set forth opposite the name of such Lender on
Schedule 2.01 in an aggregate maximum principal amount for all Lenders of
$16,800,000 (the “Term Loan Commitment”) (prior to giving effect to the Original
Issue Discount (as defined below)). The Term Loan Commitment will be terminated
upon the making of such Term Loans. The Term Loans will be advanced with an
original issue discount of 21.9% (the “Original Issue Discount”). For avoid of
doubt, the terms “principal” or “principal amount” through this Agreement refer
to the amount prior to giving effect to the Original Issue Discount. The
aggregate principal balance of the Term Loans shall be repaid in full on the

 



--------------------------------------------------------------------------------



 



Maturity Date. No amounts repaid or prepaid with respect to any Term Loan may be
reborrowed.
     Section 2.02 Notes. Promptly following the request of any Lender, Borrower
shall execute and deliver to such Lender a Note to evidence its Term Loans, such
Note to be in the principal amount of such Lender’s Pro Rata Share of the Term
Loans. Whether or not any Note is issued, this Agreement is evidence of
Borrower’s Obligations with respect to the Term Loans. In the event of an
assignment under Section 10.01, Borrower shall, promptly following surrender of
the assigning Lender’s Notes, issue new Notes to reflect the interests of the
assigning Lender and the Person to which interests are to be assigned. Each Note
shall bear a legend in substantially the following form:
     “THIS NOTE BEARS ORIGINAL ISSUE DISCOUNT. UPON WRITTEN REQUEST TO THE CHIEF
FINANCIAL OFFICER, COMMERCIAL VEHICLE GROUP, INC., 7800 WALTON PARKWAY, NEW
ALBANY, OH 43054, INFORMATION REGARDING THE AMOUNT OF ORIGINAL DISCOUNT, ISSUE
DATE AND YIELD TO MATURITY WILL BE MADE AVAILABLE.”
     Section 2.03 Funding Authorization. The proceeds of the Term Loans made
pursuant to this Agreement are to be funded by Lenders by wire transfer to the
account designated by Borrower on Schedule 2.03.
     Section 2.04 Interest. From the Closing Date until the Term Loans become
due and are repaid in full, the Term Loans shall bear interest, payable at the
fixed per annum rate of fifteen percent (15.0%) on the Term Loans on such
Interest Payment Date (as defined below).
     Section 2.05 Calculation of Interest. Interest on the Term Loans shall be
calculated daily on the outstanding principal amount of the Term Loans on the
basis of a three hundred sixty (360) day year for the actual number of days
elapsed in the period during which it accrues. Interest on the Term Loans is
payable in arrears on the last day of each calendar quarter ending on March 31,
June 30, September 30 and December 31 (each, an “Interest Payment Date”)
beginning with the calendar quarter ending September 30, 2009 and ending on the
Maturity Date, whether by acceleration or otherwise. The accrued and unpaid
interest on the Term Loans hereunder that is due and payable on each such
Interest Payment Date shall be paid solely in cash.
     Section 2.06 Defaulted Interest. At the election of Requisite Lenders,
effective upon written notice to Borrower, during the continuance of an Event of
Default, to the extent permitted by applicable law, any Obligations shall bear
interest at a rate per annum equal to the rate of interest otherwise in effect
from time to time pursuant to the terms of this Agreement plus 2.00% (the
“Default Rate”).
     Section 2.07 Excess Interest. (a) Notwithstanding any provision to the
contrary contained in this Agreement or the other Loan Documents, Borrower shall
not be required to pay, and neither Agent nor any Lender shall be permitted to
collect, any amount of interest in excess of the maximum amount of interest
permitted by law (“Excess Interest”). If any Excess Interest is provided for or
determined by a court of competent jurisdiction to have been provided for in

 



--------------------------------------------------------------------------------



 



this Agreement or in any of the other Loan Documents, then in such event:
(1) the provisions of this Section 2.07 shall govern and control; (2) Borrower
shall not be obligated to pay any Excess Interest; (3) any Excess Interest that
Agent or any Lender may have received hereunder shall be, at Lenders’ option,
(a) applied as a credit against the outstanding principal balance of the
Obligations or accrued and unpaid interest (not to exceed the maximum amount
permitted by law), (b) refunded to the payor thereof, or (c) any combination of
the foregoing; and (4) the interest rate(s) provided for herein shall be
automatically reduced to the maximum lawful rate allowed from time to time under
applicable law (the “Maximum Rate”), and this Agreement and the other Loan
Documents shall be deemed to have been and shall be, reformed and modified to
reflect such reduction. Notwithstanding the foregoing, if for any period of time
interest on any Obligation is calculated at the Maximum Rate rather than the
applicable rate under this Agreement, and thereafter such applicable rate
becomes less than the Maximum Rate, the rate of interest payable on such
Obligation shall remain at the Maximum Rate until each Lender shall have
received the amount of interest that such Lender would have received during such
period on such Obligation had the rate of interest not been limited to the
Maximum Rate during such period.
     Section 2.08 Other Fees and Expenses. Borrower agrees to promptly, and in
any event within five (5) Business Days following written demand (including, to
the extent reasonably requested by Borrower, documentation supporting such
request) therefor, pay all reasonable (i) fees, out-of-pocket costs and expenses
(including reasonable attorneys’ fees and expenses and appraisal fees and
expenses) incurred by Agent and any Lender in connection with any matters
contemplated by or arising out of the Loan Documents, in connection with the
examination, review, due diligence investigation, documentation, negotiation,
closing and syndication of the transactions contemplated herein and in
connection with the continued administration of the Loan Documents and the
performance of Agent’s duties thereunder, including any amendments,
modifications, consents and waivers, and (ii) fees, out-of-pocket costs and
expenses of Agent and any Lender acting in any capacity (including, without
limitation, reasonable attorneys’ fees and expenses and appraisal fees and
expenses) in connection with the preservation, enforcement or protection of any
of their rights and remedies under the Loan Documents or otherwise.
Notwithstanding anything to the contrary provided herein, in no event shall
Borrower or any Subsidiary Guarantor be responsible for any portion of costs,
fees or expenses of Agent, any Lender or any Lender-Related Person to the extent
that a court of competent jurisdiction finally determines to have resulted from
the gross negligence or willful misconduct of Agent, such Lender or such
Lender-Related Person or a Claim arising solely among Lenders or Lender-Related
Persons, as the case may be. All fees, costs and expenses for which Borrower is
responsible under this Section 2.08 shall be deemed part of the Obligations when
incurred, payable in accordance with Section 2.09 and secured by the Collateral.
     Section 2.09 Repayments. All payments by Borrower of the Obligations shall
be made in US Dollars, in same day funds and delivered to the Agent, as
applicable, by wire transfer to the accounts set forth on Schedule 2.09 or such
other place within the United States as Agent may from time to time designate in
writing:
     Borrower shall receive credit on the day of receipt for funds received by a
Lender or Agent, as applicable, by 1:00 p.m. (New York City time). If funds are
received at or after 1:00pm (New York City time), such funds shall be deemed to
have been paid on the next

 



--------------------------------------------------------------------------------



 



Business Day. Whenever any payment to be made hereunder shall be stated to be
due on a day that is not a Business Day, the payment may be made on the next
succeeding Business Day and such extension of time shall be included in the
computation of the amount of interest and fees due hereunder. The prior two
sentences notwithstanding, as long as any such payment shall have been received
by the Agent on the applicable due date, no Event of Default or Default shall
have been deemed to have occurred with respect to the time such payment was
made. Agent shall only be obligated to transfer any amounts to the Lenders if
and to the extent Agent has actually received such amounts from Borrower or any
other Obligor in accordance with the terms of the Loan Documents.
     Section 2.10 Voluntary Prepayments of the Term Loans. Borrower may prepay
the Term Loans, in whole or in part, from time to time, upon written or fax
notice (or telephone notice promptly confirmed by written or fax notice) at
least one Business Day prior to the date of such prepayment, to the
Administrative Agent before 1:00 p.m., New York City time, in the amount of the
principal amount so prepaid (which amount shall not be less than $500,000) plus
a prepayment premium equal to (a) 7.5% of the Accreted Value thereof if such
prepayment occurs after the first anniversary of the Closing Date but on or
before the second anniversary of the Closing Date, (b) 3.75% of the Accreted
Value thereof if such prepayment occurs after the second anniversary of the
Closing Date but on or before the third anniversary of the Closing Date, and
(c) 0% of the Accreted Value thereof if such prepayment occurs after the third
anniversary of the Closing Date; provided, further, that Borrower may not prepay
the Term Loans, in whole or in part, pursuant to this Section 2.10 on or before
the first anniversary of the Closing Date. Any such prepayment shall be
accompanied by all accrued and unpaid interest on the amount prepaid.
     Section 2.11 Mandatory Prepayments of the Term Loans.
          (a) Within five Business Days of any Permitted Asset Disposition,
Borrower shall prepay the Term Loans with the Net Available Cash of such
Permitted Asset Disposition; provided, that such Net Available Cash shall not be
required to be so applied on such date to the extent that such proceeds are used
to acquire Property useful in the business of the Obligors within 180 days of
receipt of such Net Available Cash (or a binding commitment to acquire such
Property is entered into within 180 days and such reinvestment is actually made
within 360 days), and to the extent the Net Available Cash exceeds $500,000,
Borrower shall have delivered to Agent an Officer’s Certificate within five
Business Days of such Permitted Asset Disposition stating such intent. Borrower
shall prepay the Term Loans in the amount of any Net Available Cash not actually
reinvested within such 180 (or 360) day period. Notwithstanding the foregoing,
(i) Borrower shall prepay the Term Loans with any Net Available Cash, and shall
not be permitted to reinvest such Net Available Cash at any time when any
Default or Event of Default exists, and (ii) any Property acquired with such Net
Available Cash shall be free of Liens, other than Permitted Liens.
          (b) Within five Business Days of the receipt of any proceeds of
insurance or condemnation awards paid in respect of any Equipment or Real Estate
with the Net Available Cash of such award, Borrower shall prepay the Term Loans
(according to the ownership of such Equipment or Real Estate); provided, that
such Net Available Cash shall not be required to be so applied on such date to
the extent that Borrower shall have delivered an Officer’s Certificate to Agent
on or prior to such date stating

 



--------------------------------------------------------------------------------



 



that such proceeds shall actually be used to acquire Property useful in the
business of the Obligors within 180 days of receipt of such Net Available Cash
(or a binding commitment to acquire such Property is entered into within
180 days and such reinvestment is actually made within 360 days), provided
further, that (i) no Default or Event of Default exists, (ii) the replaced
Property is free of Liens, other than Permitted Liens; and (iii) the aggregate
amount of such proceeds or awards from any single casualty or condemnation does
not exceed $1,000,000. Borrower shall prepay the Term Loans in the amount of any
Net Available Cash not actually reinvested within such 180 (or 360) day period.
          (c) Any such prepayment pursuant to this Section 2.11 shall be in the
amount of the principal amount so prepaid and accompanied by all accrued and
unpaid interest on the amount prepaid.
          (d) On the Maturity Date, Borrower shall repay all principal amount of
Term Loans (unless sooner repaid hereunder).
     Section 2.12 Maturity. All of the Obligations shall become due and payable
on the Maturity Date. Notwithstanding the foregoing, the Requisite Lenders shall
have the right to declare the principal of and accrued but unpaid interest on
all the Term Loans and the other Obligations to be due and payable immediately
and without notice upon the occurrence and during the continuation of an Event
of Default. Until all Obligations have been fully paid and satisfied (other than
contingent obligations not then asserted), Agent shall be entitled to retain the
Liens in the Collateral granted hereunder and under the Security Documents and
the ability to exercise all rights and remedies available to Agent and Lenders
under the Loan Documents and Applicable Laws.
     Section 2.13 Loan Accounts. Agent will maintain separate loan account
records for (a) the amount of each Term Loan made hereunder, (b) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder, and (c) the amount of any sum received by the
Agent hereunder from the Borrower or any Subsidiary Guarantor and each Lender’s
share thereof. The balance in the loan accounts pursuant to paragraphs (b) and
(c) above shall be presumptive evidence of the amounts due and owing to Lenders,
provided that any failure by Agent to so record shall not limit or affect
Borrower’s obligation to pay. During the continuance of an Event of Default,
Borrower irrevocably waives the right to direct the application of any and all
payments and Borrower hereby irrevocably agrees that the Agent and each Lender
shall have the continuing exclusive right to thereafter apply payments in any
manner it deems appropriate.
     Section 2.14 Taxes.
          (a) No Deductions. Any and all payments or reimbursements made
hereunder or under the Notes shall be made free and clear of and without
deduction for any and all taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto of any nature whatsoever
imposed by any taxing authority, excluding (a) any such taxes to the extent
imposed on Agent’s or a Lender’s net income by the jurisdiction in which Agent
or such Lender is organized, resident or carrying on business (including branch
profits taxes), and (b) any United States federal withholding taxes that
(i) would be imposed on amounts payable to a Foreign

 



--------------------------------------------------------------------------------



 



Lender based upon the applicable withholding rate in effect at the time such
Foreign Lender becomes a party to this Agreement (or designates a new lending
office) or (ii) are imposed on amounts payable to a Foreign Lender as a
consequence of such Foreign Lender’s failure to comply with the provisions of
Section 2.14(c). If Borrower shall be required by law to deduct any such amounts
from or in respect of any sum payable hereunder or under any Loan Document to
any Lender or Agent , then (i) the sum payable hereunder or under any Loan
Document shall be increased as may be necessary so that, after making all
required withholdings and deductions (including withholdings and deductions
applicable to additional sums payable under this Section 3.05), Agent or such
Lender receives an amount equal to the sum it would have received had no such
withholdings or deductions been made, (ii) Borrower shall make such deductions,
and (iii) Borrower shall pay the full amount deducted to the relevant taxing or
other authority in accordance with applicable law. Notwithstanding anything to
the contrary provided herein, Borrower shall not be required to increase any
such amounts if the increase in such amount payable results from Agent’s or any
Lender’s own willful misconduct or gross negligence as finally determined by a
court of competent jurisdiction.
          (b) Changes in Tax Laws. In the event that, subsequent to the Closing
Date, (1) any changes in any existing law, regulation, treaty or directive or in
the interpretation or application thereof, (2) any new law, regulation, treaty
or directive enacted or any interpretation or application thereof, or
(3) compliance by Agent or any Lender with any request or directive (whether or
not having the force of law) from any governmental authority, agency or
instrumentality:
     (1) does or shall subject Agent or any Lender to any tax of any kind
whatsoever or causes the withdrawal or termination of a previously granted tax
exemption with respect to this Agreement, the other Loan Documents or the Term
Loans made hereunder, or change the basis of taxation of payments to Agent or
such Lender of principal, fees, interest or any other amount payable hereunder
(except for net income taxes or capital taxes, or franchise taxes imposed in
lieu of net income taxes, imposed generally by federal, state, provincial or
local taxing authorities with respect to interest or other fees payable
hereunder or changes in the rate of tax on the overall net income of Agent or
any such Lender); or
     (2) does or shall impose on Agent or any Lender any other condition or
increased cost in connection with the transactions contemplated hereby or
participations herein;
and the result of any of the foregoing is to increase the cost to Agent or any
Lender of continuing the Term Loans hereunder, or to reduce any amount
receivable hereunder, then, in any such case, Borrower shall promptly pay to
Agent or such Lender, within 15 days of written demand (including documentation
reasonably supporting such request), any additional amounts necessary to
compensate Agent or Lender, on an after-tax basis, for such additional cost or
reduced amount receivable, as determined by Agent or such Lender with respect to
this Agreement or the other Loan Documents. If Agent or any Lender becomes
entitled to claim any additional amounts pursuant to this Section 2.14(b), it
shall promptly notify Borrower of the event by reason of which Agent or such
Lender has become so entitled. A certificate as to any additional amounts
payable pursuant to the foregoing sentence submitted by Agent or any Lender to
Borrower shall,

 



--------------------------------------------------------------------------------



 



absent manifest error, be final, conclusive and binding for all purposes.
Notwithstanding anything to the contrary contained herein, the Obligors shall
not be required to compensation a Lender for any such increased costs or reduced
amounts receivable suffered more than 120 days prior the date that Lender
notified the Obligors of such change in law giving rise to such increased costs
or reductions and of such lender’s intention to claim compensation thereof.
          (c) Withholding. Each Lender organized under the laws of a
jurisdiction outside the United States (a “Foreign Lender”) as to which payments
to be made in US Dollars under this Agreement or under the Notes are exempt from
United States withholding tax or are subject to United States withholding tax at
a reduced rate under an applicable statute or tax treaty shall provide to
Borrower and Agent (1) a properly completed and executed Internal Revenue
Service Form W-8BEN or Form W-8ECI or other applicable form, certificate or
document prescribed by the Internal Revenue Service of the United States
certifying as to such Foreign Lender’s entitlement to such exemption or reduced
rate of withholding with respect to payments to be made to such Foreign Lender
under this Agreement and under the Notes (a “Certificate of Exemption”) or (2) a
letter from any such Foreign Lender stating that it is not entitled to any such
exemption or reduced rate of withholding (a “Letter of Non-Exemption”). Prior to
becoming a Lender under this Agreement and within fifteen (15) days after a
written request of Borrower or Agent from time to time thereafter, each Foreign
Lender that becomes a Lender under this Agreement shall provide a Certificate of
Exemption or a Letter of Non-Exemption to Borrower and Agent. If a Foreign
Lender is entitled to an exemption with respect to US Dollar payments to be made
to such Foreign Lender under this Agreement (or to a reduced rate of
withholding) and does not provide a Certificate of Exemption to Borrower and
Agent within the time periods set forth in the preceding paragraph, Borrower
shall withhold taxes from payments to such Foreign Lender at the applicable
statutory rates and Borrower shall not be required to pay any additional amounts
as a result of such withholding, provided that all such withholding shall cease
upon delivery by such Foreign Lender of a Certificate of Exemption to Borrower
and Agent.
          (d) If Agent or a Lender determines, in its sole discretion, that it
has received a refund of any taxes as to which it has been indemnified by
Borrower or with respect to which Borrower has paid additional amounts pursuant
to this Section 2.14, so long as no Default or Event of Default has occurred and
is continuing, it shall pay over such refund to Borrower (but only to the extent
of payments made, or additional amounts paid, by the Borrower under this
Section 2.14 with respect to taxes giving rise to such a refund), net of all
out-of-pocket expenses of Agent or such Lender and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such a
refund); provided, that the Borrower, within 2 business days of the written
request of Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges, imposed by the relevant
Governmental Authority, other than such penalties, interest or other charges
imposed as a result of the willful misconduct or gross negligence of Agent or
such Lender or Claim among the Lenders and/or Agent) to Agent or such Lender in
the event Agent or such Lender is required to repay such refund to such
Governmental Authority. Notwithstanding anything in this Agreement to the
contrary, this Section 2.14 shall not be construed to require Agent or any
Lender to make available its tax returns (or any other information which it
deems confidential) to Borrower or any other Person.

 



--------------------------------------------------------------------------------



 



          (e) Any Lender claiming any additional amounts payable pursuant to
this Section 2.14 shall use its commercially reasonable efforts (consistent with
its internal policies and applicable legal and regulatory requirements) to
change the jurisdiction of its lending office or to take other reasonable
actions if such a change or action would reduce any such additional amounts (or
any similar amount that may thereafter accrue) and would not, in the sole
determination of such Lender, be otherwise disadvantageous to such Lender.
     Section 2.15 Liability Unconditional. Borrower hereby agrees that it is
liable for the full and prompt payment (whether at Maturity Date, by
acceleration or otherwise) and performance of, all Obligations owed or hereafter
owing to Agent and the Lenders by Borrower. Borrower agrees that, to the extent
permitted by Applicable Law, its liability shall be absolute and unconditional,
irrespective of, and unaffected by,
     (a) the genuineness, validity, regularity, enforceability or any future
amendment of, or change in, this Agreement, any other Loan Document or any other
agreement, document or instrument to which Borrower is or may become a party;
     (b) the absence of any action to enforce this Agreement or any other Loan
Document or the waiver or consent by Agent or the Lenders with respect to any of
the provisions thereof;
     (c) the existence, value or condition of, or failure to perfect its Lien
against, any security for the Obligations or any action, or the absence of any
action, by Agent or any Lender in respect thereof (including the release of any
such security);
     (d) the insolvency of Borrower; or
     (e) any other action or circumstances which might otherwise constitute a
legal or equitable discharge or defense of a surety or guarantor (other than
payment in full),
it being agreed by Borrower that its obligations as confirmed under this
Section 2.15 shall not be discharged until the payment and performance, in full,
of the Obligations has occurred. To the extent permitted by Applicable Law,
Borrower expressly waives all rights it may have now or in the future under any
statute, or at common law, or at law or in equity, or otherwise, to compel Agent
or any Lender to marshal assets or to proceed in respect of the Obligations
guaranteed hereunder against any other party or against any security for the
payment and performance of the Obligations before proceeding against, or as a
condition to proceeding against, Borrower. It is agreed among Borrower, Agent
and the Lenders that the foregoing waivers are of the essence of the transaction
contemplated by this Agreement and the other Loan Documents and that, but for
the provisions of this Section 2.15 and such waivers, each Lender would decline
to enter into this Agreement.
ARTICLE 3
REPRESENTATIONS AND WARRANTIES
     Section 3.01 General Representations and Warranties. To induce Agent and
Lenders to enter into this Agreement and to induce the Lenders to make available
the Term Loans, each Obligor represents and warrants that:

 



--------------------------------------------------------------------------------



 



     (a) Organization and Qualification. Each Obligor is duly organized, validly
existing and in good standing (if applicable) under the laws of the jurisdiction
of its organization. Each Obligor is duly qualified, authorized to do business
and in good standing (if applicable) as a foreign corporation or company in each
jurisdiction where failure to be so qualified could reasonably be expected to
have a Material Adverse Effect.
     (b) Power and Authority. Each Obligor is duly authorized to execute,
deliver and perform its Obligations under the Loan Documents. The execution,
delivery and performance of the Loan Documents have been duly authorized by all
necessary action, and do not (a) require any consent or approval of any holders
of Capital Stock of any Obligor, other than those already obtained;
(b) contravene the Organic Documents of any Obligor; (c) violate or cause a
default under any Applicable Law, Material Contract or Restrictive Agreement
except to the extent such violation or default could not reasonably be expected
to result in a Material Adverse Effect; or (d) result in or require the
imposition of any Lien (other than Permitted Liens) on any Property of any
Obligor.
     (c) Enforceability. Each Loan Document is a legal, valid and binding
obligation of each Obligor party thereto, enforceable in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally.
     (d) Capital Structure. Schedule 3.01(d) shows, for each of Borrower and its
Subsidiaries, its name, its jurisdiction of organization, its authorized and
issued Capital Stock, the holders of its Capital Stock, and all agreements
binding on such holders with respect to their Capital Stock as of the Closing
Date. Except as disclosed on Schedule 3.01(d), in the five years preceding the
Closing Date, no Obligor has acquired any substantial assets from any other
Person nor been the surviving entity in a merger or combination. Borrower has
good title to its Capital Stock in its Subsidiaries, subject only to Agent’s
Lien and other Permitted Liens, and all such Capital Stock is duly issued, fully
paid and non-assessable to the extent applicable. Except as set forth on
Schedule 3.01(d), as of the Closing Date, there are no outstanding purchase
options, warrants, subscription rights, agreements to issue or sell, convertible
interests, phantom rights or powers of attorney relating to Capital Stock of any
Obligor.
     (e) Title to Properties; Priority of Liens. Each of Borrower and its
Subsidiaries has good and marketable title to (or valid leasehold interests in)
all of its material Real Estate, and good and marketable title to all of its
material personal Property, including all such Property reflected in any
financial statements delivered to Agent or Lenders, in each case free of Liens
except Permitted Liens and minor defects in title that do not interfere with the
ability of any of Borrower and its Subsidiaries to conduct its business as
currently conducted or to utilize such Property for its intended purposes. Each
of Borrower and its Subsidiaries has paid and discharged all lawful claims that,
if unpaid, could become a Lien on its Properties, other than Permitted Liens. To
the extent required by the Loan Documents, all Liens of Agent in the Collateral
are duly perfected, valid and enforceable second priority Liens, subject only to
Permitted Liens and minor defects in title that do not interfere with such
Obligor’s ability to conduct its business as currently conducted or to utilize
such Property for its intended

 



--------------------------------------------------------------------------------



 



purposes; provided, however, that for registered United States trademarks,
United States trademark applications, United States patents, United States
patent applications, and registered United States copyrights, the security
interest will be perfected upon filing, to the extent perfection of a security
interest can be accomplished by such a filing, of the Trademark Security
Agreement with the United States Patent and Trademark Office, the Patent
Security Agreement with the United States Patent and Trademark Office, and the
Copyright Security Agreement with the United States Copyright Office, and such
perfected security interest is enforceable as such against any and all creditors
of and purchasers from Obligors in the United States.
     (f) Financial Statements. The consolidated balance sheets, and related
statements of income, cash flow and shareholder’s equity, of Borrower and
Subsidiaries that have been and are hereafter delivered to Agent and Lenders,
are prepared in accordance with GAAP, and fairly present in all material
respects the financial positions and results of operations of Borrower and its
Subsidiaries at the dates and for the periods indicated, subject to, in the case
of monthly or quarterly balance sheets and related statements, to the absence of
footnotes and year end audit adjustments. All projections delivered by the
Obligors to Agent and Lenders have been prepared in good faith, based on
reasonable assumptions in light of the circumstances at such time, it being
acknowledged, and agreed by Lenders, however, that projections as to future
events are not viewed as facts and that the actual results during the period or
periods covered by said projections may differ from the projected results and
that the differences may be material. Since June 28, 2009 there has been no
change in the condition (financial or otherwise) of Borrower and its
Subsidiaries, taken as a whole, that could reasonably be expected to have a
Material Adverse Effect. The Obligors and their Subsidiaries, taken as a whole,
are Solvent.
     (g) Surety Obligations. No Borrower or its Subsidiary is obligated as
surety or indemnitor under any bond or other contract that assures payment or
performance of any obligation of any Person, except as permitted hereunder.
     (h) Taxes. Each of Borrower and its Subsidiaries has filed all federal,
state, national, regional, provincial and material local tax returns and other
material reports and all other tax returns and reports and all state and foreign
income reports and declarations required by any jurisdiction to which any of
them is subject that it is required by law to file, and has paid, or made
provision for the payment of, all Taxes upon it, its income and its Properties
that are due and payable, except to the extent being contested in good faith by
appropriate proceedings or to the extent permitted by Section 4.03 or
Section 4.10. The provision for Taxes on the books of Borrower and its
Subsidiaries is adequate for all years not closed by applicable statutes, and
for its current fiscal year.
     (i) Brokers. Except for as set forth on Schedule 3.01(i), there are no
brokerage commissions, finder’s fees or investment banking fees payable in
connection with any transactions contemplated by the Loan Documents.
     (j) Intellectual Property. Each Obligor owns or has the lawful right to use
all Intellectual Property necessary for the conduct of its business to the
knowledge of such

 



--------------------------------------------------------------------------------



 



Obligor without infringing or misappropriating any Intellectual Property rights
of others except to the extent that such failure to own or have such rights to
use or any conflict would not reasonably be expected to result in a Material
Adverse Effect. There is no pending or, to Borrower’s knowledge, threatened
Intellectual Property Claim with respect to any Obligor or any of their Property
(including any Intellectual Property that could reasonably be expected to have a
Material Adverse Effect). Except as disclosed on Schedule 3.01(j), no Obligor
pays or owes any royalty or other compensation to any Person with respect to any
Intellectual Property (excluding “shrink-wrap”, “click-wrap”, or other
“off-the-shelf” software). All registered Intellectual Property owned by any
Obligor is shown on Schedule 3.01(j).
     (k) Governmental Approvals. Each of Borrower and its Subsidiaries has, is
in compliance with, and is in good standing with respect to, all Governmental
Approvals necessary to conduct its business and to own, lease and operate its
Properties except to the extent the failure to have such Governmental Approval
would not reasonably be expected to result in a Material Adverse Effect. All
necessary import, export or other licenses, permits or certificates for the
import or handling of any goods or other Collateral have been procured and are
in effect, and Borrower and Subsidiaries have complied with all foreign and
domestic laws with respect to the shipment and importation of any goods or
Collateral, except where noncompliance could not reasonably be expected to have
a Material Adverse Effect.
     (l) Compliance with Laws. Each of Borrower and its Subsidiaries has duly
complied, and its Properties and business operations are in compliance, in all
material respects with all Applicable Law, except where noncompliance could not
reasonably be expected to have a Material Adverse Effect. There have been no
citations, notices or orders of material noncompliance issued to Borrower or any
Subsidiary under any Applicable Law which could reasonably be expected to have a
Material Adverse Effect. No Inventory has been produced in violation of the
FLSA.
     (m) Compliance with Environmental Laws. Except as disclosed on
Schedule 3.01(m), no Obligor’s past or present operations, Real Estate or other
Properties are subject to any federal, state or local investigation to determine
whether any remedial action of a material nature is needed to address any
environmental pollution, hazardous material or environmental clean-up. No
Obligor has received any Environmental Notice which would reasonably be expected
to result in a material liability to such Obligor. No Obligor has any contingent
liability with respect to any Environmental Release, environmental pollution or
hazardous material on any Real Estate now or previously owned, leased or
operated by it where such liability could reasonably be expected to result in a
Material Adverse Effect.
     (n) Burdensome Contracts. Neither Borrower nor its Subsidiaries is a party
or subject to any contract, agreement or charter restriction that could
reasonably be expected to have a Material Adverse Effect. No Borrower or
Subsidiary is party or subject to any Restrictive Agreement, except as shown on
Schedule 3.01(n) as of the Closing Date. No such Restrictive Agreement prohibits
the execution, delivery or performance of any Loan Document by an Obligor.

 



--------------------------------------------------------------------------------



 



     (o) Litigation. Except as shown on Schedule 3.01(o), there are no
proceedings or investigations pending or, to Borrower’s knowledge, threatened
against Borrower or any Subsidiary, or any of their businesses, operations,
Properties, prospects or conditions, that (a) relate to any Loan Documents or
transactions contemplated thereby; or (b) could reasonably be expected to have a
Material Adverse Effect if determined adversely to Borrower or any Subsidiary.
     (p) No Defaults. No event or circumstance has occurred or exists that
constitutes a Default or Event of Default. No Obligor is in default, and no
event or circumstance has occurred or exists that with the passage of time or
giving of notice would constitute a default (after giving effect to any cure or
grace period and waivers or amendments thereof), under any Material Contract or
any Restrictive Agreement. As of the Closing Date, there is no basis upon which
any party (other than the Borrower or Subsidiary) could terminate a Material
Contract prior to its scheduled termination date.
     (q) ERISA.
     (i) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code, and other federal and state laws. Each Plan that
is intended to qualify under Section 401(a) of the Code has received a favorable
determination letter or prototype opinion from the IRS or an application for
such a letter is currently being processed by the IRS with respect thereto and,
to the knowledge of Borrower, nothing has occurred which would reasonably be
expected to prevent, or cause the loss of, such qualification. Each Obligor and
ERISA Affiliate has made all required contributions to each Plan subject to
Section 412 of the Code, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Code has been made
with respect to any Plan.
     (ii) There are no pending or, to the knowledge of Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted in or could
reasonably be expected to have a Material Adverse Effect.
     (iii) (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) no Pension Plan has any Unfunded Pension Liability that could reasonably be
expected to have a Material Adverse Effect; (iii) no Obligor or ERISA Affiliate
has incurred, or reasonably expects to incur, any liability under Title IV of
ERISA with respect to any Pension Plan (other than premiums due and not
delinquent under Section 4007 of ERISA); (iv) no Obligor or ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Section 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (v) no Obligor or ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or 4212(c) of ERISA.

 



--------------------------------------------------------------------------------



 



     (iv) Except as disclosed on Schedule 3.01(q), with respect to any Foreign
Plan, (i) all employer and employee contributions required by law or by the
terms of the Foreign Plan have been made, or, if applicable, accrued, in
accordance with normal accounting practices; (ii) the fair market value of the
assets of each funded Foreign Plan, the liability of each insurer for any
Foreign Plan funded through insurance, or the book reserve established for any
Foreign Plan, together with any accrued contributions, is sufficient to procure
or provide for the accrued benefit obligations with respect to all current and
former participants in such Foreign Plan according to the actuarial assumptions
and valuations most recently used to account for such obligations in accordance
with applicable generally accepted accounting principles; and (iii) it has been
registered as required and has been maintained in good standing with applicable
regulatory authorities.
     (v) Except as disclosed on Schedule 3.01(q), neither Borrower nor any
Subsidiary is or has at any time been an employer (for the purposes of
Sections 38 to 51 of the Pensions Act) of an occupational pension scheme which
is not a money purchase scheme (both terms as defined in the Pensions Schemes
Act).
     (vi) Neither Borrower nor any Subsidiary is or has at any time been
“connected” with or an “associate” of (as those terms are used in Sections 38
and 43 of the Pensions Act) such an employer.
     (r) Trade Relations. There exists no actual or threatened termination,
limitation or modification of any business relationship between Borrower or
Subsidiary and any customer or supplier, or any group of customers or suppliers,
who individually or in the aggregate are material to the business of Borrower
and Subsidiaries taken as a whole.
     (s) Labor Relations. Except as described on Schedule 3.01(s), as of the
Closing Date no Obligor is party to or bound by any collective bargaining
agreement, or material management agreement or consulting agreement. Except as
described on Schedule 3.01(s), as of the Closing Date there are no material
grievances, disputes or controversies with any union or other organization of
any Obligor’s employees, or, to any Obligor’s knowledge, any asserted or
threatened strikes, work stoppages or demands for collective bargaining.
     (t) Payable Practices. No Obligor has made any material change in its
historical accounts payable practices from those in effect on the Closing Date.
     (u) Not a Regulated Entity. No Obligor is (a) an “investment company” or a
“person directly or indirectly controlled by or acting on behalf of an
investment company” within the meaning of the Investment Company Act of 1940; or
(b) subject to regulation under the Federal Power Act, the Interstate Commerce
Act, any public utilities code or any other Applicable Law regarding its
authority to incur Indebtedness.

 



--------------------------------------------------------------------------------



 



     (v) Margin Stock. Neither Borrower nor any Subsidiary is engaged,
principally or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No Term Loan
proceeds will be used by Borrower to purchase or carry, or to reduce or
refinance any Indebtedness incurred to purchase or carry, any Margin Stock or
for any related purpose governed by Regulations T, U or X of the Board of
Governors.
     Section 3.02 Complete Disclosure. No Loan Document (as amended or updated
as provided for herein)(including, without limitation, any financial statements
delivered to Agent or Lenders at any time) other than projections, budgets,
estimates and other forward looking statements, contains any untrue statement of
a material fact, nor fails to disclose any material fact necessary to make the
statements contained therein not materially misleading. There is no fact or
circumstance that any Obligor has failed to disclose to Agent in writing that
could reasonably be expected to have a Material Adverse Effect.
ARTICLE 4
COVENANTS1
     Section 4.01 [Reserved].
     Section 4.02 SEC Reports. Whether or not Borrower is subject to the
reporting requirements of Section 13 or 15(d) of the Exchange Act, Borrower
shall file with the SEC (subject to the next sentence) and provide the Agent and
Lenders with such annual and other reports as are specified in Sections 13 and
15(d) of the Exchange Act and applicable to a U.S. corporation subject to such
Sections, such reports to be so filed and provided at the times specified for
the filings of such reports under such Sections and containing all the
information, audit reports and exhibits required for such reports, and, in
addition thereto, calculations in respect of Sections 10.3.1 and 10.3.3 of the
Bank of America Credit Agreement (as such Sections are in effect on the date
hereof or as such Sections may be amended hereafter with the consent of the
Requisite Lenders) for any test period on which Indebtedness outstanding
pursuant to Section 4.03(b)(1) exceeds $27.5 million on the last day of such
test period, whether or not such covenants are required to be tested in such
test period (such calculations, the “Basket Calculation”). If at any time
Borrower is not subject to the periodic reporting requirements of the Exchange
Act for any reason, Borrower will nevertheless continue filing the reports
specified in the preceding sentence with the SEC within the time periods
required unless the SEC will not accept such a filing. Borrower agrees that it
will not take any action for the purpose of causing the SEC not to accept any
such filings. If, notwithstanding the foregoing, the SEC will not accept such
filings (and/or the Basket Calculation) for any reason, Borrower will post the
reports (and/or the Basket Calculation) specified in the preceding sentences on
its website within the time periods that would apply if Borrower were required
to file those reports with the SEC.
     At any time that any of the Borrower’s Subsidiaries are Unrestricted
Subsidiaries, then the quarterly and annual financial information required by
the first paragraph of this Section 4.02 will include a reasonably detailed
presentation, either on the face of the financial statements or in
 

1   To be conformed to covenant package in third lien indenture.

 



--------------------------------------------------------------------------------



 



the footnotes thereto, and, in the event that the Unrestricted Subsidiaries,
individually or collectively, constitute a Significant Subsidiary, in
“Management’s Discussion and Analysis of Financial Condition and Results of
Operations,” of the financial condition and results of operations of Borrower
and its Restricted Subsidiaries separate from the financial condition and
results of operations of the Unrestricted Subsidiaries of Borrower.
     Section 4.03 Limitation on Indebtedness.
          (a) Borrower shall not, and shall not permit any Restricted Subsidiary
to Incur any Indebtedness.
          (b) Notwithstanding the foregoing paragraph (a), Borrower and the
Restricted Subsidiaries shall be entitled to Incur any or all of the following
Indebtedness:
     (1) Indebtedness Incurred by Borrower and Subsidiary Guarantors under an
Other Credit Agreement in an amount not to exceed $47.5 million outstanding at
any one time; provided, however, that Borrower and the Subsidiary Guarantors
shall not be entitled to Incur Indebtedness in any amount which will result in
the aggregate amount of all Indebtedness outstanding pursuant to clause (b)(1)
to exceed $27.5 million outstanding at any one time unless the calculations
provided with the annual or quarterly financial information most recently
furnished pursuant to Section 4.02 hereof demonstrate that Borrower was in
compliance (or would have been in compliance if such covenants were required to
be tested) with Sections 10.3.1 and 10.3.3 of the Bank of America Credit
Agreement (as such Sections are in effect on the date hereof or as such Sections
may be amended hereafter with the consent of the Requisite Lenders) for the
applicable test period; provided, further, however, that the aggregate amount of
all Indebtedness that may be Incurred under this clause (b)(1) shall be further
reduced by the aggregate amount of all Indebtedness Incurred pursuant to clause
(12) of this Section 4.03(b) and then outstanding;
     (2) Indebtedness owed to and held by Borrower or a Restricted Subsidiary;
provided, however, that (A) any subsequent issuance or transfer of any Capital
Stock which results in any such Restricted Subsidiary ceasing to be a Restricted
Subsidiary or any subsequent transfer of such Indebtedness (other than to
Borrower or a Restricted Subsidiary) shall be deemed, in each case, to
constitute the Incurrence of such Indebtedness by the obligor thereon, (B) if
Borrower is the obligor on such Indebtedness, such Indebtedness is expressly
subordinated to the prior payment in full in cash of all obligations with
respect to the Term Loans and (C) if a Subsidiary Guarantor is the obligor on
such Indebtedness, such Indebtedness is expressly subordinated to the prior
payment in full in cash of all obligations of such Subsidiary Guarantor with
respect to its Subsidiary Guaranty;
     (3) the Obligations;

 



--------------------------------------------------------------------------------



 



     (4) Indebtedness outstanding on the Closing Date (other than Indebtedness
described in clause (1), (2) or (3) of this Section 4.03(b)), including the 8%
Senior Notes due 2013, the Third Lien Notes (including any PIK Securities issued
from time to time as payment of PIK Interest (as defined therein) on such
Securities and any increase in the principal amount of such Securities as a
result of payment of PIK Interest (as defined therein) on such Third Lien
Notes), the intercompany loan from Bostrom Ltd. to Borrower in the principal
amount of $10,861,723 and the intercompany loan from Commercial Vehicle Systems
Ltd. to Borrower in the principal amount of $4,812,760;
     (5) Indebtedness of a Restricted Subsidiary Incurred and outstanding on or
prior to the date on which such Subsidiary was acquired by Borrower or a
Restricted Subsidiary (other than Indebtedness Incurred in connection with, or
to provide all or any portion of the funds or credit support utilized to
consummate, the transaction or series of related transactions pursuant to which
such Subsidiary became a Subsidiary or was acquired by Borrower or a Restricted
Subsidiary); provided, however, that on the date of such acquisition and after
giving pro forma effect thereto, the Consolidated Coverage Ratio would exceed
2:00 to 1:00;
     (6) Refinancing Indebtedness in respect of Indebtedness Incurred pursuant
to clause (3), (4) or (5) of this Section 4.03(b) or this clause (6); provided,
however, that to the extent such Refinancing Indebtedness directly or indirectly
Refinances Indebtedness of a Subsidiary Incurred pursuant to clause (5), such
Refinancing Indebtedness shall be Incurred only by such Subsidiary;
     (7) Hedging Obligations that are Incurred for bona fide hedging purposes
that are entered into in the ordinary course of business and not for speculative
purposes;
     (8) Obligations in respect of performance, bid and surety bonds and
completion guarantees provided by Borrower or any Restricted Subsidiary in the
ordinary course of business;
     (9) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided, however, that such
Indebtedness is extinguished within three Business Days of its Incurrence;
     (10) Indebtedness consisting of the Subsidiary Guaranty of a Subsidiary
Guarantor and any Guarantee by a Subsidiary Guarantor of Indebtedness Incurred
pursuant to paragraph (a) or pursuant to clause (1), (2), (3) or (4) or pursuant
to clause (6) to the extent the Refinancing Indebtedness Incurred thereunder
directly or indirectly Refinances Indebtedness Incurred pursuant to paragraph
(a) or pursuant to clause (3) or (4);
     (11) [Reserved];

 



--------------------------------------------------------------------------------



 



     (12) Indebtedness Incurred by a Receivables Subsidiary in a Qualified
Receivables Transaction that is not recourse to Borrower or any Restricted
Subsidiary (except for Standard Securitization Undertakings); provided, however,
that, immediately after giving effect to any such Incurrence the aggregate
principal amount of all Indebtedness Incurred pursuant to this clause (12) and
then outstanding does not exceed the aggregate principal amount of Indebtedness
permitted to be Incurred pursuant to clause (1) of this Section 4.03(b) less the
aggregate principal amount of Indebtedness Incurred pursuant to clause (1) of
this Section 4.03(b) and then outstanding;
     (13) [Reserved];
     (14) Indebtedness consisting of customary indemnification, adjustment of
purchase price, earn-out or similar obligations of Borrower or any Restricted
Subsidiary, in each case Incurred in connection with the acquisition or
disposition of any assets in accordance with the terms of this Agreement;
provided, however, that with respect to any such disposition, the maximum
aggregate liability in respect of all such Indebtedness will at no time exceed
the gross proceeds actually received by Borrower and its Restricted Subsidiaries
in connection with such disposition;
     (15) [Reserved]; and
     (16) Indebtedness of Borrower or of any of the Restricted Subsidiaries in
an aggregate principal amount which, when taken together with all other
Indebtedness of Borrower and its Restricted Subsidiaries outstanding on the date
of such Incurrence (other than Indebtedness permitted by clauses (1) through
(15) of this Section 4.03(b)) does not exceed $5.0 million.
          (c) Notwithstanding the foregoing, neither Borrower nor any Subsidiary
Guarantor shall Incur any Indebtedness pursuant to Section 4.03(b) if the
proceeds thereof are used, directly or indirectly, to Refinance any Junior
Financing of Borrower or a Subsidiary Guarantor unless such Indebtedness (and/or
the Liens securing such Indebtedness) shall be subordinated to the Term Loans or
to the applicable Subsidiary Guaranty of such Subsidiary Guarantor (and/or the
Liens securing the Term Loans or the applicable Subsidiary Guaranty) to at least
the same extent as such Junior Financing.
          (d) For purposes of determining compliance with this Section 4.03,
(1) in the event that an item of Indebtedness (or any portion thereof) meets the
criteria of more than one of the types of Indebtedness described herein,
Borrower, in its sole discretion, shall be permitted to classify and later
reclassify such item of Indebtedness (or any portion thereof) in any manner that
complies with this Section 4.03 and shall only be required to include the amount
and type of such Indebtedness in one of the above clauses; provided, however
that (A) Indebtedness under the Other Credit Agreement outstanding on the
Closing Date (after giving effect to the transactions occurring on such date)
will be deemed to have been Incurred on such date under Section 4.03(b)(1) and
(B) Borrower will not be permitted to reclassify all or any portion of any
Indebtedness Incurred under Sections 4.03(b)(1) or (12); and (2) Borrower shall
be entitled to

 



--------------------------------------------------------------------------------



 



divide and classify or reclassify (to the extent permitted by clause (1) of this
paragraph (d)) an item of Indebtedness into more than one of the types of
Indebtedness described herein.
          (e) For purposes of determining compliance with any U.S. Dollar
denominated restriction on the Incurrence of Indebtedness where the Indebtedness
Incurred is denominated in a different currency, the amount of such Indebtedness
shall be the U.S. Dollar Equivalent determined on the date of the Incurrence of
such Indebtedness; provided, however, that if any such Indebtedness denominated
in a different currency is subject to a Currency Agreement with respect to U.S.
Dollars covering all principal, premium, if any, and interest payable on such
Indebtedness, the amount of such Indebtedness expressed in U.S. Dollars shall be
as provided in such Currency Agreement. The principal amount of any Refinancing
Indebtedness Incurred in the same currency as the Indebtedness being Refinanced
shall be the U.S. Dollar Equivalent of the Indebtedness Refinanced, except to
the extent that (1) such U.S. Dollar Equivalent was determined based on a
Currency Agreement, in which case the Refinancing Indebtedness shall be
determined in accordance with the preceding sentence, and (2) the principal
amount of the Refinancing Indebtedness exceeds the principal amount of the
Indebtedness being Refinanced, in which case the U.S. Dollar Equivalent of such
excess, as appropriate, shall be determined on the date such Refinancing
Indebtedness is Incurred.
     Section 4.04 Limitation on Restricted Payments. § Borrower shall not, and
shall not permit any Restricted Subsidiary, directly or indirectly, to make a
Restricted Payment.
          (a) The provisions of Section 4.04 shall not prohibit:
     (1) any Restricted Payment made out of the Net Cash Proceeds of the
substantially concurrent sale of, or made by exchange for, Capital Stock of
Borrower (other than Disqualified Stock and other than Capital Stock issued or
sold to a Subsidiary of Borrower or an employee stock ownership plan or to a
trust established by Borrower or any of its Subsidiaries for the benefit of
their employees) or a substantially concurrent cash capital contribution
received by Borrower from its shareholders;
     (2) any purchase, repurchase, redemption, defeasance or other acquisition
or retirement for value of Junior Financing of Borrower or a Subsidiary
Guarantor made by exchange for, or out of the proceeds of the substantially
concurrent Incurrence of, Indebtedness of such Person which is permitted to be
Incurred pursuant to Section 4.03 so long as such Indebtedness is Refinancing
Indebtedness;
     (3) dividends or other distributions paid within 60 days after the date of
declaration thereof if at such date of declaration such dividend or other
distribution would have complied with this Section 4.04; provided, however, that
at the time of payment of such dividend or other distribution, no other Default
shall have occurred and be continuing (or result therefrom);
     (4) so long as no Default has occurred or is continuing, repurchases of
Capital Stock deemed to occur in connection with surrender of shares of Capital

 



--------------------------------------------------------------------------------



 



Stock to satisfy tax withholding obligations of employees or directors;
provided, however, that the aggregate amount of such repurchases shall not
exceed $2.0 million in any calendar year;
     (5) the declaration and payments of dividends on Disqualified Stock issued
pursuant to Section 4.03; provided, however, that, at the time of payment of
such dividend, no Default shall have occurred and be continuing (or result
therefrom);
     (6) repurchases of Capital Stock deemed to occur upon exercise of stock
options or warrants if such Capital Stock represents a portion of the exercise
price of such options or warrants;
     (7) cash payments in lieu of the issuance of fractional shares in
connection with the exercise of warrants, options or other securities
convertible into or exchangeable for Capital Stock of Borrower; provided,
however, that any such cash payment shall not be for the purpose of evading the
limitation of this Section 4.04 (as determined in good faith by the Board of
Directors);
     (8) in the event of a Change of Control, and if no Default shall have
occurred and be continuing, the payment, purchase, redemption, defeasance or
other acquisition or retirement of Junior Financing of Borrower or any
Subsidiary Guarantor, in each case, at a purchase price not greater than 101% of
the principal amount of such Junior Financing, plus any accrued and unpaid
interest thereon; provided, however, that prior to such payment, purchase,
redemption, defeasance or other acquisition or retirement, Borrower (or a third
party to the extent permitted by this Agreement) has prepaid the outstanding
Term Loan in full in cash pursuant to Section 2.10;
     (9) payments of
     (A) intercompany Indebtedness, the Incurrence of which was permitted under
Section 4.03(b)(2), or
     (B) the intercompany loan from Bostrom Ltd. to the Company in principal
amount of $10,861,723 and the intercompany loan from Commercial Vehicle Systems
Ltd. to the Company in principal amount of $4,812,760 Incurred pursuant to
Section 4.03(b)(4);
provided, however, that in the case of clauses (A) and (B) above, no Default has
occurred and is continuing or would otherwise result therefrom; provided,
further, that in the case of clause (B) above, prior to the time of payment such
Indebtedness is expressly subordinated to the prior payment in full in cash of
all obligations with respect to the Term Loan;
     (10) so long as no Default has occurred and is continuing or would be
caused thereby, the repurchase, redemption or other acquisition or retirement
for

 



--------------------------------------------------------------------------------



 



value of Junior Financing with any excess Net Available Cash remaining after the
prepayment of the Term Loans pursuant to Section 2.11; or
     (11) the repurchase, redemption or other acquisition for value of Capital
Stock of Borrower or any direct or indirect parent of Borrower representing
fractional shares of such Capital Stock in connection with a merger,
consolidation, amalgamation or other combination involving Borrower in an amount
which, when taken together with all Restricted Payments made pursuant to this
clause (11) does not exceed $1.0 million.
     Section 4.05 Limitation on Restrictions on Distributions from Restricted
Subsidiaries. Borrower shall not, and shall not permit any Restricted Subsidiary
to, create or otherwise cause or permit to exist or become effective any
consensual encumbrance or restriction on the ability of any Restricted
Subsidiary to (a) pay dividends or make any other distributions on its Capital
Stock to Borrower or a Restricted Subsidiary or pay any Indebtedness owed to
Borrower, (b) make any loans or advances to Borrower or (c) transfer any of its
property or assets to Borrower, except:
     (1) with respect to clauses (a), (b) and (c),
     (A) any encumbrance or restriction pursuant to an agreement in effect at or
entered into on the Closing Date (including the Other Credit Agreement, this
Agreement, the Third Lien Notes Indenture, the Third Lien Notes, the Third Lien
Note Documents, the Security Documents and the Intercreditor Agreements);
     (B) any encumbrance or restriction with respect to a Restricted Subsidiary
pursuant to an agreement relating to any Indebtedness Incurred by such
Restricted Subsidiary on or prior to the date on which such Restricted
Subsidiary was acquired by Borrower (other than Indebtedness Incurred as
consideration in, or to provide all or any portion of the funds or credit
support utilized to consummate, the transaction or series of related
transactions pursuant to which such Restricted Subsidiary became a Restricted
Subsidiary or was acquired by Borrower) and outstanding on such date;
     (C) any encumbrance or restriction with respect to a Restricted Subsidiary
imposed pursuant to an agreement entered into for the sale or disposition of all
or substantially all the Capital Stock or assets of such Restricted Subsidiary
pending the closing of such sale or disposition;
     (D) any encumbrance or restriction with respect to contractual requirements
of a Receivables Subsidiary in connection with a Qualified Receivables
Transaction; provided that any such encumbrances or restrictions apply only to
such Receivables Subsidiary;

 



--------------------------------------------------------------------------------



 



     (E) restrictions on cash or other deposits imposed by customers, suppliers
or landlords under contracts entered into in the ordinary course of business;
     (F) [Reserved];
     (G) customary provisions in joint venture agreements and other similar
agreements entered into in the ordinary course of business that restrict the
transfer of ownership interests in such joint venture; and
     (H) any encumbrance or restriction contained in any Indebtedness Incurred
by a Foreign Subsidiary in accordance with this Agreement to the extent such
encumbrance or restriction applies only to the assets of such Foreign
Subsidiary; and
     (2) with respect to clause (c) only,
     (A) any encumbrance or restriction consisting of customary nonassignment
provisions in leases governing leasehold interests to the extent such provisions
restrict the transfer of the lease or the property leased thereunder; and
     (B) any encumbrance or restriction contained in security agreements or
mortgages securing Indebtedness of a Restricted Subsidiary to the extent such
encumbrance or restriction restricts the transfer of the property subject to
such security agreements or mortgages; and
     (3) any encumbrances or restrictions of the type referred to in clauses
(a), (b) and (c) above imposed by any amendments or refinancings of the
contracts, instruments or obligations referred to in paragraphs (1) and
(2) above; provided, however that such amendments or refinancings are, in the
good faith judgment of the Board of Directors of Borrower, no more restrictive
with respect to such dividend and other restrictions than those contained in the
dividend or other restrictions prior to such amendment or refinancing.
     Section 4.06 Limitation on Sales of Assets and Subsidiary Stock. Borrower
shall not, and shall not permit any Restricted Subsidiary to, directly or
indirectly, consummate any Asset Disposition unless
     (1) Borrower or such Restricted Subsidiary receives consideration at the
time of such Asset Disposition at least equal to the fair market value
(including as to the value of all non-cash consideration) of the shares and
assets subject to such Asset Disposition, as determined in good faith by the
Board of Directors, if the fair market value is equal to or exceeds
$2.5 million, or by an Officer, if the fair market value is less than
$2.5 million;
     (2) at least 75% of the consideration thereof received by Borrower or such
Restricted Subsidiary is in the form of cash or cash equivalents;

 



--------------------------------------------------------------------------------



 



     (3) an amount equal to 100% of the Net Available Cash from such Asset
Disposition is applied by Borrower (or such Restricted Subsidiary, as the case
may be) to the extent and as set forth in Section 2.11 hereunder.
     For the purposes of this Section 4.06, the following are deemed to be cash
or cash equivalents:
     (i) the assumption or discharge of Indebtedness of Borrower (other than
obligations in respect of Disqualified Stock of Borrower) or any Restricted
Subsidiary (other than obligations in respect of Disqualified Stock or Preferred
Stock of a Subsidiary Guarantor) and the release of Borrower or such Restricted
Subsidiary from all liability on such Indebtedness in connection with such Asset
Disposition;
     (ii) securities received by Borrower or any Restricted Subsidiary from the
transferee that are converted within 90 days by Borrower or such Restricted
Subsidiary into cash, to the extent of the cash received in that conversion; and
     (iii) any Designated Non-cash Consideration received by Borrower or any
Restricted Subsidiary in an Asset Disposition having an aggregate fair market
value, taken together with all other Designated Non-cash Consideration received
pursuant to this clause (iii) (unless such Designated Non-cash Consideration has
been converted into cash, which shall be treated after such conversion as Net
Available Cash), not to exceed 2.5% of Total Assets at the time of the receipt
of such Designated Non-cash Consideration.
     Section 4.07 Limitation on Affiliate Transactions § (a) Borrower shall not,
and shall not permit any Restricted Subsidiary to, enter into or permit to exist
any transaction (including the purchase, sale, lease or exchange of any
property, employee compensation arrangements or the rendering of any service)
with, or for the benefit of, any Affiliate of Borrower (an “Affiliate
Transaction”) unless
     (1) the terms thereof are no less favorable to Borrower or such Restricted
Subsidiary than those that could be obtained at the time of the Affiliate
Transaction in arm’s-length dealings with a Person who is not an Affiliate;
     (2) if such Affiliate Transaction involves an amount in excess of
$2.5 million, the terms of the Affiliate Transaction are set forth in writing
and a majority of the non-employee directors of Borrower disinterested with
respect to such Affiliate Transaction have determined in good faith that the
criteria set forth in clause (1) are satisfied and have approved the relevant
Affiliate Transaction as evidenced by a resolution of the Board of Directors;
and
     (3) if such Affiliate Transaction involves an amount in excess of
$7.5 million, the Board of Directors shall also have received a written opinion
from an Independent Qualified Party to the effect that such Affiliate
Transaction is fair, from a financial standpoint, to Borrower and its Restricted
Subsidiaries or is not less favorable to Borrower and its Restricted
Subsidiaries than could reasonably

 



--------------------------------------------------------------------------------



 



be expected to be obtained at the time in an arm’s-length transaction with a
Person who was not an Affiliate.
     (b) The provisions of Section 4.07(a) shall not prohibit
     (1) any Investment (other than a Permitted Investment) or other Restricted
Payment, in each case permitted to be made pursuant to Section 4.04;
     (2) any issuance of securities, or other payments, awards or grants in
cash, securities or otherwise pursuant to, or the funding of, employment,
severance or compensation arrangements, stock options and stock ownership plans
approved by the Board of Directors,
     (3) loans or advances to employees in the ordinary course of business in
accordance with the past practices of Borrower or its Restricted Subsidiaries,
but in any event not to exceed $2.0 million in the aggregate outstanding at any
one time;
     (4) the payment of reasonable fees and the reimbursement of ordinary course
expenses to directors of Borrower and its Restricted Subsidiaries who are not
employees of Borrower or its Restricted Subsidiaries and any payments pursuant
to indemnification arrangements with directors and officers of Borrower or its
Restricted Subsidiaries;
     (5) any transaction with Borrower, a Restricted Subsidiary or joint venture
or similar entity which would constitute an Affiliate Transaction solely because
Borrower or a Restricted Subsidiary owns an equity interest in or otherwise
controls such Restricted Subsidiary, joint venture or similar entity;
     (6) the issuance or sale of any Capital Stock (other than Disqualified
Stock) of Borrower;
     (7) any agreement as in effect on the Reference Date and described in the
Confidential Offering Circular dated June 29, 2005 relating to the sale of the
8% Senior Notes due 2013 or any renewals or extensions of any such agreement (so
long as such renewals or extensions of any such agreement, taken as a whole, are
not less favorable to Borrower or the Restricted Subsidiaries) and the
transactions evidenced thereby;
     (8) transactions with customers, clients, suppliers or purchasers or
sellers of goods or services, in each case in the ordinary course of business
and otherwise in compliance with the terms of this Agreement that are on terms
no less favorable than those that would have been obtained in a comparable
transaction with an unrelated party; and
     (9) any Qualified Receivables Transaction, and the Incurrence of
obligations and acquisitions of Permitted Investments and other rights or assets
in connection with a Qualified Receivables Transaction.

 



--------------------------------------------------------------------------------



 



     Section 4.08 Limitation on Line of Business. Borrower shall not, and shall
not permit any Restricted Subsidiary, to engage in any business other than a
Related Business.
     Section 4.09 [Intentionally omitted]
     Section 4.10 Limitation on Liens. Borrower shall not, and shall not permit
any Restricted Subsidiary to, directly or indirectly, Incur or permit to exist
any Lien of any nature whatsoever on any of its properties (including Capital
Stock of a Restricted Subsidiary), whether owned at the Closing Date or
thereafter acquired securing any Indebtedness, other than Permitted Liens.
     Section 4.11 Limitation on Sale/Leaseback Transactions. Borrower shall not,
and shall not permit any Restricted Subsidiary to, enter into any Sale/Leaseback
Transaction with respect to any Property unless
          (a) Borrower or such Restricted Subsidiary would be entitled to
(1) Incur Indebtedness in an amount equal to the Attributable Debt with respect
to such Sale/Leaseback Transaction pursuant to Section 4.03 and (2) create a
Lien on such Property securing such Attributable Debt pursuant to Section 4.10,
          (b) the net proceeds received by Borrower or any Restricted Subsidiary
in connection with such Sale/Leaseback Transaction are at least equal to the
fair market value of such Property (as determined by the Board of Directors, if
the fair market value is equal to or exceeds $2.5 million, and by an Officer, if
the fair market value is less than $2.5 million) and
          (c) Borrower applies the proceeds of such transaction in compliance
with Section 2.11.
     Section 4.12 Future Guarantors. Borrower shall cause each domestic
Restricted Subsidiary that Guarantees any Indebtedness of Borrower or any other
Restricted Subsidiary to, and each Foreign Subsidiary that enters into a
Guarantee of any Senior Indebtedness (other than a Foreign Subsidiary that
Guarantees Senior Indebtedness Incurred by another Foreign Subsidiary) to, in
each case, at the same time, (i) execute and deliver to the Agent a joinder to
this Agreement, substantially in the form of Exhibit C pursuant to which such
Restricted Subsidiary will Guarantee and secure the payment of the Term Loans on
the same terms and conditions as those set forth in Articles 8 and 12 of this
Agreement and (ii) execute and deliver to the Agent the applicable Security
Documents pursuant to which its assets (of the same type as the assets of
Borrower and the other Subsidiary Guarantors constituting Collateral) shall
become part of the Collateral and shall secure the Term Loans and the
Obligations and Subsidiary Guaranties in the manner specified in this Agreement
and the Security Documents. Notwithstanding the foregoing, this covenant shall
not apply to any Receivables Subsidiary.
     Section 4.13 Compliance Certificate. Borrower shall deliver to Agent within
120 days after the end of each fiscal year of Borrower an Officers’ Certificate
stating that in the course of the performance by the signers of their duties as
Officers of Borrower they would normally have knowledge of any Default and
whether or not the signers know of any Default that occurred during such period.
If they do, the certificate shall describe the Default, its status and what
action Borrower is taking or proposes to take with respect thereto.

 



--------------------------------------------------------------------------------



 



     Section 4.14 Limitation on Issuances and Sales of Capital Stock of Wholly
Owned Subsidiaries. Borrower will not, and will not permit any of its Restricted
Subsidiaries to, transfer, convey, sell, lease or otherwise dispose of any
Capital Stock in any Wholly Owned Subsidiary of Borrower to any Person (other
than Borrower or a Wholly Owned Subsidiary of Borrower), unless:
     (1) such transfer, conveyance, sale, lease or other disposition is of all
the Capital Stock in such Wholly Owned Subsidiary; and
     (2) the Net Available Cash from such transfer, conveyance, sale, lease or
other disposition are applied in accordance with Section 2.11 hereof.
     Borrower will not permit any Wholly Owned Subsidiary of Borrower to issue
any of its Capital Stock (other than, if necessary, shares of its Capital Stock
constituting directors’ qualifying shares) to any Person other than to Borrower
or a Wholly Owned Subsidiary of Borrower.
     Section 4.15 Impairment of Security Interest. Subject to the rights of the
holders of Permitted Liens and any release of Collateral permitted under this
Agreement and pursuant to the terms of the Intercreditor Agreements, Borrower
shall not, and shall not permit any of the Restricted Subsidiaries to, take or
knowingly or negligently omit to take, any action which action or omission would
or could reasonably be expected to have the result of materially impairing the
security interest with respect to the Collateral for the benefit of Agent and
the Lenders, except with respect to actions permitted under this Agreement.
Borrower shall not amend, modify or supplement, or permit or consent to any
amendment, modification or supplement of, the Security Documents in any way that
would be adverse to the Lenders in any material respect, except as set forth in
Article 11 or as permitted under Article 9 or under the Intercreditor
Agreements.
     Section 4.16 After-Acquired Property. Subject to the provisions in
Article 8 hereof and the terms of the other Loan Documents, upon the acquisition
by Borrower or any Subsidiary Guarantor of any After-Acquired Property, Borrower
or such Subsidiary Guarantor shall execute and deliver such mortgages, deeds of
trust, security instruments, financing statements and certificates as shall be
reasonably necessary to vest in Agent a perfected security interest, subject
only to Permitted Liens, in such After-Acquired Property and to have such
After-Acquired Property (but subject to the limitations set forth in Article 8
of this Agreement and the terms of the other Loan Documents) added to the
Collateral, and thereupon all provisions of this Agreement relating to the
Collateral shall be deemed to relate to such After-Acquired Property to the same
extent and with the same force and effect.
     Section 4.17 Further Instruments and Acts. Promptly following reasonable
request of Agent, Borrower will execute and deliver such further instruments and
do such further acts as may be reasonably necessary to carry out more
effectively the purpose of this Agreement. Agent shall have no duty, liability
or obligation to make any request under the Section 4.17, absent the direction
of a Lender.
     Section 4.18 Mergers and Transfer Assets. (a) Borrower shall not
consolidate with or merge with or into, or convey, transfer or lease, in one
transaction or a series of transactions,

 



--------------------------------------------------------------------------------



 



directly or indirectly, all or substantially all its assets to, any Person,
provided, however, that this Section 4.18 will not be applicable to (A) a
Restricted Subsidiary consolidating with, merging into or transferring all or
part of its properties and assets to Borrower (so long as no Capital Stock of
Borrower is distributed to any Person) or (B) Borrower merging with an Affiliate
of Borrower solely for the purpose and with the sole effect of reincorporating
Borrower in another jurisdiction.
     For purposes of this Section 4.18, the sale, lease, conveyance, assignment,
transfer or other disposition of all or substantially all of the properties and
assets of one or more Subsidiaries of Borrower, which properties and assets, if
held by Borrower instead of such Subsidiaries, would constitute all or
substantially all of the properties and assets of Borrower on a consolidated
basis, shall be deemed to be the transfer of all or substantially all of the
properties and assets of Borrower.
          (b) Borrower shall not permit any Subsidiary Guarantor to consolidate
with or merge with or into, or convey, transfer or lease, in one transaction or
series of transactions, all or substantially all of its assets to any Person
(other than Borrower or another Subsidiary Guarantor) unless:
     (1) except in the case of a Subsidiary Guarantor (A) that has been disposed
of in its entirety to another Person (other than to Borrower or an Affiliate of
Borrower), whether through a merger, consolidation or sale of Capital Stock or
assets or (B) that, as a result of the disposition of all or a portion of its
Capital Stock, ceases to be a Subsidiary, in both cases, if in connection
therewith Borrower provides an Officers’ Certificate to Agent to the effect that
will comply with its obligations under Section 4.06 in respect of such
disposition, the resulting, surviving or transferee Person (if not such
Subsidiary) shall be a Person organized and existing under the laws of the
jurisdiction under which such Subsidiary was organized or under the laws of the
United States of America, or any State thereof or the District of Columbia, and
such Person shall expressly assume, by a Guaranty Agreement, all the obligations
of such Subsidiary, if any, under its Subsidiary Guaranty; and
     (2) immediately after giving effect to such transaction or transactions on
a pro forma basis (and treating any Indebtedness which becomes an obligation of
the resulting, surviving or transferee Person as a result of such transaction as
having been issued by such Person at the time of such transaction), no Default
shall have occurred and be continuing.
     Section 4.19 Amendment to Other Debt Documents. Borrower shall not, and
shall not permit any Restricted Subsidiary amend, supplement or otherwise modify
any document, instrument or agreement relating to any Junior Financing, if such
modification (a) increases the principal balance of such Indebtedness (other
than as a result of capitalization of fees, expenses, premiums and interest),
(b) increases any required payment of principal or interest (other than as a
result of capitalization of fees, expenses, premiums and interest),
(c) accelerates the scheduled date on which any installment of principal or any
interest is due, or adds any additional redemption, put or prepayment
provisions, (d) shortens the final maturity date or otherwise

 



--------------------------------------------------------------------------------



 



accelerates amortization, (e) increases the interest rate, (f) modifies any
covenant in a manner or adds any representation, covenant or default that is
more onerous or restrictive in any material respect (when taken as a whole) for
any Obligor, or that is otherwise materially adverse to any Obligor or Lenders,
(g) results in the Obligations not being fully benefited by the payment
subordination or lien subordination provisions thereof; or (h) results in the
Obligations hereunder not constituting indebtedness permitted under the
respective document, instrument or agreement relating to such Indebtedness.
     Section 4.20 Post Closing CovenantSection 4.21 . Notwithstanding anything
to the contrary contained herein, within the periods set forth on Schedule 4.20
(or such longer period as the Requisite Lenders may determine), take the actions
described on Schedule 4.20.
ARTICLE 5
CONDITIONS PRECEDENT
     Section 5.01 Closing Conditions. Lenders shall not be required to fund the
Term Loans on the Closing Date unless each of the following conditions has been
satisfied or waived in writing by Lenders:
     (a) Each Loan Document shall have been duly executed and delivered to Agent
and Lenders by each of the signatories thereto, and each Obligor shall be in
compliance with all terms thereof;
     (b) Agent shall have received UCC and Lien searches and other evidence
satisfactory to Lenders that the only Liens are the Collateral Permitted Liens;
     (c) Agent shall have received the Related Real Estate Documents (other than
such documents that Lenders shall not require, including surveys, appraisals and
environmental reports) for all Real Estate listed on Schedule 5.01 hereto and
subject to a Mortgage;
     (d) Agent shall have received duly executed agreements establishing each
Dominion Account of Obligors and related lockbox, in form and substance, and
with financial institutions, reasonably satisfactory to Lenders;
     (e) Agent shall have received officer’s certificates, in form and substance
reasonably satisfactory to Lenders, certifying that, after giving effect to the
Term Loans and transactions hereunder, (i) Borrower and its Subsidiaries (taken
as a whole) are Solvent; (ii) no Default or Event of Default exists; (iii) the
representations and warranties set forth in Section 3 are true and correct in
all material respects and (iv) each of Borrower and Subsidiary Guarantor has
complied with all agreements and conditions to be satisfied by it under the Loan
Documents.
     (f) Agent shall have received an officer’s certificate for each Obligor,
certifying (i) that attached copies of such Obligor’s Organic Documents are true
and complete, and in full force and effect, without amendment except as shown;
(ii) that an attached copy of resolutions authorizing execution and delivery of
the Loan Documents is true and complete, and that such resolutions are in full
force and effect, were duly

 



--------------------------------------------------------------------------------



 



adopted, have not been amended, modified or revoked, and constitute all
resolutions adopted with respect to the Term Loans; and (iii) to the title, name
and signature of each Person authorized to sign the Loan Documents. Agent may
conclusively rely on this certificate until they are otherwise notified by the
applicable Obligor in writing;
     (g) Agent shall have received a specimen of the signature of each Person
authorized by the resolution referred to in paragraph (f) above in relation to
the Loan Documents and related documents and executing Loan Documents on the
Closing Date;
     (h) Agent shall have received a written opinion of Kirkland & Ellis LLP, as
well as any local real estate counsel to Borrower to the extent a Mortgage on
owned Real Estate in any such jurisdiction is being delivered, in form and
substance reasonably satisfactory to Agent;
     (i) Agent shall have received copies of the charter documents of each
Obligor, certified by the Secretary of State or other appropriate official of
such Obligor’s jurisdiction of organization. Agent shall have received good
standing certificates, as applicable, for each Obligor, issued by the Secretary
of State or other appropriate official of such Obligor’s jurisdiction of
organization;
     (j) Agent shall have received copies of certificates of insurance for the
insurance policies carried by Borrower, all in compliance with the Loan
Documents;
     (k) No material adverse change in the business, assets, property,
liabilities, operations or financial condition of the Borrower and its
Subsidiaries taken as a whole shall have occurred since December 31, 2008;
     (l) Borrower shall have paid all fees and expenses (including attorney’s
and professional fees) to be paid to Agent and Lenders on the Closing Date;
     (m) [Reserved];
     (n) No Default or Event of Default shall exist after giving effect to such
funding hereunder;
     (o) Agent has received a copy of an amendment to the Other Credit
Agreement, in form and substance reasonably satisfactory to Lenders;
     (p) The Third Lien Notes have been issued in form and substance reasonably
satisfactory to Lenders;
     (q) Agent has received a copy of the Warrant and Unit Agreement, in form
and substance reasonably satisfactory to Lenders;
     (r) The Intercreditor Agreements have been entered into by all parties
thereto, in form and substance reasonably satisfactory to and Lenders; and

 



--------------------------------------------------------------------------------



 



     (s) a copy of any other authorization or other document or assurance which
Agent reasonably deems reasonably necessary in connection with the entry into
and performance of the transactions contemplated by any Loan Document or for the
validity and enforceability of any Loan Document.
     Each Lender, by funding the Term Loan on the Closing Date, shall be deemed
to have acknowledged receipt of, and consented to and approved, each Loan
Document and each other document or condition required to be approved by Agent,
Requisite Lenders or Lenders, as applicable on the Closing Date.
ARTICLE 6
DEFAULTS AND REMEDIES
     Section 6.01 Events of Default. An “Event of Default” occurs if:
     (1) Borrower defaults in any payment of interest on the Term Loans when the
same becomes due and payable, and such default continues for a period of 5
Business Days;
     (2) Borrower (A) defaults in the payment of the principal of the Term Loans
when the same becomes due and payable at its Maturity Date, upon optional
prepayment, upon declaration of acceleration or otherwise, or (B) fails to
prepay the Term Loans when required pursuant to this Agreement;
     (3) [Reserved];
     (4) Borrower fails to comply with (A) Section 4.03, 4.04, 4.05, 4.06, 4.07,
4.08, 4.09, 4.10, 4.11, 4.12 or 4.17 (other than a failure to prepay the Term
Loans when required under Section 4.06) and such failure continues for 30 days
after the notice specified below or (B) Section 4.02 and such failure continues
for 60 days after the notice specified below;
     (5) Borrower or any Subsidiary Guarantor fails to comply with any of its
agreements contained in this Agreement (other than those referred to in clause
(1), (2), (3) or (4) above) or the Security Documents and such failure continues
for 60 days after the notice specified below;
     (6) Any breach or default of an Obligor (after giving effect to any
applicable grace period) occurs under any document, instrument or agreement
(other than the Bank of America Credit Agreement) to which it is a party or by
which it or any of its Properties is bound, relating to any Indebtedness (other
than the Obligations) in excess of $10.0 million, that either (x) results in
such indebtedness becoming due prior to its scheduled maturity, or (y) enables
or permits the holder or holders of any such Indebtedness or any trustee or
agent on its or their behalf to cause any such Indebtedness to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity;

 



--------------------------------------------------------------------------------



 



     (7) Any obligations of the Company or any Subsidiary Guarantor for
principal of or interest on the loans under the Bank of America Credit Agreement
is not paid when due and payable (after giving effect to any applicable grace
period) or the Indebtedness thereunder is accelerated by the holders thereof
because of an event of default;
     (8) Borrower, any Subsidiary Guarantor or any Significant Subsidiary
pursuant to or within the meaning of any Bankruptcy Law:
     (A) commences a voluntary case;
     (B) consents to the entry of an order for relief against it in an
involuntary case;
     (C) consents to the appointment of a Custodian of it or for any substantial
part of its property; or
     (D) makes a general assignment for the benefit of its creditors;
or takes any comparable action under any foreign laws relating to insolvency;
     (9) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:
     (A) is for relief against Borrower, any Subsidiary Guarantor or any
Significant Subsidiary in an involuntary case;
     (B) appoints a Custodian of Borrower, any Subsidiary Guarantor or any
Significant Subsidiary or for any substantial part of its property; or
     (C) orders the winding up or liquidation of Borrower, any Subsidiary
Guarantor or any Significant Subsidiary;
or any similar relief is granted under any foreign laws and the order or decree
remains unstayed and in effect for 60 days;
     (10) any judgment or decree for the payment of money in excess of
$10.0 million or its foreign currency equivalent at the time is entered against
Borrower, any Subsidiary Guarantor or any Significant Subsidiary, remains
outstanding for a period of 60 consecutive days following the entry of such
judgment or decree and is not discharged, waived or the execution thereof
stayed;
     (11) any Subsidiary Guaranty ceases to be in full force and effect (other
than in accordance with the terms of such Subsidiary Guaranty) or any Subsidiary
Guarantor denies or disaffirms its obligations under its Subsidiary Guaranty:

 



--------------------------------------------------------------------------------



 



     (12) (A) the repudiation or disaffirmation by Borrower or any Subsidiary
Guarantor of its obligations hereunder and under any of the Security Documents,
(B) the assertion by Borrower or any Subsidiary Guarantor in any pleading in a
judicial proceeding, or the determination in a judicial proceeding that this
Agreement or any of the Security Documents (or any of the security interests
created thereby) is unenforceable or invalid against Borrower or any Subsidiary
Guarantor for any reason or (C) this Agreement and any Security Document shall
cease to be in full force and effect (other than in accordance with the terms of
the applicable Security Document and this Agreement), or cease to be effective
to grant Agent a perfected Lien on the Collateral (other than Collateral with a
value that does not exceed $1.0 million in the aggregate at any time) to the
extent required thereby and with the priority purported to be created thereby,
in each case under this clause (11)(C), except for a failure of a Person other
than Borrower or any Subsidiary Guarantor to make filings, renewals and
continuations (or other equivalent filings) or the failure of a Person other
than Borrower or any Subsidiary Guarantor (or its respective agent, bailee or
designee, each as in accordance with the Security Documents and the
Intercreditor Agreements) to maintain possession of certificates actually
delivered to it representing securities pledged under the Security Documents;
     (13) a Change of Control occurs.
     The foregoing will constitute Events of Default whatever the reason for any
such Event of Default and whether it is voluntary or involuntary or is effected
by operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body.
     A Default under clauses (4) or (5) is not an Event of Default until the
Agent (at the direction of Requisite Lenders) or the Requisite Lenders (with a
copy to Agent) notify Borrower of the Default and Borrower does not cure such
Default within the time specified after receipt of such notice. Such notice must
specify the Default, demand that it be remedied and state that such notice is a
“Notice of Default”.
     Borrower shall deliver to Agent, within 30 days after the occurrence
thereof, written notice in the form of an Officers’ Certificate of any Event of
Default under clause (6), (7), (11) or (12) and any event which with the giving
of notice or the lapse of time would become an Event of Default under clause
(4), (5) or (10), its status and what action Borrower is taking or proposes to
take with respect thereto.
     Section 6.02 Acceleration. If an Event of Default (other than an Event of
Default specified in Section 6.01(8) or (9) with respect to Borrower) occurs and
is continuing, Agent shall (in the direction of the Requisite Lenders) and the
Requisite Lenders may, by notice to Borrower, declare the principal of and
accrued but unpaid interest on all the Term Loans and the other Obligations to
be due and payable. Upon such a declaration, such principal, interest and other
Obligations shall be due and payable immediately. If an Event of Default
specified in Section 6.01(8) or (9) with respect to Borrower occurs, the
principal of and interest on all the

 



--------------------------------------------------------------------------------



 



Term Loan and the other Obligations shall ipso facto become and be immediately
due and payable without any declaration or other act on the part of Agent or any
Lender.
     Section 6.03 Other Remedies. If an Event of Default occurs and is
continuing, Agent (at the direction of the Requisite Lenders) may exercise any
other rights or remedies afforded under any agreement, by law, at equity or
otherwise, including the rights and remedies of a secured party under the UCC.
Such rights and remedies include the rights to (i) take possession of any
Collateral; (ii) require any Obligor to assemble Collateral, at such Obligor’s
expense, and make it available to Agent at a place designated by Agent;
(iii) subject to the terms of any lease agreement or Lease Waiver, as
applicable, enter any premises where Collateral is located and store Collateral
on such premises until sold (and if the premises are owned or leased by any
Obligor, such Obligor agree not to charge for such storage); and (iv) sell or
otherwise dispose of any Collateral in its then condition, or after any further
manufacturing or processing thereof, at public or private sale, with such notice
as may be required by Applicable Law, in lots or in bulk, at such locations, all
as Agent (at the direction of Requisite Lenders), in its discretion, deems
advisable. Each Obligor agrees that 10 days notice of any proposed sale or other
disposition of Collateral by Agent shall be reasonable. Agent shall have the
right to conduct such sales on any Obligor’s premises, without charge, and such
sales may be adjourned from time to time in accordance with Applicable Law.
Agent shall have the right to sell, lease or otherwise dispose of any Collateral
for cash, credit or any combination thereof, and Agent may purchase any
Collateral at public or, if permitted by law, private sale and, in lieu of
actual payment of the purchase price, may set off the amount of such price
against the Obligations.
     Section 6.04 Licenses. For the purpose of enabling Agent, upon the
occurrence and during the continuance of an Event of Default, to exercise the
rights and remedies under Section 6.03 at such time as Agent shall be lawfully
entitled to exercise such rights and remedies, and for no other purpose, each
Obligor hereby grants to Agent a non-exclusive license (subject to the rights of
third parties and to the extent not prohibited in the case of licensed in
Intellectual Property and (i) in the case of trademarks, to sufficient rights to
quality control and inspection in favor of any Obligor to avoid the risk of
invalidation of such trademarks, and (ii) in the case of trade secrets, to an
obligation of Agent to take steps reasonable under the circumstances to keep
trade secrets confidential to avoid the risk of invalidation of such trade
secrets) to use, license or sub-license (without payment of royalty or other
compensation to any Person) any or all Intellectual Property of each Obligor,
computer hardware and software, trade secrets, brochures, customer lists,
promotional and advertising materials, labels, packaging materials and other
Property, in advertising for sale, marketing, selling, collecting, completing
manufacture of, or otherwise exercising any rights or remedies with respect to,
any Collateral. Each Obligor’s rights and interests under Intellectual Property
shall inure to Agent’s benefit.
     Section 6.05 Set Off. At any time during an Event of Default, Agent,
Lenders, and any of their Affiliates are authorized, to the fullest extent
permitted by Applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency)(other
than tax, payroll, trust or employee benefit accounts) at any time held and
other obligations (in whatever currency) at any time owing by Agent, such Lender
or such Affiliate to or for the credit or the account of an Obligor against any
Obligations, irrespective of whether or not Agent, such Lender or such Affiliate
shall have made any demand under this Agreement or any other Loan Document and
although such Obligations may be contingent or unmatured or are

 



--------------------------------------------------------------------------------



 



owed to a branch or office of Agent, such Lender or such Affiliate different
from the branch or office holding such deposit or obligated on such
indebtedness. The rights of Agent, each Lender and each such Affiliate under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Person may have.
     Section 6.06 Remedies Cumulative.
          (a) Cumulative Rights. All agreements, warranties, guaranties,
indemnities and other undertakings of each Obligor under the Loan Documents are
cumulative and not in derogation of each other. The rights and remedies of Agent
and Lenders are cumulative, may be exercised at any time and from time to time,
concurrently or in any order, and are not exclusive of any other rights or
remedies available by agreement, by law, at equity or otherwise. All such rights
and remedies shall continue in full force and effect until Full Payment of all
Obligations.(b) Waivers. No waiver or course of dealing shall be established by
(i) the failure or delay of Agent or any Lender to require strict performance by
any Obligor with any terms of the Loan Documents, or to exercise any rights or
remedies with respect to Collateral or otherwise; (ii) the making of any Term
Loan during a Default, Event of Default or other failure by the Obligors to
satisfy any conditions precedent; or (iii) acceptance by Agent or any Lender of
any payment or performance by an Obligor under any Loan Documents in a manner
other than that specified therein.
ARTICLE 7
AGENT
     Section 7.01 Appointment, Authority and Duties of Agent.
          (a) Appointment and AuthorityEach Lender irrevocably appoints and
designates Credit Suisse as Agent of such Lender under this Agreement and the
other Loan Documents to which Agent is a party, and each Lender irrevocably
authorizes Agent to take such action on its behalf and in Agent’s designated
capacity under the provisions of this Agreement and the other Loan Documents,
and to exercise such powers and perform such duties, as are expressly designated
to Agent by the terms of this Agreement and the other Loan Documents, together
with such powers as are reasonably incidental thereto. Agent may, and each
Lender authorizes Agent to, enter into all Loan Documents to which Agent is
intended to be a party and accept all Loan Documents, for Agent’s benefit and
the Pro Rata benefit of Lenders. Each Lender agrees that any action taken by
Agent or Requisite Lenders in accordance with the provisions of the Loan
Documents, and the exercise by Agent or Requisite Lenders of any rights or
remedies set forth therein, together with all other powers reasonably incidental
thereto, shall be authorized by and binding upon all Lenders. Without limiting
the generality of the foregoing, Agent shall have the sole and exclusive
authority to (a) act as the disbursing and collecting agent for Lenders with
respect to all payments and collections arising in connection with the Loan
Documents; (b) execute and deliver as Agent each Loan Document to which it is a
party, including any intercreditor or subordination agreement, and accept
delivery of each Loan Document from any Obligor or other Person; (c) act as
collateral agent for the Lender Group for purposes of perfecting and
administering Liens under the Loan Documents, and for all other purposes stated
therein; (d) manage, supervise or otherwise deal with Collateral; and (e) take
any Enforcement Action or otherwise exercise any rights or remedies with respect
to any Collateral under the Loan Documents, Applicable Law or otherwise. The
duties of Agent shall be ministerial and administrative in nature, and Agent
shall not have a fiduciary relationship with

 



--------------------------------------------------------------------------------



 



any Lender, Participant, Obligor or any other Person by reason of any Loan
Document or any transaction relating thereto.
          (b) Duties. Agent shall not have any duties or responsibilities except
those expressly set forth in this Agreement and the other Loan Documents to
which Agent is a party or beneficiary, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into the Loan
Documents or otherwise exist on the part of the Agent. The conferral upon Agent
of any right shall not imply a duty on Agent’s part to exercise such right,
unless instructed to do so by Requisite Lenders in accordance with this
Agreement.
          (c) Agent Professionals. Agent may perform its duties under this
Agreement and the other Loan Documents to which Agent is a party or beneficiary
by or through receivers, agents, attorneys-in-fact and employees. Agent may
consult with and employ Agent Professionals, and shall be entitled to act upon,
and shall be fully protected in any action taken in reliance upon any advice
given by an Agent Professional. Agent shall not be responsible for the
negligence or misconduct of any receivers, agents, attorneys-in-fact, employees
or Agent Professionals selected by it with reasonable care.
          (d) Instructions of Requisite Lenders. The rights and remedies
conferred upon Agent under the Loan Documents may be exercised without the
necessity of joinder of any other party, unless required by Applicable Law.
Agent may (but shall not be required to, except where expressly required
hereunder) request instructions from Requisite Lenders with respect to any act
(including the failure to act) in connection with any Loan Documents, and may
seek assurances to its satisfaction from Lenders of their indemnification
obligations under Section 7.06 against all Claims that could be incurred by
Agent in connection with any act (or failure to act). Agent shall be entitled to
refrain from any act until it has received such instructions or assurances, and
Agent shall not incur liability to any Person by reason of so refraining.
Instructions of Requisite Lenders shall be binding upon all Lenders, and no
Lender shall have any right of action whatsoever against Agent as a result of
Agent acting or refraining from acting in accordance with the instructions of
Requisite Lenders. Notwithstanding the foregoing, instructions by and consent of
all Lenders shall be required in the circumstances described in clauses
(i) through (iii) of Section 11.01(a). In no event shall Agent be required to
take any action that, in its opinion, is contrary to Applicable Law or any Loan
Documents or could subject any Agent Indemnitee to personal liability.
     Section 7.02 Agreements Regarding Collateral and Field Examination Reports.
          (a) Lien Releases; Care of Collateral. Lenders authorize Agent to
release any Lien with respect to any Collateral (a) upon Full Payment of the
Obligations; (b) that is the subject of an Asset Disposition which Borrower
certifies in writing to Agent is a Permitted Asset Disposition or a Lien which
Borrower certifies is a Permitted Lien entitled to priority over Agent’s Liens
(and Agent may rely conclusively on any such certificate without further
inquiry); (c) as required to effect any sale or other disposition of Collateral
in connection with any exercise of remedies of Agent pursuant to the Security
Documents; or (d) with the written consent of the Requisite Lenders. Lenders
hereby authorize Agent to execute and deliver any instruments, documents and
agreements necessary or desirable to evidence and confirm the release of any
Collateral pursuant to the foregoing provisions of this paragraph, all without
the

 



--------------------------------------------------------------------------------



 



further consent or joinder of any Lender. In addition to the foregoing, if any
of the Collateral shall be sold, transferred or otherwise disposed of by any
Obligor in a transaction permitted by the Credit Agreement, such Collateral
shall be automatically released from the Liens and security interests created by
the Loan Documents and the Agent, at the request and sole expense of such
Obligor, shall execute and deliver to such Obligor all releases or other
documents reasonably necessary or desirable for the release of the Liens created
hereby on such Collateral (including such documents as such Obligor shall
reasonably request to evidence such release). Agent shall have no obligation
whatsoever to any Lenders to assure that any Collateral exists or is owned by
any Obligor, or is cared for, protected, insured or encumbered, nor to assure
that Agent’s Liens have been properly created, perfected or enforced, or are
entitled to any particular priority, nor to exercise any duty of care with
respect to any Collateral.
          (b) Possession of Collateral. Agent and Lenders appoint each Lender as
agent (for the benefit of Lender Group) for the purpose of perfecting Liens in
any Collateral held or controlled by such Lender, to the extent such Liens are
perfected by possession or control. If any Lender obtains possession or control
of any Collateral, it shall notify Agent thereof and, promptly upon Agent’s
request, deliver such Collateral to Agent or otherwise deal with it in
accordance with Agent’s instructions.
          (c) Reports. Agent shall promptly forward to each Lender, when
complete, copies of any field audit, examination or appraisal report prepared
for Agent with respect to any Obligor or Collateral (“Report”). Each Lender
agrees (a) that Agent makes no representation or warranty as to the accuracy or
completeness of any Report, shall not be liable for any information contained in
or omitted from any Report and shall not have any duty, liability or obligation
to request the preparation of a Report absent the direction of the Requisite
Lenders; (b) that the Reports are not intended to be comprehensive audits or
examinations, and that any Person performing any audit or examination will
inspect only specific information regarding Obligations or the Collateral and
will rely significantly upon Borrower’s books and records as well as upon
representations of Borrower’s officers and employees; and (c) to keep all
Reports confidential and strictly for such Lender’s internal use, and not to
distribute any Report (or the contents thereof) to any Person (except to such
Lender’s Participants, attorneys and accountants) or use any Report in any
manner other than administration of the Term Loans and other Obligations. Each
Lender agrees to indemnify and hold harmless Agent and any Person preparing a
Report from any action such Lender may take as a result of or any conclusion it
may draw from any Report, as well as from any Claims arising as a direct or
indirect result of Agent furnishing a Report to such Lender.
     Section 7.03 Reliance By Agent. Agent shall be entitled to rely, and shall
be fully protected in relying, upon any note, writing, resolution, consent,
certificate, affidavit, letter, certification, statement, notice or other
communication, document or conversation (including those by telephone, telex,
cablegram, telegram, telecopy, teletype message or e-mail) believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person,
and upon the advice and statements of Agent Professionals (including, without
limitation, counsel to Obligors). Agent shall not be bound to make any
investigation into the facts or matters stated in any resolution, certificate,
statement, instrument, opinion, report, notice, request, direction, consent,
order, bond, debenture or other paper or document. Agent shall have no liability
for failing or refusing to take any action under this Agreement or the other
Loan Documents unless it

 



--------------------------------------------------------------------------------



 



shall first receive such advice, direction, instruction or concurrence of the
Requisite Lenders or the Lenders as is required hereunder; and Agent has the
right to seek instructions from the Requisite Lenders before acting or electing
not to act under this Agreement and/or the other Loan Documents. Agent shall in
all cases have no liability in acting, or in refraining from acting, under this
Agreement and the other Loan Documents in accordance with a direction or
instruction of the Requisite Lenders, and such direction or instruction and any
action taken or failure to act pursuant thereto shall be binding upon all of the
Lenders. This provision shall apply mutatis mutandis to Agent-Related Persons as
if they were the Agent referred to herein.
     Section 7.04 Action Upon Default. Agent shall not be deemed to have
knowledge of any Default or Event of Default unless Agent has received written
notice from a Lender or Borrower specifying the occurrence and nature thereof
and stating that such notice is a “notice of default”. If any Lender acquires
knowledge of a Default or Event of Default, it shall promptly notify Agent and
the other Lenders thereof in writing. Each Lender agrees that, except as
otherwise provided in any Loan Documents or with the written consent of
Requisite Lenders, it will not take any Enforcement Action, accelerate
Obligations under any Loan Documents, or exercise any right that it might
otherwise have under Applicable Law to credit bid at foreclosure sales, UCC
sales or other similar dispositions of Collateral. Notwithstanding the
foregoing, however, a Lender may take action to preserve or enforce its rights
against an Obligor where a deadline or limitation period is applicable that
would, absent such action, bar enforcement of Obligations held by such Lender,
including the filing of proofs of claim in an Insolvency Proceeding. Agent shall
take such action with respect to any Default or Event of Default as shall be
directed by the Requisite Lenders.
     Section 7.05 Ratable Sharing. If any Lender shall obtain any payment or
reduction of any Obligation, whether through set-off or otherwise, in excess of
its share of such Obligation, determined on a Pro Rata basis, as applicable,
such Lender shall forthwith purchase from the other Lenders such participations
in the affected Obligation as are necessary to cause the purchasing Lender to
share the excess payment or reduction on a Pro Rata basis, as applicable. If any
of such payment or reduction is thereafter recovered from the purchasing Lender,
the purchase shall be rescinded and the purchase price restored to the extent of
such recovery, but without interest. No Lender shall set off against any
Dominion Account without the prior consent of Agent.
     Section 7.06 Indemnification of Agent Indemnitees. EACH LENDER SHALL
INDEMNIFY AND HOLD HARMLESS AGENT INDEMNITEES, TO THE EXTENT NOT REIMBURSED BY
OBLIGORS (BUT WITHOUT LIMITING THE INDEMNIFICATION OBLIGATIONS OF OBLIGORS UNDER
ANY LOAN DOCUMENTS), ON A PRO RATA BASIS, FROM AND AGAINST ALL CLAIMS,
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS,
COSTS, EXPENSES AND DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER (INCLUDING,
WITHOUT LIMITATION, THE FEES AND DISBURSEMENTS OF COUNSEL FOR THE AGENT AND
AGENT-RELATED PERSONS, INCLUDING IN CONNECTION WITH ANY INVESTIGATIVE,
ADMINISTRATIVE OR JUDICIAL PROCEEDING COMMENCED OR THREATENED, WHETHER OR NOT
ANY AGENT INDEMNITEE SHALL BE DESIGNATED A PARTY THERETO, INCLUDING THOSE
INCURRED IN ANY BANKRUPTCY PROCEEDING) THAT MAY AT ANY TIME (INCLUDING FOLLOWING

 



--------------------------------------------------------------------------------



 



FULL PAYMENT OF THE OBLIGATIONS) BE IMPOSED ON, INCURRED BY OR ASSERTED AGAINST
ANY AGENT INDEMNITEE IN ANY WAY AS A RESULT OF, RELATING TO OR ARISING OUT OF
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY DOCUMENT CONTEMPLATED BY OR
REFERRED TO HEREIN OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY OR ANY ACTION TAKE OR OMITTED BY AGENT INDEMNITEE IN
CONNECTION WITH THE FOREGOING. In Agent’s discretion, it may reserve for any
such Claims made against an Agent Indemnitee, and may satisfy any judgment,
order or settlement relating thereto, from proceeds of Collateral or principal
or principal repayment of the Term Loans prior to making any distribution of
such proceeds to Lenders. If Agent is sued by any receiver, bankruptcy trustee,
debtor-in-possession or other Person for any alleged preference or fraudulent
transfer, then any monies paid by Agent in settlement or satisfaction of such
proceeding, together with all interest, costs and expenses (including attorneys’
fees) incurred in the defense of same, shall be promptly reimbursed to Agent by
each Lender to the extent of its Pro Rata Share. Without limiting the generality
of the foregoing, if the Internal Revenue Service or any authority of the United
States of America or other jurisdiction asserts a claim that Agent did not
properly withhold tax from amounts paid to or for the account of any Lender
(because the appropriate form was not delivered or was not properly executed, or
because such Lender failed to notify Agent of a change in circumstances which
rendered the exemption from, or reduction of, withholding tax ineffective, or
for any other reason), such Lender shall indemnify Agent fully for all amounts
paid, directly or indirectly, by Agent as tax or otherwise, including penalties
and interest, and including any taxes imposed by any jurisdiction on the amounts
payable to Agent under this Section 7.06, together with all reasonable
out-of-pocket costs, expenses and attorneys’ fees. No provision of this
Agreement or the other Loan Documents shall require Agent to expend or risk its
own funds or otherwise incur any financial liability in the performance of any
of its duties hereunder or thereunder or in the exercise of any of its rights or
powers unless Agent shall have received adequate indemnity in Agent’s opinion
against potential costs and liabilities incurred by Agent relating thereto.
Notwithstanding anything to the contrary contained in this Agreement or any of
the other Loan Documents, in the event Agent is entitled or required to commence
an action to foreclose or otherwise exercise its remedies to acquire control or
possession of the Collateral, Agent shall not be required to commence any such
action or exercise any such remedy if Agent has determined that Agent may incur
personal liability as the result of the presence at, or release on or from, the
Collateral, of any hazardous substances unless Agent has received security or
indemnity from the Lenders in an amount and in a form all satisfactory to Agent
in its sole discretion, protecting Agent from all such liability. Agent shall at
any time be entitled to cease taking any action described above if it no longer
reasonably deems any indemnity, security or undertaking from the Obligors or the
Lenders to be sufficient. The obligation of each Lender in this Section 7.06
shall survive the Full Payment of the Term Loans and other Obligations, the
termination of this Agreement and the resignation or removal of Agent. All
amounts due under this Section shall be deemed part of the Obligations and shall
be secured by the Collateral.
     Section 7.07 Limitation on Responsibilities of Agent. Agent shall not be
liable to Lenders for any action taken or omitted to be taken by it or any
Agent-Related Persons under or in connection with this Agreement or any other
Loan Document or instrument referred to or provided for herein or therein,
except to the extent that any of the foregoing are found by a final,
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such

 



--------------------------------------------------------------------------------



 



Person’s own gross negligence or willful misconduct. Agent does not assume any
responsibility for any failure or delay in performance or any breach by any
Obligor or Lender of any obligations under the Loan Documents. Agent does not
make to Lenders any express or implied warranty, representation or guarantee
with respect to any Obligations, Collateral, Loan Documents or Obligor. No Agent
Indemnitee shall be responsible to Lenders or any other Person for any recitals,
statements, information, representations or warranties contained in any Loan
Document or in any certificate report, statement, or other document referred to
or provided for in, or received by Agent under or in connection with, this
Agreement or any other Loan Document; the execution, validity, genuineness,
effectiveness or enforceability of any Loan Documents; the genuineness,
enforceability, collectibility, value, sufficiency, location or existence of any
Collateral, or the validity, effectiveness, enforceability, sufficiency, extent,
perfection or priority of any Lien therein; the validity, enforceability or
collectibility of any Obligations; the assets, liabilities, financial condition,
results of operations, business, creditworthiness or legal status of any Obligor
or Account Debtor; or for any failure of any Obligor to perform its obligations
under the Loan Documents. No Agent Indemnitee shall have any obligation to any
Lender or any other Person to ascertain or inquire into the existence of any
Default or Event of Default, the observance or performance by any Obligor of any
terms of the Loan Documents, or the satisfaction of any conditions precedent
contained in any Loan Documents. Neither Agent nor any Agent-Related Person
shall be required to initiate or conduct any litigation or collection or other
proceeding under the Loan Documents, including without limitation to file any
proof of claim, without the express written direction of the Requisite Lenders.
Agent shall not be under any obligation to any Lender to ascertain or to inquire
as to the observance or performance of any of the agreements contained in, or
conditions of, the Loan Documents, or to inspect the properties, books or
records of any Obligor. Agent shall have the right at any time to seek
instructions from the Lenders with respect to the administration of the Loan
Documents. Anything to the contrary notwithstanding, in no event shall Agent be
liable to any Person, under this Agreement or the other Loan Documents, for
special, punitive, indirect, consequential or incidental loss or damage of any
kind whatsoever (including but not limited to lost profits), even if Agent has
been advised of the likelihood of such loss or damage. To the extent permitted
by applicable law, each of the Borrower and the Subsidiary Guarantors agrees not
to assert, and hereby waives, any claim against any Agent Indemnitee, on any
theory of liability, for special, punitive, indirect, consequential or
incidental loss or damage of any kind whatsoever (including but not limited to
lost profits, but excluding direct losses) arising out of, in connection with,
or as a result of, this Agreement or any agreement or instrument contemplated
hereby, the transactions, any Term Loan or the use of the proceeds thereof.
     Section 7.08 Successor Agent and Co-Agents.
          (a) Resignation; Successor Agent. Subject to the appointment and
acceptance of a successor Agent as provided below, Agent may resign at any time
by giving at least 30 days written notice thereof to Lenders and Borrower. Upon
receipt of such notice, Requisite Lenders shall have the right to appoint a
successor Agent which shall be (a) a Lender or an Affiliate of a Lender; or
(b) a commercial bank that is organized under the laws of the United States or
any state or district thereof, has a combined capital surplus of at least
$200,000,000 and in each case (provided no Event of Default exists) is
reasonably acceptable to Borrower. If no successor Agent has been appointed by
the 30th day after the date such notice of resignation was given by such Agent,
such Agent’s resignation shall become effective and the Requisite Lenders shall

 



--------------------------------------------------------------------------------



 



thereafter perform all the duties of such Agent hereunder and/or under any other
Loan Document until such time, if any, as the Requisite Lenders appoint a
successor Agent which is reasonably acceptable to Borrower. Upon acceptance by a
successor Agent of an appointment to serve as Agent hereunder, such successor
Agent shall thereupon succeed to and become vested with all the rights, powers,
duties and obligations of the retiring Agent without further act but the
retiring Agent shall continue to have the benefits of the indemnification set
forth in the Loan Documents. Notwithstanding any Agent’s resignation, the
provisions of this Article 7 shall continue in effect for its benefit with
respect to any actions taken or omitted to be taken by it while Agent. Any
successor to Credit Suisse by merger or acquisition of stock or acquisition of
the corporate trust business shall continue to be Agent hereunder without
further act on the part of the parties hereto, unless such successor resigns as
provided above.
          (b) Separate Collateral Agent. It is the intent of the parties that
there shall be no violation of any Applicable Law denying or restricting the
right of financial institutions to transact business in any jurisdiction. If
Agent is limited in the exercise of any rights or remedies under the Loan
Documents due to any Applicable Law, Requisite Lenders may appoint an additional
Person who is not so limited, as a separate collateral agent or co-collateral
agent; provided such collateral agent or co-collateral agent is reasonably
acceptable to Borrower (unless an Event of Default exists). If Requisite Lenders
so appoint a collateral agent or co-collateral agent, each right and remedy
intended to be available to Agent under the Loan Documents shall also be vested
in such separate agent. Every covenant and obligation necessary to the exercise
thereof by such agent shall run to and be enforceable by it as well as Agent.
Requisite Lenders shall execute and deliver such documents as may be appropriate
to vest any rights or remedies in such agent. If any collateral agent or
co-collateral agent shall die or dissolve, become incapable of acting, resign or
be removed, then all the rights and remedies of such agent, to the extent
permitted by Applicable Law, shall vest in and be exercised by Agent until
appointment of a new agent.
     Section 7.09 Due Diligence and Non-Reliance. Each Lender acknowledges and
agrees that it has, independently and without reliance upon Agent or any other
Lenders, and based upon such documents, information and analyses as it has
deemed appropriate, made its own credit analysis of each Obligor and its own
decision to enter into this Agreement and to fund the Term Loans. Each Lender
has made such inquiries concerning the Loan Documents, the Collateral and each
Obligor as such Lender feels necessary. Each Lender further expressly
acknowledges and agrees that the other Lenders, Agent and Agent-Related Persons
have made no representations or warranties concerning any Obligor, any
Collateral or the legality, validity, sufficiency or enforceability of any Loan
Documents or Obligations and that no act by Agent hereafter taken, shall be
deemed to constitute any representation or warranty by Agent to any Lender. Each
Lender will, independently and without reliance upon the other Lenders or Agent,
and based upon such financial statements, documents and information as it deems
appropriate at the time, continue to make and rely upon its own credit decisions
in making the Term Loans, and in taking or refraining from any action under any
Loan Documents. Except for notices, reports and other information expressly
requested by any Lender (to the extent such Lender is entitled to such
information under the express terms of this Agreement or any other Loan
Document), Agent shall have no duty or responsibility to provide any Lender with
any notices, reports or certificates furnished to Agent by any Obligor or any
credit or other information concerning the affairs,

 



--------------------------------------------------------------------------------



 



financial condition, business, operations, prospects, creditworthiness or
Properties of any Obligor (or any of its Affiliates) which may come into
possession of Agent or any of Agent’s Affiliates.
     Section 7.10 Remittance of Payments and Collections.
          (a) Failure to Pay. If any Lender fails to pay any amount when due by
it to Agent pursuant to the terms hereof, such amount shall bear interest from
the due date until paid at the rate determined by Agent as customary in the
banking industry for interbank compensation. In no event shall Borrower be
entitled to receive credit for any interest paid by a Lender to Agent.
          (b) Recovery of Payments. If Agent pays any amount to a Lender in the
expectation that a related payment will be received by Agent from an Obligor and
such related payment is not received, then Agent may recover such amount from
each Lender that received it. If Agent determines at any time that an amount
received under any Loan Document must be returned to an Obligor or paid to any
other Person pursuant to Applicable Law or otherwise, then, notwithstanding any
other term of any Loan Document, Agent shall not be required to distribute such
amount to any Lender. If any amounts received and applied by Agent to any
Obligations are later required to be returned by Agent pursuant to Applicable
Law, each Lender shall pay to Agent, such Lender’s Pro Rata share of the amounts
required to be returned.
     Section 7.11 No Third Party Beneficiaries. This Article 7 is an agreement
solely among Lenders and Agent, and shall survive Full Payment of the
Obligations. This Section 7 does not confer any rights or benefits upon Borrower
or any other Person other than as set forth in Sections 7.03, 7.06 and 7.08. As
between Borrower and Agent, any action that Agent may take under any Loan
Documents or with respect to any Obligations shall be conclusively presumed to
have been authorized and directed by Lenders.
     Section 7.12 Standard of Care of Agent, etc.Section 7.13
          (a) Agent shall not be required to take any discretionary actions
hereunder or under any other Loan Documents. Any provision of this Agreement or
any other Loan Document authorizing Agent to take any action shall not obligate
Agent to take such action. Agent shall not be under any obligation or duty to
perform any act which, in Agent’s sole judgment, could involve it in expense or
liability or to institute or defend any suit in respect thereof, or to advance
any of its own monies, unless the Requisite Lenders or Obligor, as the case may
be, shall have offered to Agent reasonable security or indemnity against such
expense, liability, suit or advance satisfactory to the Agent.
          (b) Agent shall not have any duty, obligation or liability with
respect to any resolution, certificate, statement, instrument, opinion, report,
notice, request, direction, consent, order, bond, debenture or other paper or
document delivered by Obligors under the Loan Documents, other than to deliver
copies of the same to Lenders (to the extent the Lenders are entitled to such
copies under the express terms of this Agreement or an other Loan Document).
Without limiting the generality of the foregoing, Agent shall have no duty,
obligation or liability with respect to any notice of default delivered to Agent
(either under the Loan Documents or under any other agreement or document) other
than to deliver a copy of the same to Lenders.

 



--------------------------------------------------------------------------------



 



          (c) Any provision of this Agreement or any other Loan Document
authorizing the Agent to take any action shall not obligate Agent to take such
action.
     Section 7.14 Actions by the Agent.Section 7.15
          (a) Agent shall not be liable for any action it takes or omits to take
in reliance on any written direction by the Requisite Lenders (which written
direction may be in the form of an e-mail) or an Officers’ Certificate from any
Obligor. Whenever in the administration of any Loan Document Agent shall deem it
necessary or desirable that a matter be proved or established prior to taking or
suffering or omitting to take any act hereunder or thereunder, such matter
(unless other evidence in respect thereof be herein or therein specifically
prescribed) may, in the absence of gross negligence or willful misconduct (as
determined by a final, nonappealable judgment of a court of competent
jurisdiction) on the part of Agent or Agent-Related Persons, be deemed to be
conclusively proved and established by any written direction from the Requisite
Lenders or an Officers’ Certificate from an Obligor delivered to Agent, and such
written direction or certificate, in the absence of gross negligence or willful
misconduct on the part of Agent or Agent-Related Persons, shall be full
authorization to Agent for any action taken, suffered or omitted to be taken by
it under the provisions of any Loan Document.
          (b) In each case that Agent may or is required hereunder or under any
other Loan Document to take any action (an “Agent Action”), including without
limitation to make any determination, to give consents, to exercise rights,
powers or remedies, to release or sell Collateral or otherwise to act hereunder
or under any other Loan Document, Agent may seek direction from the Requisite
Lenders. Agent shall not be liable with respect to any Agent Action taken or
omitted to be taken by it in accordance with the direction from the Requisite
Lenders. If Agent shall request direction from the Requisite Lenders with
respect to any Agent Action, Agent shall be entitled to refrain from such Agent
Action unless and until such Agent shall have received direction from the
Requisite Lenders, and the Agent shall not incur liability to any Person by
reason of so refraining.
ARTICLE 8
COLLATERAL
     Section 8.01 Grant of Security Interest. To secure the prompt payment and
performance of all Obligations, each Borrower and Subsidiary Guarantor hereby
grants to Agent for the benefit of the Lender Group, a continuing security
interest in and Lien upon all Property of the Borrower or Subsidiary Guarantor,
as the case may be, including all of the following Property, whether now owned
or hereafter acquired, and wherever located:
          (a) all Accounts;
          (b) all Chattel Paper, including electronic chattel paper;
          (c) all Commercial Tort Claims listed on Schedule 8.01 (as amended
from time to time);
          (d) all Deposit Accounts;

 



--------------------------------------------------------------------------------



 



          (e) all Documents;
          (f) all General Intangibles, including Intellectual Property
(excluding intent to use trademark applications and contracts that prohibit the
granting of security interests or encumbrances);
          (g) all Goods, including Inventory, Equipment and fixtures;
          (h) all Instruments;
          (i) all Investment Property;
          (j) all Letter-of-Credit Rights;
          (k) all Supporting Obligations;
          (l) all monies, whether or not in the possession or under the control
of Agent, a Lender, or a bailee or Affiliate of Agent or a Lender;
          (m) all accessions to, substitutions for, and all replacements,
products, and cash and non-cash proceeds of the foregoing, including proceeds of
and unearned premiums with respect to insurance policies, and claims against any
Person for loss, damage or destruction of any Collateral; and
          (n) all books and records (including customer lists, files,
correspondence, tapes, computer programs, print-outs and computer records)
pertaining to the foregoing.
Notwithstanding the foregoing, in no event shall any of the following Property
be subject to the grant of security pursuant to this Section 8.01 or otherwise
constitute Collateral: (i) all motor vehicles and other assets the perfection of
a security interest in which is excluded from the UCC in the relevant
jurisdiction; (ii) any General Intangible or other rights arising under
contracts, Instruments, licenses, license agreements (including Licenses) or
other documents, to the extent (and only to the extent) that the grant of a
security interest would (x) constitute a violation of a restriction in favor of
a third party on such grant, unless and until any required consents shall have
been obtained, (y) give any other party the right to terminate its obligations
thereunder, or (z) violate any law, provided, however, that (1) any portion of
any such General Intangible or other right shall cease to be excluded pursuant
to this clause (ii) at the time and to the extent that the grant of a security
interest therein does not result in any of the consequences specified above and
(2) the limitation set forth in this clause (ii) above shall not affect, limit,
restrict or impair the grant by an Obligor of a security interest pursuant to
this Agreement in any such General Intangible or other right, to the extent that
an otherwise applicable prohibition or restriction on such grant is rendered
ineffective by any applicable law, including the New York UCC; (iii) Property
(and proceeds thereof) owned by any Obligor on the date hereof or hereafter
acquired that is subject to a Lien securing a purchase money obligation or
Capital Lease Obligation permitted to be incurred pursuant to this Agreement,
for so long as the contract or other agreement in which such Lien is granted (or
the documentation providing for such purchase money obligation or Capital Lease
Obligation) validly prohibits the creation of any other Lien on such Property;
(iv) applications filed in the United States Patent and Trademark Office to
register

 



--------------------------------------------------------------------------------



 



trademarks or service marks on the basis of any Obligor’s “intent to use” such
trademarks or service marks unless and until the filing of a “Statement of Use”
or “Amendment to Allege Use” has been filed and accepted, whereupon such
applications shall be automatically subject to the Lien granted herein and
deemed included in the Collateral; (v) any property or assets to the extent that
such grant of a security interest is prohibited by any Applicable Law, or
requires a consent not obtained of any Governmental Authority pursuant to such
Applicable Law; (vi) (A) more than 65% of the Capital Stock of any Foreign
Subsidiary that is a direct Subsidiary of Borrower or a Subsidiary of Borrower
that is not a Foreign Subsidiary (any such Foreign Subsidiary, a “First-Tier
Foreign Subsidiary”) which represent Voting Stock to the extent a greater
percentage would result in adverse tax consequences to the Borrower or (B) any
Capital Stock of a Foreign Subsidiary that is not a First-Tier Foreign
Subsidiary; (vii) all tax, payroll, employee benefit, fiduciary and trust
accounts; or (viii) accounts receivable and any assets related thereto owned by
a Receivables Subsidiary or which the Company or its Subsidiaries have agreed to
transfer to a Receivables Subsidiary (clauses (i) through (viii) collectively,
the “Excluded Collateral”). Furthermore, any assets or Property constituting
“Excluded Collateral” are expressly excluded from each term used in the
definition of Collateral (and any component definition thereof).
     Section 8.02 Lien on Deposit Accounts; Cash Collateral.
          (a) Domestic Deposit Accounts. To further secure the prompt payment
and performance of all Obligations, each Obligor hereby grants to Agent, for the
benefit of Lender Group, a continuing security interest in and Lien upon all
amounts credited to any Deposit Account of each Obligor, including any sums in
any blocked or lockbox accounts or in any accounts into which such sums are
swept.
     Section 8.03 Real Estate Collateral.
          (a) Lien on Real Estate. The Obligations shall also be secured by
Mortgages upon all owned Real Estate owned by each Obligor, as listed on
Schedule 5.01 hereto. The Mortgages shall be duly recorded, at Borrower’
expense, in each office where such recording is required to constitute a fully
perfected Lien on the Real Estate covered thereby. If any Obligor acquires any
owned Real Estate hereafter, Borrower shall, promptly notify Agent of such
acquisition and shall, within 45 days upon Agent’s request, execute, deliver and
record a Mortgage sufficient to create a second priority Lien (subject to
Permitted Liens) in favor of Agent on such Real Estate, and shall promptly
deliver all Related Real Estate Documents.
          (b) Collateral Assignment of Leases. To further secure the prompt
payment and performance of all Obligations, each Obligor hereby grants a
security interest and collaterally assigns to Agent, for the benefit of Lender
Group, all of such Obligor’s right, title and interest in, to and under all now
or hereafter existing leases of real Property to which such Obligor is a party,
whether as lessor or lessee, and all extensions, renewals, modifications and
proceeds thereof; provided, however, the foregoing provision shall exclude any
Real Estate lease (i) in which such Obligor is expressly prohibited from
assigning or transferring its right, title and interest to such Real Estate
lease or (ii) in which such collateral assignment or grant of security interest
would cause a breach or default thereunder, a loss of rights by such Obligor
therein or thereunder or an increase in the obligations of such Obligor (other
than an obligation to provide

 



--------------------------------------------------------------------------------



 



notice or other ministerial acts); provided, further that in the event consent
is obtained for such assignment and/or transfer, upon the granting of the
consent, the Real Estate lease so excluded from this collateral assignment
shall, by virtue of this proviso (without any act or delivery by any Person), be
then subject to the collateral assignment set forth in this Section 8.03(b).
     Section 8.04 Other Collateral.
          (a) Commercial Tort Claims. Borrower shall promptly notify Agent in
writing if any Obligor obtains knowledge that it holds a Commercial Tort Claim
(other than, as long as no Default or Event of Default exists, a Commercial Tort
Claim for less than $1,000,000) and shall promptly take such actions as Agent
requests (at the discretion of the Requisite Lenders) to confer upon Agent (for
the benefit of Lender Group) a duly perfected Lien (subject to Permitted Liens)
upon such claim.
          (b) Certain After-Acquired Collateral. Borrower shall promptly notify
Agent in writing if, after the Closing Date, any Obligor obtains any interest in
any Collateral consisting of Deposit Accounts, Chattel Paper, Documents,
Instruments, Investment Property or Letter-of-Credit Rights, and shall promptly
take such actions as Agent requests (at the direction of the Requisite Lenders)
to effect Agent’s duly perfected, second priority (subject to Permitted Liens)
Lien upon such Collateral (which is not yet subject to a Lien in favor of
Agent), including obtaining any appropriate possession, control agreement or
Lien Waiver (or by providing such possession to the First Priority
Representative, on behalf of Agent, as applicable). Borrower shall provide
Agent, on a quarterly basis, notification of any Intellectual Property or rights
therein obtained since the last day of the previous Fiscal Quarter, including
the owner of such Intellectual Property and a detailed description thereof. If
any Collateral (other than (i) Property in transit among locations of Obligors,
(ii) Inventory out for processing, and (iii) Property out for repair or
refurbishment or Property in the possession of employees in the ordinary course
of business, in each case with respect to this clause (iii), valued at less then
$500,000), is in the possession of a third party, at Agent’s request (at the
direction of the Requisite Lenders), Borrower shall use commercially reasonable
efforts to obtain an acknowledgment that such third party holds the Collateral
for the benefit of Agent.
     Section 8.05 No Assumption of Liability. The Lien on Collateral granted
hereunder is given as security only and shall not subject Agent or any Lender
to, or in any way modify, any obligation or liability of any Obligor relating to
any Collateral.
     Section 8.06 Further Assurances. Promptly following written request, each
Obligor shall deliver such instruments, collateral assignments, or other
documents or agreements, and shall take such actions, as Agent requests (at the
direction of the Requisite Lenders) to evidence or perfect its Lien on any
Collateral, or otherwise to give effect to the intent of this Agreement. Each
Obligor authorizes Agent to file any financing statement that indicates the
Collateral as “all assets” or “all personal property” of each Obligor, or words
to similar effect.
     Section 8.07 Foreign Subsidiary Stock. The Collateral shall include only
65% of the Voting Stock of any First Tier Foreign Subsidiary and shall not
include any Capital Stock of any Foreign Subsidiary that is not a First-Tier
Foreign Subsidiary.

 



--------------------------------------------------------------------------------



 



ARTICLE 9
COLLATERAL ADMINISTRATION
     Section 9.01 Administration of Accounts.
          (a) Account Verification. Whether or not a Default or Event of Default
exists, Agent shall have the right at any time, in the name of Agent, any
designee of Agent or any Obligor, to verify the validity, amount or any other
matter relating to any Accounts of Obligors by mail, telephone or otherwise.
Borrower and the Subsidiary Guarantors shall cooperate fully with Agent in an
effort to facilitate and promptly conclude any such verification process.
          (b) Maintenance of Dominion Account. Each Obligor shall maintain
Dominion Accounts pursuant to lockbox or other arrangements reasonably
acceptable to Agent (or the First Priority Representative, as applicable). Each
Obligor shall obtain an agreement (in form and substance reasonably satisfactory
to Agent) from each lockbox servicer and Dominion Account bank, establishing
Agent’s control over and Lien in the lockbox or Dominion Account, requiring
immediate deposit of all remittances received in the lockbox to a Dominion
Account, and waiving or subordinating offset rights of such servicer or bank,
except for customary administrative charges; provided, however, that upon the
occurrence of the First Priority Obligations Payment Date (as defined in the
First Lien Intercreditor Agreement), the agreements from each lockbox servicer
and Dominion Account bank, establishing the Collateral Agent’s control over and
Lien in the lockbox or Dominion Account shall be amended and restated such that
the lockboxes and Dominion Accounts are no longer subject to a complete blockage
and the Agent shall not sweep any proceeds in such lockbox or Dominion Account
unless an Event of Default shall have occurred and be continuing. The Obligors
may maintain a balance of no more than $500,000 at any time in its master
disbursement account. Agent and Lenders assume no responsibility to any Obligor
for any lockbox arrangement or Dominion Account, including any claim of accord
and satisfaction or release with respect to any Payment Items accepted by any
bank.
          (c) Proceeds of Collateral. The Obligors shall request in writing and
otherwise take all necessary steps to ensure that all payments on Accounts or
otherwise relating to Collateral are made directly to a Dominion Account (or a
lockbox relating to a Dominion Account). If Borrower or Subsidiary receives cash
or Payment Items with respect to any Collateral, it shall hold same in trust for
Agent and promptly (not later than the next Business Day) deposit same into a
Dominion Account. Notwithstanding anything to the contrary contained herein, the
Obligors shall be entitled to maintain amounts of cash and Temporary Cash
Investments in petty cash (in an aggregate amount for all such accounts not to
exceed $500,000), trust, tax, employee benefit and payroll accounts which are
not Dominion Accounts.
     Section 9.02 Administration of Inventory.
          (a) Records and Reports of Inventory. Each Obligor shall keep accurate
and complete records of its Inventory, including costs and daily withdrawals and
additions, and shall submit to Agent inventory and reconciliation reports in
form satisfactory to Agent, on such periodic basis as Agent may request (in each
case, at the direction of the Requisite Lenders). Each Obligor shall conduct a
physical inventory in time and manner consistent with such

 



--------------------------------------------------------------------------------



 



Obligor’s past practices (and on a more frequent basis if requested by Agent
when an Event of Default exists) and periodic cycle counts consistent with
historical practices, and shall provide to Agent a report based on each such
inventory and count promptly upon completion thereof, together with such
supporting information as Agent may request. Agent may participate in and
observe each physical count, provided, that so long as no Event of Default is
continuing, the Agent shall be reimbursed for its reasonable charges, costs and
expenses in connection with its participation in and observance of a physical
count only once per calendar year. During an Event of Default, all reasonable
charges, costs and expenses in connection with Agent and Lenders’ participations
in and observances of physical counts shall be reimbursed by Obligors without
regard to the limits in the immediately preceding sentence. Notwithstanding
anything to the contrary contained in this Section 9.02(a), the Obligors’
obligations under this paragraph to prepare and deliver any reports, schedules
or supporting information may be satisfied by the prompt delivery by Borrower to
Agent of the comparable schedules delivered to the First Priority
Representative, as applicable, pursuant to the Other Credit Agreement, as
applicable.
          (b) Acquisition, Sale and Maintenance. Each Obligor shall take all
steps to assure that all Inventory is produced in accordance with Applicable
Law, including the FLSA, in each case except to the extent failure to comply
with any Applicable Law could not result in a Material Adverse Effect. No
Obligor shall sell any Inventory on consignment or approval or any other basis
under which the customer may return or require the Borrower to repurchase such
Inventory, except in the ordinary course of business. Each Obligor shall use,
store and maintain all Inventory with reasonable care and caution, in accordance
with applicable standards of any insurance and in conformity in all material
respects with all Applicable Law and shall make current rent payments (within
applicable grace periods provided for in leases) at all location where any
material portion of the Collateral is located.
     Section 9.03 Administration of Equipment.
          (a) Records and Schedules of Equipment. Each Obligor shall keep
accurate and complete records of its Equipment, including kind, quantity, cost,
acquisitions and dispositions thereof, and shall submit to Agent, on such
periodic basis as Agent may request (at the direction of the Requisite Lenders),
a current schedule thereof, in form and containing such detail as is
satisfactory to Agent (at the direction of the Requisite Lenders). Promptly upon
request of Agent (at the direction of the Requisite Lenders), each Obligor shall
deliver to Agent evidence of their ownership or interests in any Equipment.
Notwithstanding anything to the contrary contained in this Section 9.03(a), the
Grantors’ obligations under this paragraph to prepare and deliver any reports,
schedules or supporting information may be satisfied by the prompt delivery by
Borrower to Agent of the comparable schedules delivered to the First Priority
Representative, as applicable, pursuant to the Other Credit Agreement.
          (b) Condition of Equipment. The Equipment is in satisfactory operating
condition and repair, and all necessary replacements and repairs have been made
so that the value and operating efficiency of the Equipment is preserved at all
times, reasonable wear, tear, casualty and condemnation excepted. No Obligor
shall permit any Equipment to become affixed to real Property unless any
landlord or mortgagee delivers a Lien Waiver.Section 9.04 Administration of
Deposit Accounts. Schedule 9.04 sets forth all Deposit Accounts maintained by
the Obligors, including all Dominion Accounts as of the Closing Date. Subject to
Section 9.01(b), each

 



--------------------------------------------------------------------------------



 



Obligor shall take all actions necessary to establish Agent’s control of each
such Deposit Account (other than an account exclusively used for payroll,
payroll taxes, taxes, or employee benefits, containing not more that $10,000 at
any time (subject to the limitations in Section 9.01(c)). Each Obligor shall be
the sole account holder of each Deposit Account and shall not allow any other
Person (other than Agent, First-Priority Collateral Agent and Third-Priority
Collateral Agent) to have control over a Deposit Account or any Property
deposited therein. Each Obligor shall promptly notify Agent of any opening or
closing of a Deposit Account and, with the consent of Agent, will amend
Schedule 9.04 to reflect same.
     Section 9.05 General Provisions.
          (a) Location of Collateral. All tangible items of Collateral, other
than Property (i) in transit, (ii) Inventory out for processing, or (iii) out
for repair, refurbishment, processing, or in the possession of employees in the
ordinary course of business and in each case with respect to this clause
(iii) valued at less than $500,000, shall at all times other than in the
ordinary course of business be kept by each Obligor at the business locations
set forth in Schedule 9.05(a) (as amended from time to time) except that the
Obligors may (a) make sales or other dispositions of Collateral in accordance
with Section 4.06; and (b) (i) move Collateral to any location in the United
States, and (ii) move Collateral located in the United Kingdom or member state
of the European Union to another location in the United Kingdom, member state of
the European Union or the United States, in each case upon five Business Days
prior written notice to Agent.
     Section 9.06 Insurance of Collateral; Condemnation Proceeds.
          (a) Each Obligor shall maintain insurance with respect to the
Collateral, covering casualty, hazard, theft, malicious mischief, flood and
other risks, in amounts, with endorsements and with insurers (with a Best Rating
of at least A7, unless otherwise approved by Agent) satisfactory to Agent.
Lenders agree that the insurance maintained by each Obligor on the Closing Date
satisfies this Section 9.06. All proceeds under each policy shall be payable to
Agent. From time to time upon request, Borrower shall promptly following
request, deliver to Agent the certified copies of its insurance policies and
updated flood plain searches. Unless Agent shall agree otherwise, each policy
shall include satisfactory endorsements (i) showing Agent as loss payee; (ii) to
the extent available requiring 30 days prior written notice to Agent in the
event of cancellation of the policy for any reason whatsoever; and (iii) to the
extent available specifying that the interest of Agent shall not be impaired or
invalidated by any act or neglect of any Obligor or the owner of the Property,
nor by the occupation of the premises for purposes more hazardous than are
permitted by the policy. If any Obligor fails to provide and pay for any
insurance, Agent may, at its option (at the direction of the Requisite Lenders),
but shall not be required to, procure the insurance and charge Borrower or such
Obligor therefor. Each Obligor agrees to deliver to Agent, promptly as rendered,
copies of all reports made to insurance companies. While no Event of Default
exists, Borrower may settle, adjust or compromise any insurance claim, as long
as the Net Available Cash is delivered to Agent to the extent and as required by
Section 2.11. If an Event of Default exists, only Agent shall be authorized to
settle, adjust and compromise such claims.

 



--------------------------------------------------------------------------------



 



          (b) Any proceeds of insurance (other than proceeds from workers’
compensation or D&O insurance or business interruption insurance) and any awards
arising from condemnation of any Collateral that constitute Net Available Cash
shall be paid to Agent to the extent and required by Section 2.11.
          (c) Protection of Collateral. All expenses of protecting, storing,
warehousing, insuring, handling, maintaining and shipping any Collateral, all
Taxes payable with respect to any Collateral (including any sale thereof), and
all other payments required to be made by Agent to any Person to realize upon
any Collateral, shall be borne and paid by Borrower. Agent shall not be liable
or responsible in any way for the safekeeping of any Collateral, for any loss or
damage thereto (except for reasonable care in its custody while Collateral is in
Agent’s actual possession), for any diminution in the value thereof, or for any
act or default of any warehouseman, carrier, forwarding agency or other Person
whatsoever, but the same shall be at Borrower’s sole risk.
          (d) Defense of Title to Collateral. Each Obligor shall at all times
defend its title to Collateral and Agent’s Liens therein against all Persons,
claims and demands whatsoever, except Permitted Liens and other claims or
demands permitted to exist hereunder.
     Section 9.07 Power of Attorney. Each Obligor hereby irrevocably constitutes
and appoints Agent (and all Persons designated by Agent) as its true and lawful
attorney (and agent-in-fact) for the purposes provided in this Section. Agent,
or Agent’s designee, may, without notice and in either its or such Obligor’s
name, but at the cost and expense of such Obligor
     (a) Endorse an Obligor’s name on any Payment Item or other proceeds of
Collateral (including proceeds of insurance) that come into Agent’s possession
or control in accordance with the terms of the Loan Documents; and
     (b) During an Event of Default, (i) notify any Account Debtors of the
assignment of their Accounts, demand and enforce payment of Accounts by legal
proceedings or otherwise, and generally exercise any rights and remedies with
respect to Accounts; (ii) settle, adjust, modify, compromise, discharge or
release any Accounts or other Collateral, or any legal proceedings brought to
collect Accounts or Collateral; (iii) sell or assign any Accounts and other
Collateral upon such terms, for such amounts and at such times as Agent selects;
(iv) collect, liquidate and receive balances in Deposit Accounts or investment
accounts, and take control, in any manner, of proceeds of Collateral;
(v) prepare, file and sign an Obligor’s name to a proof of claim or other
document in a bankruptcy of an Account Debtor, or to any notice, assignment or
satisfaction of Lien or similar document; (vi) receive, open and dispose of mail
addressed to an Obligor, and notify postal authorities to deliver any such mail
to an address designated by Agent; (vii) endorse any Chattel Paper, Document,
Instrument, bill of lading, or other document or agreement relating to any
Accounts, Inventory or other Collateral; (viii) use an Obligor’s stationery and
sign its name to verifications of Accounts and notices to Account Debtors;
(ix) to the extent an Obligor has rights sufficient to allow Agent to do so, use
information contained in any data processing, electronic or information systems
relating to Collateral; (x) make and adjust claims under insurance policies;
(xi) take any action as may be necessary or appropriate to obtain

 



--------------------------------------------------------------------------------



 



payment under any letter of credit, banker’s acceptance or other instrument for
which a Borrower is a beneficiary; and (xii) take all other actions as Agent
selects to fulfill any Obligor’s obligations under the Loan Documents.
     Section 9.08 Intercreditor Agreements.
          (a) All rights and remedies of Agent hereunder, the Liens, the
security interests and all obligations of the Obligors hereunder are subject in
all respects to the terms, provisions, conditions and limitations of the
Intercreditor Agreements and in the event of any conflict between the terms of
the Intercreditor Agreements and this Agreement, the terms of the applicable
Intercreditor Agreement shall govern and control.
          (b) So long as any of the Intercreditor Agreements is in full force
and effect, the First Priority Obligations Payment Date (as defined in the First
Lien Intercreditor Agreement) has not occurred, and the Obligors are in
compliance with the applicable provisions thereof with respect to such
Collateral, the delivery of any Collateral or any certificates, titles,
Instruments, Chattel Paper or Documents evidencing or in connection with such
Collateral to the First Lien Collateral Agent under and in accordance with the
Intercreditor Agreements and the First Priority Security Documents or Second
Priority Security Documents (each as defined in the First Lien Intercreditor
Agreement) shall constitute compliance by the Obligors with the provisions of
this Agreement or other Security Documents which require delivery or possession
of certain types of Collateral to Agent.
ARTICLE 10
BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS
     Section 10.01 Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of Borrower, Subsidiary Guarantors, Agent, Lenders, and
their respective successors and assigns, except that (a) neither Borrower nor
any other Obligor shall have the right to assign its rights or delegate its
obligations under any Loan Documents; and (b) any assignment by a Lender must be
made in compliance with Section 10.03. Agent may treat the Person which made any
Term Loan as the owner thereof for all purposes until such Person makes an
assignment in accordance with Section 10.03. Any authorization or consent of a
Lender shall be conclusive and binding on any subsequent transferee or assignee
of such Lender.
     Section 10.02 Participations.
          (a) Permitted Participants; Effect. Any Lender may, in the ordinary
course of its business and in accordance with Applicable Law, at any time sell
to a financial institution (“Participant”) a participating interest in the
rights and obligations of such Lender under any Loan Documents. Despite any sale
by a Lender of participating interests to a Participant, such Lender’s
obligations under the Loan Documents shall remain unchanged, such Lender shall
remain solely responsible to the other parties hereto for performance of such
obligations, such Lender shall remain the holder of its Term Loans for all
purposes, all amounts payable by Borrower shall be determined as if such Lender
had not sold such participating interests, and Borrower and Agent shall continue
to deal solely and directly with such Lender in connection

 



--------------------------------------------------------------------------------



 



with the Loan Documents. Each Lender shall be solely responsible for notifying
its Participants of any matters under the Loan Documents, and Agent and the
other Lenders or Obligors shall not have any obligation or liability to any such
Participant. A Participant that would be a Foreign Lender if it were a Lender
shall not be entitled to the benefits of Section 2.13 unless Borrower agree
otherwise in writing.
          (b) Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, waiver or other
modification of any Loan Documents other than that which (i) forgives principal
(other than mandatory prepayments), interest or fees (other than wavier of
default interest), (ii) reduces the stated interest rate or fees payable with
respect to any Term Loan in which such Participant has an interest (other than
wavier of default interest), (iii) postpones the Maturity Date or any date fixed
for any regularly scheduled payment of principal, interest or fees on such Term
Loan, or (iv) releases any Borrower, Subsidiary Guarantor or substantial portion
of the Collateral (except as otherwise permitted herein).(c) Benefit of Set-Off.
The Obligors agree that each Participant shall have a right of set-off in
respect of its participating interest to the same extent as if such interest
were owing directly to a Lender, and each Lender shall also retain the right of
set-off with respect to any participating interests sold by it. By exercising
any right of set-off, a Participant agrees to share with Lenders all amounts
received through its set-off, in accordance with Section 7.05 as if such
Participant were a Lender.
     Section 10.03 Assignments.
          (a) Permitted Assignments. A Lender may assign to an Eligible Assignee
any of its rights and obligations under the Loan Documents, as long as (a) each
assignment is of a constant, and not a varying, percentage of the transferor
Lender’s rights and obligations under the Loan Documents and, in the case of a
partial assignment, is in an integral multiple of $500,000 and in a minimum
principal amount of $500,000; (b) except in the case of an assignment in whole
of a Lender’s rights and obligations, the aggregate amount of the Term Loans
retained by the transferor Lender is at least $1,000,000; and (c) the parties to
each such assignment shall execute and deliver to Agent, for its acceptance and
recording, an Assignment and Acceptance substantially in the form of Exhibit B.
Nothing herein shall limit the right of a Lender to pledge or assign any rights
under the Loan Documents to (i) any Federal Reserve Bank or the United States
Treasury as collateral security pursuant to Regulation A of the Board of
Governors and any Operating Circular issued by such Federal Reserve Bank, or
(ii) counterparties to swap agreements relating to any Loans; provided, however,
that any payment by Borrower to the assigning Lender in respect of any
Obligations assigned as described in this sentence shall satisfy Borrower’s
obligations hereunder to the extent of such payment, and no such assignment
shall release the assigning Lender from its obligations hereunder.
          (b) Effect; Effective Date. Upon delivery to Agent of the Assignment
and Acceptance and a processing fee of $3,500 (unless otherwise agreed by Agent
in its discretion), and acceptance and recording thereof by Agent (which
acceptance and recording shall occur promptly after such delivery), the
assignment shall become effective as specified in the notice, if it complies
with this Section 10.03. From such effective date, the Eligible Assignee shall
for all purposes be a Lender under the Loan Documents, and shall have all rights
and obligations of a Lender thereunder (provided that any liability of Borrower
to such assignee under Section 2.14

 



--------------------------------------------------------------------------------



 



shall be limited to the amount, if any, that would have been payable thereunder
by Borrowers in the absence of such assignment, except to the extent any such
amounts are attributable to a Change in Law occurring after the date of such
assignment). Upon consummation of an assignment, the transferor Lender, Agent
and Borrower shall make appropriate arrangements for issuance of replacement
and/or new Notes, as applicable. The transferee Lender shall execute and deliver
an administrative questionnaire and tax documents satisfactory to Agent.
ARTICLE 11
MISCELLANEOUS
     Section 11.01 Consents, Amendments and Waivers.
          (a) Amendment. No modification of any Loan Document, including any
extension or amendment of a Loan Document or any waiver of a Default or Event of
Default, shall be effective without the prior written agreement of Agent (with
the consent of Requisite Lenders) and each Obligor party to such Loan Document;
provided, however, that
     (i) without the prior written consent of Agent, no modification shall be
effective with respect to any provision in a Loan Document that relates to any
rights, privileges, power, obligations, liabilities, duties or discretion of
Agent;
     (ii) without the prior written consent of each affected Lender, no
modification shall be effective that would (i) increase the Term Loan Commitment
of such Lender; or (ii) reduce the amount of, or waive or delay payment of, any
principal, interest or fees payable to such Lender (other than waiver of default
interest or waiver of any Default or Event of Default); and
     (iii) without the prior written consent of all Lenders no modification
shall be effective that would (i) extend the Maturity Date; (ii) alter 11.01(a);
(iii) amend the definitions of Pro Rata Share or Requisite Lenders; (iv) release
Collateral with a book value greater than $10,000,000 during any calendar year,
except as Permitted by the Loan Documents; or (v) release any Obligor from
liability for any Obligations, if such Obligor is Solvent at the time of the
release except as permitted by the Loan Documents.
          (b) Technical Amendments. Notwithstanding anything to the contrary
contained in Section 11.01, if Agent and Borrower shall have jointly identified
any error of a technical nature in any provision of the Loan Documents, then
Agent and Borrower shall be permitted to amend such provision and such amendment
shall become effective without any further action or consent of any other party
to any Loan Document if the same is not objected to in writing by the Requisite
Lenders within five Business Days following receipt of notice thereof.
     Section 11.02 Indemnity. EACH OBLIGOR, JOINTLY AND SEVERALLY, SHALL
INDEMNIFY AND HOLD HARMLESS THE INDEMNITEES AGAINST ANY AND ALL CLAIMS THAT MAY
BE IMPOSED ON, INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE, INCLUDING CLAIMS
ARISING FROM THE NEGLIGENCE OF AN INDEMNITEE, ARISING OUT OF, IN ANY WAY
CONNECTED WITH, OR AS A RESULT

 



--------------------------------------------------------------------------------



 



OF (A) THE EXECUTION OR DELIVERY OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR
ANY AGREEMENT OR INSTRUMENT CONTEMPLATED THEREBY, THE PERFORMANCE BY THE PARTIES
THERETO OF THEIR RESPECTIVE OBLIGATIONS THEREUNDER OR THE CONSUMMATION
CONTEMPLATED THEREBY (INCLUDING THE SYNDICATION OF THE FACILITY), (B) THE USE OF
PROCEEDS OF THE TERM LOANS, (C) ANY CLAIM, LITIGATION, INVESTIGATION OR
PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER OR NOT ANY INDEMNITEE IS A
PARTY THERETO (AND REGARDLESS OF WHETHER SUCH MATTER IS INITIATED BY A THIRD
PARTY OR BY THE BORROWER, ANY SUBSIDIARY OR ANY OF THEIR RESPECTIVE AFFILIATES),
OR (D) ANY RELEASE OR ACTUAL OR ALLEGED PRESENCE OF HAZARDOUS MATERIALS ON, AT
OR UNDER ANY PROPERTY CURRENTLY OR FORMERLY OWNED, LEASED OR OPERATED BY THE
BORROWER OR ANY OF THE SUBSIDIARIES, OR ANY ENVIRONMENTAL LIABILITY RELATED IN
ANY WAY TO THE BORROWER OR THE SUBSIDIARIES. In no event shall any party to a
Loan Document have any obligation thereunder to indemnify or hold harmless an
Indemnitee with respect to a Claim that is determined in a final, non-appealable
judgment by a court of competent jurisdiction to the extent resulting from the
gross negligence or willful misconduct of such Indemnitee. Obligors’ obligations
under this Section shall survive Full Payment of the Obligations, the
termination of this Agreement and the resignation or replacement of Agent. All
amounts due under this Section shall be deemed part of the Obligations and shall
be secured by the Collateral.
     Section 11.03 Notices and Communications.
          (a) Notice Address. All notices and other communications by or to a
party hereto shall be in writing and shall be given to any Obligor, at
Borrower’s address shown on Schedule 11.03(a) hereof, and to any other Person at
its address shown on Schedule 11.03(a) hereof (or, in the case of a Person who
becomes a Lender after the Closing Date, at the address shown on its Assignment
and Acceptance), or at such other address as a party may hereafter specify by
notice in accordance with this Section 11.03. Each such notice or other
communication shall be effective only (a) if given by facsimile transmission,
when transmitted to the applicable facsimile number, if confirmation of receipt
is received; (b) if given by mail, five Business Days after deposit in the U.S.
mail, with first-class postage pre-paid, addressed to the applicable address; or
(c) if given by personal delivery or overnight courier, when duly delivered to
the notice address with receipt acknowledged. Notwithstanding the foregoing, no
notice to Agent pursuant to Section 2.10 or 2.11 shall be effective until
actually received by the individual to whose attention at Agent such notice is
required to be sent. Any written notice or other communication that is not sent
in conformity with the foregoing provisions shall nevertheless be effective on
the date actually received by the noticed party. Any notice received by Borrower
shall be deemed received by all Obligors.
          (b) Electronic Communications (i) Agent shall deliver to each Lender
hereunder copies of all notices, reports, documents, data and other
communications (collectively “Communications”) received from Borrower in
connection with this Agreement and the other Loan Documents. All notices and
other communications from Agent to any Lender hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by Agent, provided that the foregoing
shall

 



--------------------------------------------------------------------------------



 



not apply to notices to any Lender that has notified Agent that it is incapable
of receiving notices under by electronic communication. Agent may agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
               (ii) Obligors and Lenders understand that the distribution of
material through an electronic medium is not necessarily secure and that there
are confidentiality and other risks associated with such distribution and agree
and assume the risks associated with such electronic distribution, except to the
extent caused by the willful misconduct or gross negligence of the Agent or
Agent-Related Persons, as determined by a final, non-appealable judgment of a
court of competent jurisdiction.
               (iii) Lender agrees that electronic communications are provided
“as is” and “as available”. Neither Agent nor any Agent-Related Party warrant
the accuracy, adequacy, or completeness of the electronic communications or any
Internet or intranet platform on which they may be provided, and each expressly
disclaims liability for errors or omissions in any such platform and the
electronic communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third party rights or freedom from viruses or other
code defects is made by the Agent in connection with any such platform or the
electronic communications.
               (iv) Each Obligor and each Lender agrees that Agent may, but
shall not be obligated to, store any electronic communications on Internet or
intranet platform in accordance with Agent’s customary document retention
procedures and policies; provided, that any such storage shall be subject to the
terms and conditions of this Agreement.
          (c) Non-Conforming Communications. Agent and Lenders may rely upon any
notices purportedly given by or on behalf of any Obligor even if such notices
were not made in a manner specified herein, were incomplete or were not
confirmed, or if the terms thereof, as understood by the recipient, varied from
a later confirmation. Each Obligor shall indemnify and hold harmless each
Indemnitee from any liabilities, losses, costs and expenses arising from any
telephonic communication purportedly given by or on behalf of an Obligor.
     Section 11.04 Performance of Obligor’s Obligations. Agent may (but shall
not be obligated to), at any time and from time to time, at Obligors’ expense
and at the discretion of the Requisite Lenders, with, unless an Event of Default
is continuing, five days prior notice to Borrower, pay any amount or do any act
required of the Obligors under any Loan Documents or otherwise lawfully
requested by Agent to (a) enforce any Loan Documents or collect any Obligations;
(b) protect, insure, maintain or realize upon any Collateral; or (c) defend or
maintain the validity or priority of Agent’s Liens in any Collateral, including
any payment of a judgment, insurance premium, warehouse charge, finishing or
processing charge, or landlord claim, or any discharge of a Lien. All payments,
costs and expenses (including Extraordinary Expenses) of Agent under this
Section shall be reimbursed to Agent by the Obligors, promptly following demand,
with interest from the date incurred to the date of payment thereof at the
Default Rate. Any payment made or action taken by Agent under this Section shall
be without prejudice to any

 



--------------------------------------------------------------------------------



 



right to assert an Event of Default or to exercise any other rights or remedies
under the Loan Documents.
     Section 11.05 Credit Inquiries. Each Obligors hereby authorizes Agent and
Lenders (but they shall have no obligation) to respond to usual and customary
credit inquiries from third parties concerning Borrower or Subsidiaries.
     Section 11.06 Severability. Wherever possible, each provision of the Loan
Documents shall be interpreted in such manner as to be valid under Applicable
Law. If any provision is found to be invalid under Applicable Law, it shall be
ineffective only to the extent of such invalidity and the remaining provisions
of the Loan Documents shall remain in full force and effect.
     Section 11.07 Cumulative Effect; Conflict of Terms. The provisions of the
Loan Documents are cumulative. The parties acknowledge that the Loan Documents
may use several limitations, tests or measurements to regulate similar matters,
and they agree that these are cumulative and that each must be performed as
provided. Except as otherwise provided in another Loan Document (by specific
reference to the applicable provision of this Agreement), if any provision
contained herein is in direct conflict with any provision in another Loan
Document, the provision herein shall govern and control.
     Section 11.08 Counterparts. Any Loan Document may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Loan Agreement shall
become effective when Agent has received counterparts bearing the signatures of
all parties hereto. Delivery of a signature page of any Loan Document by
telecopy or other customary electronic means (e.g. “pdf”) shall be effective as
delivery of a manually executed counterpart of such agreement.
     Section 11.09 Entire Agreement. Time is of the essence of the Loan
Documents. The Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof, and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.
     Section 11.10 Relationship with Lenders. The obligations of each Lender
hereunder are several, and no Lender shall be responsible for the obligations or
Term Loan Commitments of any other Lender. Amounts payable hereunder to each
Lender shall be a separate and independent debt. It shall not be necessary for
Agent or any other Lender to be joined as an additional party in any proceeding
for such purposes. Nothing in this Agreement and no action of Agent or Lenders
pursuant to the Loan Documents shall be deemed to constitute Agent and Lenders
to be a partnership, association, joint venture or any other kind of entity, nor
to constitute control of any Obligor.
     Section 11.11 No Advisory or Fiduciary Responsibility. In connection with
all aspects of each transaction contemplated by any Loan Document, Obligors
acknowledge and agree that (a)(i) this credit facility and any related arranging
or other services by Agent, any Lender, any of their Affiliates or any arranger
are arm’s-length commercial transactions between Obligors and such Person;
(ii) Obligors have consulted their own legal, accounting, regulatory and tax

 



--------------------------------------------------------------------------------



 



advisors to the extent they have deemed appropriate; and (iii) Obligors are
capable of evaluating and understanding, and do understand and accept, the
terms, risks and conditions of the transactions contemplated by the Loan
Documents; (b) each of Agent, Lenders, their Affiliates and any arranger is and
has been acting solely as a principal in connection with this credit facility,
is not the financial advisor, agent or fiduciary for Obligors, any of theirs
Affiliates or any other Person, and has no obligation with respect to the
transactions contemplated by the Loan Documents except as expressly set forth
therein; and (c) Agent, Lenders, their Affiliates and any arranger may be
engaged in a broad range of transactions that involve interests that differ from
the Obligors and their Affiliates, and have no obligation to disclose any of
such interests to the Obligors or their Affiliates. To the fullest extent
permitted by Applicable Law, each Obligor hereby waives and releases any claims
that it may have against Agent, Lenders, their Affiliates and any arranger with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated by a Loan Document.
     Section 11.12 Confidentiality. Each of Agent and Lenders agrees to maintain
the confidentiality of all Information (as defined below) with the same degree
of care that it uses to protect its confidential information, except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors, attorneys, and representatives (provided such Persons are informed of
the confidential nature of the Information and instructed to keep such
Information confidential) involved in the transaction; (b) to the extent
requested by any governmental, regulatory or self-regulatory authority
purporting to have jurisdiction over it or its Affiliates; (c) to the extent
required by Applicable Law or by any subpoena or similar legal process; (d) to
any other party hereto; (e) in connection with any action or proceeding, or
other exercise of rights or remedies, relating to any Loan Documents or
Obligations; (f) subject to an agreement containing provisions substantially the
same as this Section, to any transferee; (g) with the consent of Borrower; or
(h) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) is available to Agent, any Lender or
any of their Affiliates on a nonconfidential basis from a source other than
Borrower. Notwithstanding the foregoing, Agent and Lenders may publish or
disseminate general information describing this credit facility, including the
names and addresses of the Obligors and a general description of the Obligors’
businesses, and may use the Obligors’ logos, trademarks, product photographs or
name in advertising materials. As used herein, “Information” means all
information received from an Obligor or Subsidiary relating to it or its
business or to the Collateral that is identified as “Confidential” when
delivered. Any Person required to maintain the confidentiality of Information
pursuant to this Section shall be deemed to have complied if it exercises the
same degree of care to maintain the confidentiality of such Information that it
accords its own confidential information. Each of Agent and Lenders acknowledges
that (i) Information may include material non-public information concerning an
Obligor or Subsidiary; (ii) it has developed compliance procedures regarding the
use of material non-public information; and (iii) it will handle such material
non-public information in accordance with Applicable Law, including federal and
state securities laws. This Section 11.12 shall survive Full Payment of the
Obligations.
     Section 11.13 GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS,
UNLESS OTHERWISE SPECIFIED, SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES.

 



--------------------------------------------------------------------------------



 



     Section 11.14 [Reserved].
     Section 11.15 Consent to Forum.
          (a)  Each of the parties hereto hereby irrevocably and unconditionally
submits to the exclusive jurisdiction of any New York State court or federal
court of the United States of America sitting in New York City, and any
appellate court from any thereof (collectively, “New York Courts”), in any
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that any party may otherwise have to bring any
action or proceeding relating to this Agreement or any of the other Loan
Documents in the courts of any jurisdiction, except that each of the Obligors
agrees that (i) it will not bring any such action or proceeding in any court
other than New York Courts (it being acknowledged and agreed by the parties
hereto that any other forum would be inconvenient and inappropriate in view of
the fact that more of the Lenders who would be affected by any such action or
proceeding have contacts with the State of New York more than any other
jurisdiction), and (ii) in any such action or proceeding brought against any
Obligor in any other court, it will not assert any cross-claim, counterclaim or
setoff, or seek any other affirmative relief, except to the extent that the
failure to assert the same will preclude such Obligor from asserting or seeking
the same in the New York Courts.
          (b) Each of the parties hereto hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents in any New York Court. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
     Section 11.16 Waivers by Obligors. To the fullest extent permitted by
Applicable Law, each Obligor waives (a) the right to trial by jury (which Agent
and each Lender hereby also waives) in any proceeding or dispute of any kind
relating in any way to any Loan Documents, Obligations or Collateral;
(b) presentment, demand, protest, notice of presentment, default, non-payment,
maturity, release, compromise, settlement, extension or renewal of any
commercial paper, accounts, documents, instruments, chattel paper and guaranties
at any time held by Agent on which any Obligor may in any way be liable, and
hereby ratifies anything Agent may do in this regard; (c) notice prior to taking
possession or control of any Collateral (except as required under the Loan
Documents); (d) any bond or security that might be required by a court prior to
allowing Agent to exercise any rights or remedies; (e) the benefit of all
valuation, appraisement and exemption laws; (f) any claim against Agent or any
Lender, on any theory of liability, for special, indirect, consequential,
exemplary or punitive damages (as opposed to direct or actual damages) in any
way relating to any Enforcement Action, Obligations, Loan Documents or
transactions relating thereto; and (g) notice of acceptance hereof. Each Obligor
acknowledges that the foregoing waivers are a material inducement to Agent and
Lenders entering into this

 



--------------------------------------------------------------------------------



 



Agreement and that Agent and Lenders are relying upon the foregoing in their
dealings with the Obligors. Each Obligor has reviewed the foregoing waivers with
its legal counsel and has knowingly and voluntarily waived its jury trial and
other rights following consultation with legal counsel. In the event of
litigation, this Agreement may be filed as a written consent to a trial by the
court.
     Section 11.17 Patriot Act Notice. Agent and Lenders hereby notify the
Obligors that pursuant to the requirements of the Patriot Act, Agent and Lenders
are required to obtain, verify and record information that identifies the
Obligors, including their legal names, addresses, tax ID numbers and other
information that will allow Agent and Lenders to identify it in accordance with
the Patriot Act. Agent and Lenders will also require information regarding each
personal guarantor, if any, and may require information regarding Borrower’s
management and owners, such as legal name, address, social security number and
date of birth.
ARTICLE 12
SUBSIDIARY GUARANTIES
     Section 12.01 Guaranties. Each Subsidiary Guarantor hereby unconditionally
and irrevocably guarantees, jointly and severally, to each Lender and to the
Agent and its successors and assigns the full and punctual payment and
performance of the Obligations (all the foregoing being hereinafter collectively
called the “Guaranteed Obligations”). Each Subsidiary Guarantor further agrees
that, to the extent permitted by Applicable Law, the Guaranteed Obligations may
be extended or renewed, in whole or in part, without notice or further assent
from such Subsidiary Guarantor and that such Subsidiary Guarantor will remain
bound under this Article 12 notwithstanding any extension or renewal of any
Obligation.
     To the extent permitted by Applicable Law, each Subsidiary Guarantor waives
presentation to, demand of, payment from and protest to Borrower of any of the
Guaranteed Obligations and also waives notice of protest for nonpayment. To the
extent permitted by Applicable Law, each Subsidiary Guarantor waives notice of
any default under the Term Loans or the Guaranteed Obligations. The obligations
of each Subsidiary Guarantor hereunder shall not be affected by (1) the failure
of any Lender or the Agent to assert any claim or demand or to enforce any right
or remedy against Borrower or any other Person (including any Subsidiary
Guarantor) under this Agreement, the Term Loans or any other agreement or
otherwise; (2) any extension or renewal of any thereof; (3) any rescission,
waiver, amendment or modification of any of the terms or provisions of this
Agreement, the Notes or any other agreement; (4) the release of any security
held by any Lender or the Agent for the Guaranteed Obligations or any of them;
(5) the failure of any Lender or the Agent to exercise any right or remedy
against any other guarantor of the Guaranteed Obligations; or (6) except as set
forth in Section 4.18, any change in the ownership of such Subsidiary Guarantor.
     Each Subsidiary Guarantor further agrees that its Subsidiary Guaranty
herein constitutes a guarantee of payment, performance and compliance when due
(and not a guarantee of collection) and to the extent permitted by Applicable
Law, waives any right to require that any resort be had by any Lender or the
Agent to any security held for payment of the Guaranteed Obligations.

 



--------------------------------------------------------------------------------



 



     Except as expressly set forth in Sections 12.02 and 12.06, the obligations
of each Subsidiary Guarantor hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, including any claim of
waiver, release, surrender, alteration or compromise, and shall not be subject
to any defense of setoff, counterclaim, recoupment or termination whatsoever or
by reason of the invalidity, illegality or unenforceability of the Guaranteed
Obligations or otherwise (other than payment in full). Without limiting the
generality of the foregoing, the obligations of each Subsidiary Guarantor herein
shall not be discharged or impaired or otherwise affected by the failure of any
Lender or the Agent to assert any claim or demand or to enforce any remedy under
this Agreement, the Term Loans or any other agreement, by any waiver or
modification of any thereof, by any default, failure or delay, willful or
otherwise, in the performance of the obligations, or by any other act or thing
or omission or delay to do any other act or thing which may or might in any
manner or to any extent vary the risk of such Subsidiary Guarantor or would
otherwise operate as a discharge of such Subsidiary Guarantor as a matter of law
or equity.
     Each Subsidiary Guarantor further agrees that its Guarantee herein shall
continue to be effective or be reinstated, as the case may be and to the extent
of, if at any time payment, or any part thereof, of any Guaranteed Obligation is
rescinded or must otherwise be restored by any Lender or the Agent upon the
bankruptcy or reorganization of Borrower or otherwise.
     In furtherance of the foregoing and not in limitation of any other right
which any Lender or the Agent has at law or in equity against any Subsidiary
Guarantor by virtue hereof, upon the failure of Borrower to pay the principal of
or interest on any Obligation when and as the same shall become due, whether at
maturity, by acceleration, by redemption or otherwise, or to perform or comply
with any other Obligation, each Subsidiary Guarantor hereby promises to and
shall, upon receipt of written demand by the Agent, forthwith pay, or cause to
be paid, in cash, to the Lenders and/or the Agent an amount equal to the sum of
(A) the unpaid amount of such Guaranteed Obligations, (B) accrued and unpaid
interest on such Guaranteed Obligations (but only to the extent not prohibited
by law) and (C) all other monetary Guaranteed Obligations of Borrower to the
Lenders and the Agent.
     Each Subsidiary Guarantor agrees that, as between it, on the one hand, and
the Lenders and the Agent, on the other hand, (i) the maturity of the Guaranteed
Obligations hereby may be accelerated as provided in Article 6 for the purposes
of such Subsidiary Guarantor’s Subsidiary Guaranty herein, notwithstanding any
stay, injunction or other prohibition preventing such acceleration in respect of
the Guaranteed Obligations guaranteed hereby, and (ii) in the event of any
declaration of acceleration of such Guaranteed Obligations as provided in
Article 6, such Guaranteed Obligations (whether or not due and payable) shall
forthwith become due and payable by such Subsidiary Guarantor for the purposes
of this Article.
     Section 12.02 Limitation on Liability. Any term or provision of this
Agreement to the contrary notwithstanding, the maximum aggregate amount of the
Guaranteed Obligations guaranteed hereunder by any Subsidiary Guarantor shall
not exceed the maximum amount that can be hereby guaranteed without rendering
this Agreement, as it relates to such Subsidiary Guarantor, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer or
similar laws affecting the rights of creditors generally.

 



--------------------------------------------------------------------------------



 



     Section 12.03 Successors and Assigns. This Article 12 shall be binding upon
each Subsidiary Guarantor and its successors and assigns and shall enure to the
benefit of the successors and assigns of the Agent and the Lenders and, in the
event of any transfer or assignment of rights by any Lender or the Agent, the
rights and privileges conferred upon that party in this Agreement, the other
Loan Documents and in the Term Loans shall automatically extend to and be vested
in such transferee or assignee, all subject to the terms and conditions of this
Agreement.
     Section 12.04 No Waiver. Neither a failure nor a delay on the part of
either the Agent or the Lenders in exercising any right, power or privilege
under this Article 12 shall operate as a waiver thereof, nor shall a single or
partial exercise thereof preclude any other or further exercise of any right,
power or privilege. The rights, remedies and benefits of the Agent and the
Lenders herein expressly specified are cumulative and not exclusive of any other
rights, remedies or benefits which either may have under this Article 12 at law,
in equity, by statute or otherwise.
     Section 12.05 Modification. No modification, amendment or waiver of any
provision of this Article 12, nor the consent to any departure by any Subsidiary
Guarantor therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Agent, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice to or demand on any Subsidiary Guarantor in any case shall entitle such
Subsidiary Guarantor to any other or further notice or demand in the same,
similar or other circumstances.
     Section 12.06 Release of Subsidiary Guarantor. A Subsidiary Guarantor will
be released from its obligations under this Article 12 (other than any
obligation that may have arisen under Section 12.07)
     (1) upon the sale (including any sale pursuant to any exercise of remedies
by a holder of Indebtedness of Borrower or of such Subsidiary Guarantor) or
other disposition (including by way of consolidation or merger) of a Subsidiary
Guarantor,
     (2) upon the sale or disposition of all or substantially all the assets of
such Subsidiary Guarantor,
     (3) upon the designation of such Subsidiary Guarantor as an Unrestricted
Subsidiary in accordance with the terms of this Agreement,
     (4) at such time as such Subsidiary Guarantor does not have any
Indebtedness outstanding that would have required such Subsidiary Guarantor to
enter into a Guaranty Agreement pursuant to Section 4.12 of Borrower provides an
Officers’ Certificate to Agent certifying that no such Indebtedness is
outstanding and that Borrower elects to have such Subsidiary Guarantor released
from this Article 12; or
     (5) upon the Full Payment of the Obligations;

 



--------------------------------------------------------------------------------



 



provided, however, that in the case of clauses (1) and (2) above, (i) such sale
or other disposition is made to a Person other than Borrower or a Subsidiary of
Borrower, (ii) such sale or disposition is otherwise permitted by this Agreement
and (iii) Borrower provides an Officers’ Certificate to the Agent to the effect
that Borrower will comply with its obligations under Section 4.06. At the
request of Borrower, the Agent shall execute and deliver an appropriate
instrument evidencing such release.
     Section 12.07 Contribution. Each Subsidiary Guarantor that makes a payment
under its Subsidiary Guaranty shall be entitled upon payment in full of all
Guaranteed Obligations under this Agreement to a contribution from each other
Subsidiary Guarantor in an amount equal to such other Subsidiary Guarantor’s pro
rata portion of such payment based on the respective net assets of all the
Subsidiary Guarantors at the time of such payment determined in accordance with
GAAP.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed as of the date first written above.

            BORROWER:         COMMERCIAL VEHICLE GROUP, INC.
      By:   /s/ Chad M. Utrup       Name:   Chad M. Utrup      Title:   Chief
Financial Officer        SUBSIDIARY GUARANTORS:         NATIONAL SEATING COMPANY
      CVG CS LLC       MONONA CORPORATION       MONONA WIRE CORPORATION      
MONONA (MEXICO) HOLDINGS LLC       TRIM SYSTEMS, INC.       TRIM SYSTEMS
OPERATING CORP.       CABARRUS PLASTICS, INC.       CVG OREGON, LLC       CVS
HOLDINGS, INC.       SPRAGUE DEVICES, INC.       MAYFLOWER VEHICLE SYSTEMS, LLC
      CVG MANAGEMENT CORPORATION       CVG EUROPEAN HOLDINGS, LLC    

  CVG LOGISTICS, LLC
      By:   /s/ Chad M. Utrup       Name:   Chad M. Utrup      Title:   Chief
Financial Officer   

[Loan and Security Agreement — Second Lien]

 



--------------------------------------------------------------------------------



 



            AGENT:
      CREDIT SUISSE, CAYMAN ISLANDS BRANCH
      By:   /s/ Karim Blasetti       Name:   Karim Blasetti     Title:   Vice
President        By:   /s/ Mikhail Faybusovich       Name:   Mikhail Faybusovich
    Title:   Vice President   

[Loan and Security Agreement — Second Lien]

 



--------------------------------------------------------------------------------



 



            LENDER:
      CREDIT SUISSE, CAYMAN ISLANDS BRANCH
      By:   /s/ Mikhail Faybusovich       Name:   Mikhail Faybusovich    
Title:   Vice President        By:   /s/ Karim Blasetti       Name:   Karim
Blasetti     Title:   Vice President   

[Loan and Security Agreement — Second Lien]

 



--------------------------------------------------------------------------------



 



Schedule 2.01 Term Loan Commitment

                  Lender   Term Loan Commitment   Pro Rata Share
Credit Suisse
  $ 16,800,000.00       100 %

 



--------------------------------------------------------------------------------



 



EXHIBIT A
THIS NOTE BEARS ORIGINAL ISSUE DISCOUNT. UPON WRITTEN REQUEST TO THE CHIEF
FINANCIAL OFFICER, COMMERCIAL VEHICLE GROUP, INC., 7800 WALTON PARKWAY, NEW
ALBANY, OH 43054, INFORMATION REGARDING THE AMOUNT OF ORIGINAL DISCOUNT, ISSUE
DATE AND YIELD TO MATURITY WILL BE MADE AVAILABLE.
FORM OF NOTE

         
$[               ]
      [               ], 20___

     FOR VALUE RECEIVED, the undersigned, COMMERCIAL VEHICLE GROUP, INC., a
Delaware corporation (“Borrower”), hereby unconditionally promises to pay to the
order of                                                             
(“Holder”), at the office of Agent (as defined below) at One Madison Avenue, New
York, NY 10010 or at such other place as the Holder of this Note may from time
to time designate in writing, in lawful money of the United States of America
and in immediately available funds, the principal sum of
                                         Dollars
($                                        ) or such lesser principal amount as
may then be outstanding from time to time under the Credit Agreement (as defined
below).
     This Note is one of the Notes referred to in, was issued pursuant to, and
evidences indebtedness of Borrower incurred under, that certain Loan and
Security Agreement, dated as of August 4, 2009, by and among Borrower, Credit
Suisse (“Agent”), and each of the Lenders party thereto from time to time (as
the same may be amended, restated, supplemented or otherwise modified and in
effect from time to time, the “Credit Agreement”), to which reference is hereby
made for a statement of the rights and obligations of Holder and the duties and
obligations of Borrower. Capitalized terms used herein but not otherwise
specifically defined shall have the meanings ascribed to such terms in the
Credit Agreement.
     Principal of and interest on this Note from time to time outstanding shall
be due and payable as provided in the Credit Agreement.
     This Note, among other things, contains provisions for the acceleration of
the maturity hereof upon the happening of certain events, for optional and
mandatory prepayment of the principal hereof prior to the maturity hereof and
for the amendment or waiver of certain provisions of the Credit Agreement, all
upon the terms and conditions therein specified. This Note is entitled to the
benefit of the Credit Agreement and is guaranteed and secured as provided
therein and in the other Loan Documents referred to therein.
     In case an Event of Default shall occur and be continuing, the principal of
and accrued interest on this Note may become or be declared to be due and
payable in the manner and with the effect provided in the Credit Agreement.

 



--------------------------------------------------------------------------------



 



     Time is of the essence of this Note. The Borrower and all guarantors of
this Note hereby severally waive (to the extent permitted by Applicable Law)
demand, presentment for payment, protest, notice of protest, notice of intention
to accelerate the maturity of this Note, diligence in collecting, the bringing
of any suit against any party, and any notice of or defense on account of any
extensions, renewals, partial payments, or changes in any manner of or in this
Note or in any of its terms, provisions and covenants, or any releases or
substitutions of any security, or any delay, indulgence or other act of any
trustee or any holder hereof, whether before or after maturity. Subject to the
terms, conditions and provisions set forth in the Credit Agreement, the Borrower
agrees to pay, and to save the holder of this Note harmless against, any
liability for the payment of all costs and expenses (including without
limitation reasonable attorneys’ fees) if this Note is collected by or through
an attorney-at-law.
     THIS NOTE SHALL BE GOVERNED BY, AND INTERPRETED AND ENFORCED IN ACCORDANCE
WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY
CONFLICT OF LAW PRINCIPLES. Whenever possible each provision of this Note shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Note shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Note. Whenever in this Note reference is
made to Agent, Lenders or Borrower, such reference shall be deemed to include,
as applicable, a reference to their respective permitted successors and assigns
and in the case of each Lender, any financial institution to which it has sold
or assigned all or any part of its interest in the Term Loans or in its
commitment to make the Term Loans as permitted by the Credit Agreement. The
provisions of this Note shall be binding upon and shall inure to the benefit of
such permitted successors and assigns. Borrower’s successors and assigns shall
include, without limitation, a receiver, trustee or debtor in possession of or
for Borrower.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Borrower has executed this Note as of the date and
year first written above.

            COMMERCIAL VEHICLE GROUP, INC.,
a Delaware corporation
      By:         Name:         Title:        

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT
          This Assignment and Acceptance Agreement (the “Assignment”) is dated
as of the Effective Date set forth below and is entered into by and between
[Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, supplemented or otherwise modified, the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment as if set
forth herein in full.
          For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
Administrative Agent as contemplated below, the interest in and to all of the
Assignor’s rights and obligations under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the respective facilities identified below
(including, to the extent included in any such facilities, letters of credit and
swingline loans) (the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment,
without representation or warranty by the Assignor.

           
1.
  Assignor:      
 
         
 
         
2.
  Assignee:      
 
         
 
         
3.
  Borrower(s):      
 
         

         
4.
  Administrative Agent:   Credit Suisse, as Administrative Agent under the
Credit Agreement
 
       
5.
  Credit Agreement   That certain $16,800,000 Loan and Security Agreement dated
as of August 4, 2009 among Commercial Vehicle Group, Inc., a Delaware
corporation, the Subsidiary Guarantors party thereto from time to time, the
Lenders party thereto from time to time, and Credit Suisse, in its capacity as
agent for the Lenders.

1



--------------------------------------------------------------------------------



 



6. Assigned Interest:

                              Aggregate                   Amount of     Amount
of     Percentage       Commitment/Loans     Commitment/Loans     Assigned of  
Facility Assigned   for all Lenders     Assigned     Commitment/Loans1  
Term Loan
  $                                              $
                                              
                                         %

Effective Date:                                                              ,
20                      [TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL
BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]
     The terms set forth in this Assignment are hereby agreed to:

            ASSIGNOR
[NAME OF ASSIGNOR]
      By:           Name:           Title:           ASSIGNEE
[NAME OF ASSIGNEE]
      By:           Name:           Title:        

            Consented to and Accepted:

CREDIT SUISSE,
acting through its Cayman Islands Branch,
as Administrative Agent
      By:           Name:           Title:                 By:           Name:  
        Title:        

 

1   Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

2



--------------------------------------------------------------------------------



 



ANNEX 1
COMMERCIAL VEHICLE GROUP, INC.
$16,800,000 CREDIT AGREEMENT
STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT
AND ASSUMPTION AGREEMENT
          1. Representations and Warranties.
          1.1 Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with any Loan
Document, (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Credit Agreement or any other instrument or document
delivered pursuant thereto, other than this Assignment (herein collectively the
“Loan Documents”), or any collateral thereunder, (iii) the financial condition
of the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.
          1.2 Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement, (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 4.02 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and to purchase the Assigned
Interest on the basis of which it has made such analysis and decision, and
(v) if it is a non-US Lender, attached to the Assignment is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on Administrative Agent, the Assignor or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

3



--------------------------------------------------------------------------------



 



          2. Payments. From and after the Effective Date, Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.
          3. General Provisions. This Assignment shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment by telecopy shall be effective as delivery
of a manually executed counterpart of this Assignment.
          THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLE.

4



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF JOINDER
     This JOINDER (this “Joinder”), dated as of
                                         between               
                                              , a
                                         (the “New Guarantor”), a direct or
indirect Subsidiary of Commercial Vehicle Group, Inc. (or its successor), a
Delaware corporation (“Borrower”), and Credit Suisse, as administrative agent
and collateral agent (in such capacity, “Agent”).
WITNESSETH:
     WHEREAS, Borrower, the Subsidiaries listed on the signature pages thereto,
the Lenders party thereto from time to time (“Lenders”) and Agent entered into
that certain Loan and Security Agreement, dated as of August 4, 2009 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”); and
     WHEREAS, Section 4.12 of the Credit Agreement requires each domestic
Restricted Subsidiary that Guarantees any Indebtedness of Borrower or any other
Restricted Subsidiary and each Foreign Subsidiary that enters into a Guarantee
of any Senior Indebtedness (other than a Foreign Subsidiary that Guarantees
Senior Indebtedness Incurred by another Foreign Subsidiary) to execute and
deliver to Agent for the benefit of the Lender Group a joinder to the Credit
Agreement, pursuant to which the New Guarantor shall Guarantee and secure the
payment of the Term Loans and the other Obligations on the terms and conditions
set forth in Articles 8 and 12 of the Credit Agreement;
     NOW THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the New
Guarantor covenants and agrees for the equal and ratable benefit of Lenders as
follows:
(1) CAPITALIZED TERMS. Capitalized terms used herein without definition shall
have the meanings assigned to them in the Credit Agreement.
(2) AGREEMENT TO GUARANTEE. The New Guarantor hereby agrees, jointly and
severally with all other Subsidiary Guarantors, to unconditionally Guarantee the
payment of the Term Loans and the other Obligations on the terms and subject to
the conditions set forth in Article 12 of the Credit Agreement and to be bound
by all other provisions of the Credit Agreement applicable to Subsidiary
Guarantors.
(3) AGREEMENT TO GRANT A SECURITY INTEREST. To secure the prompt payment and
performance of all Obligations, the New Guarantor hereby grants to Agent for the
benefit of the Lender Group, a continuing security interest in and Lien upon all
of the New Guarantor’s right, title and interest in and to the Collateral of the
New Guarantor as described in Section 8.01 of the Credit Agreement on the terms
and subject to the conditions set forth in Article 8 of the Credit Agreement and
agrees to be bound by all other provisions of the Credit Agreement applicable to
Subsidiary Guarantors.

 



--------------------------------------------------------------------------------



 



(4) EFFECT OF JOINDER; JOINDER PART OF CREDIT AGREEMENT. Except as expressly
provided in and supplemented by this Joinder, the Credit Agreement shall remain
in full force and effect, without modification or amendment. This Joinder shall
form a part of the Credit Agreement for all purposes, and each reference to a
“Subsidiary Guarantor” in the Credit Agreement shall be deemed to include the
New Guarantor. This Joinder shall be binding upon, and shall inure to the
benefit of, the successors and assigns of each of the parties hereto and the
Lenders.
(5) EFFECTIVENESS. This Joinder shall be effective upon execution by the parties
hereto.
(6) NEW YORK LAW TO GOVERN. THIS JOINDER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK BUT WITHOUT GIVING EFFECT TO
APPLICABLE PRINCIPLES OF CONFLICTS OF LAW.
(7) COUNTERPARTS. This Joinder may be executed in counterparts, each of which
shall constitute an original, but all of which when taken together shall
constitute a single contract. Delivery of a signature page of this Joinder by
telecopy or other electronic means shall be effective as delivery of a manually
executed counterpart of thereof.
(8) EFFECT ON HEADINGS. The Section headings herein are for convenience only and
shall not affect the construction hereof.
[Remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the New Guarantor and Agent have executed this Joinder
as of the date first written above.

            [NEW GUARANTOR]
      By:           Name:           Title:           CREDIT SUISSE, CAYMAN
ISLANDS BRANCH
      By:           Name:           Title:                 By:           Name:  
        Title:        

 



--------------------------------------------------------------------------------



 



DISCLOSURE SCHEDULES
TO
SECOND LIEN LOAN AND SECURITY AGREEMENT
INDEX

     
Schedule 2.01
  Term Loan Commitment
Schedule 2.03
  Borrower’s Wire Instructions
Schedule 2.09
  Agent’s Wire Instructions
Schedule 3.01(d)
  Names and Capital Structure
Schedule 3.01(i)
  Brokerage Commissions
Schedule 3.01(j)
  Patents, Trademarks, Copyrights and Licenses
Schedule 3.01(m)
  Environmental Matters
Schedule 3.01(n)
  Restrictive Agreements
Schedule 3.01(o)
  Litigation
Schedule 3.01(q)
  Pension Plans
Schedule 3.01(s)
  Labor Contracts
Schedule 4.20
  Post-Closing Matters
Schedule 5.01
  Real Estate
Schedule 8.01
  Commercial Tort Claims
Schedule 9.04
  Deposit Accounts
Schedule 9.05(a)
  Business Locations
Schedule 11.03(a)
  Notice Addresses

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.01
TERM LOAN COMMITMENT

          Lender   Term Loan Commitment   Pro Rata Share
Credit Suisse
  $16,800,000.00    100% 

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.03
BORROWER’S WIRE INSTRUCTIONS
US Bank
ABA 123000848
A/C Name: Commercial Vehicle Group, Inc.
A/C Number: 1539-1001-2779
Reference: CVG — 2nd Lien Funding

- 2 -



--------------------------------------------------------------------------------



 



SCHEDULE 2.09
AGENT’S WIRE INSTRUCTIONS
Bank of New York
ABA 021000018
A/C Name: CS Agency Cayman
A/C Number: 8900492627

- 3 -



--------------------------------------------------------------------------------



 



SCHEDULE 3.01(d)
NAMES AND CAPITAL STRUCTURE

1.   The corporate names, jurisdictions of incorporation, authorized and issued
Capital Stock and record holders of such Capital Stock for Borrower and each of
its Subsidiaries are as follows:

                              Number and                 Class of Issued        
    Number and   and             Class of   Outstanding   Holder of Equity
Interest     Jurisdiction of   Authorized   Equity   and Number of Obligor  
Organization   Equity Interests   Interests   Shares/Units Helds
Commercial
Vehicle Group, Inc.
  Delaware   Common Stock:
30,000,000 shares

Preferred Stock:
5,000,000 shares   Common Stock: 21,536,814 shares
(as of 9/30/08)   The Common Stock of Commercial Vehicle Group, Inc. is listed
on the NASDAQ under the ticker symbol “CVGI”. As such, Commercial Vehicle Group,
Inc. is required to make periodic disclosures in filings with the Securities and
Exchange Commission regarding ownership of its Common Stock.
 
               
National Seating
Company
  Delaware   Common Stock: 2,000,000 shares

Series A Preferred Stock: 100,000 shares

“Blank Check” Preferred Stock: 2,700,000 shares   Common Stock: 1,705,888.803
shares   Commercial Vehicle Group, Inc. — 1,705,838.803 shares of Common Stock

Joseph Hess — 10 shares of Common Stock

Jo Ann Hess — 10 shares of Common Stock

Linda Williams — 30 shares of Common Stock
 
               
CVG CS LLC
  Delaware   n/a   n/a   National Seating Company — 100% of the Membership
Interests
 
               
MONONA CORPORATION
  Delaware   Common Stock — 100 shares   Common Stock — 100 shares   Commercial
Vehicle Group, Inc. — 100 shares of Common Stock
 
               
Monona Wire
Corporation
  Iowa   Class A Common Stock — 1 share   Class A Common Stock — 1 share  
MONONA CORPORATION —
1 share of Class A Common Stock
 
               
Monona (Mexico)
Holdings LLC
  Illinois   n/a   n/a   Monona Wire Corporation — 100% of the Membership
Interests

 



--------------------------------------------------------------------------------



 



                              Number and                 Class of Issued        
    Number and   and             Class of   Outstanding   Holder of Equity
Interest     Jurisdiction of   Authorized   Equity   and Number of Obligor  
Organization   Equity Interests   Interests   Shares/Units Helds
Trim Systems, Inc.
  Delaware   Class A-1 Common Stock: 400,000 shares

Class A-2 Common Stock: 150,000 shares

Class B Common Stock: 450,000 shares

Class C Common Stock: 100,000 shares   Class A-1 Common Stock: 1,000 shares  
Commercial Vehicle Group, Inc. — 1,000 shares of Class A-1 Common Stock
 
               
Trim Systems Operating Corp.
  Delaware   Common Stock: 1,000
shares   Common Stock: 1,000
shares   Trim Systems, Inc. — 1,000 shares of Common Stock
 
               
CABARRUS PLASTICS, INC.
  North Carolina   Common Stock:
100,000 shares   Common Stock: 1,000
shares   Trim Systems, Inc. — 1,000 shares of Common Stock
 
               
CVG Oregon, LLC
  Delaware   n/a   n/a   Trim Systems Operating Corp. — 100% of the Membership
Interests
 
               
CVS Holdings, Inc.
  Delaware   Common Stock:
125,000 shares   Common Stock:
124,908 shares   Commercial Vehicle Group, Inc. — 124,908 shares of Common Stock
 
               
Sprague Devices, Inc.
  Delaware   Common Stock —
1,000 shares   Common Stock—
1,000 shares   CVS Holdings, Inc.— 1,000 shares of Common Stock
 
               
Mayflower Vehicle
Systems, LLC
  Delaware   n/a   n/a   Commercial Vehicle Group, Inc. — 100% of the Membership
Interests
 
               
CVG Management
Corporation
  Delaware   Common Stock — 100 shares   Common Stock — 100 shares   Commercial
Vehicle Group, Inc. — 100 shares of Common Stock
 
               
CVG European
Holdings, LLC
  Delaware   n/a   n/a   Commercial Vehicle Group, Inc. — 100% of the Membership
Interests
 
               
CVG Logistics, LLC
  Delaware   n/a   n/a   Commercial Vehicle Group, Inc. — 100% of the Membership
Interests

- 2 -



--------------------------------------------------------------------------------



 



2.   All agreements binding on holders of Capital Stock of Borrower and each of
its Subsidiaries with respect to such interests are as follows:

  (a)   Registration Agreement by and among Bostrom Holding, Inc. and certain of
its stockholders, dated as of October 5, 2000.     (b)   Change in Control &
Non-Competition Agreement by and between Commercial Vehicle Group, Inc., its
subsidiaries, successors and assigns and Mervin Dunn, dated as of April 5, 2006.
    (c)   Change in Control & Non-Competition Agreement by and between
Commercial Vehicle Group, Inc., its subsidiaries, successors and assigns and
Gerald L. Armstrong, dated as of April 5, 2006.     (d)   Change in Control &
Non-Competition Agreement by and between Commercial Vehicle Group, Inc., its
subsidiaries, successors and assigns and Chad M. Utrup, dated as of April 5,
2006.     (e)   Change in Control & Non-Competition Agreement by and between
Commercial Vehicle Group, Inc., its subsidiaries, successors and assigns and
James F. Williams, dated as of April 5, 2006.     (f)   Change in Control &
Non-Competition Agreement by and between Commercial Vehicle Group, Inc., its
subsidiaries, successors and assigns and William Gordon Boyd, dated as of
May 22, 2007.     (g)   Change in Control & Non-Competition Agreement by and
between Commercial Vehicle Group, Inc., its subsidiaries, successors and assigns
and Kevin L. Frailey, dated as of May 22, 2007.

3.   All outstanding purchase options, warrants, subscription rights, agreements
to issue or sell, or convertible interests relating to Capital Stock of Borrower
and each of its Subsidiaries are as follows:

  (a)   Options and other rights relating to the equity of Commercial Vehicle
Group, Inc. granted under the Bostrom Holding, Inc. 2004 Stock Option Plan,
adopted May 20, 2004.     (b)   Commercial Vehicle Group, Inc. Second Amended
and Restated Equity Incentive Plan, adopted May 22, 2007.     (c)   Certificate
of Incorporation of National Seating Company.     (d)   Commercial Vehicle
Group, Inc. Third Amended and Restated Equity Incentive Plan, adopted May 14,
2009.     (e)   Stockholder Rights Plan, adopted May 21, 2009.

- 3 -



--------------------------------------------------------------------------------



 



4.   Within the five years preceding the Closing Date, Borrower and each of its
Subsidiaries have consummated the following transactions:

  (a)   On December 4, 2007, CVG CS LLC acquired substantially all of the assets
of Short Bark Industries, LLC.     (b)   On October 31, 2007, CVG Oregon LLC
acquired the heavy-gauge thermoforming and injection molding assets of the
Fabrication Division of Gage Industries, Inc.     (c)   On February 7, 2005, CVG
Acquisition LLC (Mayflower Vehicle Systems, LLC) acquired substantially all of
the assets of Mayflower Vehicle Systems, Inc.     (d)   On September 15, 2004,
Trim Systems, L.L.C. and Tempress, Inc. merged up and into Trim Systems
Operating Corp. with Trim Systems Operating Corp. as the surviving entity.    
(e)   On August 2, 2004, Trim Merger Co., a wholly-owned subsidiary of
Commercial Vehicle Group, Inc., merged into Trim Systems, Inc. with Trim
Systems, Inc. as the surviving entity.

- 4 -



--------------------------------------------------------------------------------



 



SCHEDULE 3.01(i)
BROKERAGE COMMISSIONS
Fees in connection with consummating the transactions in connection with the
Credit Agreement and the Third Lien Note Documents.

- 5 -



--------------------------------------------------------------------------------



 



SCHEDULE 3.01(j)
PATENTS, TRADEMARKS, COPYRIGHTS AND LICENSES

1.   Inbound licenses:

              Licensor   Description of License   Term of License   Royalties
Payable
VEC Technology, LLC
  Limited, exclusive, non-transferable, royalty free, right and license to use
the VEC IP solely in connection with the production of parts or components for
heavy duty trucks   Continuously until written termination sent to Licensor,
unless the VEC Cell Sales Agreement is terminated   None

2.   Copyrights:

                  Registration   Registration     Title   Number   Date   Owner
TRIM SYSTEMS NEW CONCEPT INTERIOR STYLE A
  TXu1143606   09/25/2002   Trim Systems Operating Corp.
 
           
TRIM SYSTEMS NEW CONCEPT INTERIOR STYLE B
  TXu1143605   09/25/2002   Trim Systems Operating Corp.
 
           
TRIM SYSTEMS REFRESH INTERIOR STYLE B
  TXu1143604   09/25/2002   Trim Systems Operating Corp.
 
           
TRIM SYSTEMS REFRESH INTERIOR STYLE A
  TXu1143603   09/25/2002   Trim Systems Operating Corp.

3.   Patents:

COMMERCIAL VEHICLE SYSTEMS, INC.

                                  Patent No.   Pub. No./   Applic. No./        
Title   Country   Issue Date   Pub. Date   Filing Date   Status   Owner
BALL JOINT STRUCTURE
  USA   4552480
      06/626236
  EXPIRED   Commercial Vehicle
 
      11/12/1985       06/29/1984       Systems, Inc.
 
                       
ROTATABLE MIRROR
  USA   5566029
      07/792460
  EXPIRED   Commercial Vehicle
ASSEMBLY
      10/15/1996       11/15/1991       Systems, Inc.
 
                       
MAGNETIC SPRING
  Australia   2001247783
      2001247783
  ABANDONED   Commercial Vehicle
ALIGNMENT AND
      10/15/2001       03/22/2001       Systems, Inc.
HANDLING SYSTEM
                       
 
                       
BRAKE FAILURE
  Australia   2001236719
      2001236719
  ABANDONED   Commercial Vehicle
DETECTION METHOD
      08/20/2001       02/07/2001       Systems, Inc.
AND APPARATUS
                       
 
                       
SYNCHRONIZATION
  Australia   200023986
      200023986
  ABANDONED   Commercial Vehicle
SYSTEM FOR MOTORS
      07/31/2000       12/29/1999       Systems, Inc.
 
                       
SYNCHRONIZATION
  Canada   2358317
      2358317
  IN FORCE   Commercial Vehicle
SYSTEM FOR MOTORS
      09/23/2008       12/29/1999       Systems, Inc.

- 6 -



--------------------------------------------------------------------------------



 



CVG MANAGEMENT CORPORATION

                                  Patent No.   Pub. No./   Applic. No./        
Title   Country   Issue Date   Pub. Date   Filing Date   Status   Owner
HOLDER
  USA       US20080296332
12/04/2008   11/757073
06/01/2007   PENDING   Commercial Vehicle Group, Inc.
 
                       
SYSTEM AND METHOD
OF FORMING A
PROTECTIVE COVERING
FOR A WIRE HARNESS
  USA           12/055070
03/25/2008   PENDING   CVG Management
Corporation
 
                       
VEHICLE SEATING
SYSTEM WITH
PIVOTING STOP
MECHANISM AND
METHOD
  USA           12/235842
09/23/2008   PENDING   CVG Management
Corporation
 
                       
VEHICLE SEAT
  USA           29/324/908
09/23/2008   PENDING   CVG Management
Corporation
 
                       
ADJUSTABLE SLIDING
ARMREST
  USA           61/177,938
05/13/2009   PENDING   CVG Management
Corporation
 
                       
THERMALLY AND
ACOUSTICALLY
INSULATIVE VEHICLE
FLOORING SYSTEM
  USA           61/177,941
05/13/2009   PENDING   CVG Management
Corporation
 
                       
VEHICLE SEAT SYSTEM
  USA   7510240
03/31/2009       11/263,763
10/31/2005   IN FORCE   CVG Management
Corporation
 
                       
VEHICLE SEAT SYSTEM
  USA           12/411,079
03/25/2009   PENDING   CVG Management
Corporation
 
                       
MOVABLE ARMREST
  USA   US20080093
908
04/24/2008       11/551,067
10/19/2006   TO BE ABANDONED   CVG Management
Corporation

NATIONAL SEATING COMPANY

                                      Patent No.   Pub. No./   Applic. No./    
    Title   Country   Issue Date   Pub. Date   Filing Date   Status   Owner
TRUCK SEAT HEIGHT
POSITIONING SYSTEM
  USA           20030038221
02/27/2003   10/156854
05/30/2002   ABANDONED   National Seating
Company
 
                           
VEHICLE SEATING
SYSTEM WITH
IMPROVED VIBRATION
ISOLATION
  USA     7152839
12/26/2006         11/079699
03/14/2005   IN FORCE   National Seating
Company
 
                           
VEHICLE SEATING
SYSTEM WITH
IMPROVED VIBRATION
ISOLATION
  USA     6866236
03/15/2005         10/369357
02/18/2003   IN FORCE   National Seating
Company
 
                           
SPRING BIASED
ROTARY AIR VALVE
  USA     5983940
11/16/1999         09/159036
09/23/1998   IN FORCE   National Seating
Company
 
                           
BASE ASSEMBLY FOR
USE WITH A
SUSPENSION SYSTEM
OF A VEHICLE SEAT
  USA     5542638
08/06/1996         08/259475
06/14/1994   IN FORCE   National Seating
Company

- 7 -



--------------------------------------------------------------------------------



 



                                      Patent No.   Pub. No./   Applic. No./    
    Title   Country   Issue Date   Pub. Date   Filing Date   Status   Owner
SYSTEM AND METHOD
FOR REMOTELY
MONITORING MOVEMENT
OF INDIVIDUALS
  USA     6696957
02/24/2004         10/156254
05/28/2002   IN FORCE   National Seating
Company
 
                           
FRAME ASSEMBLY FOR
A VEHICLE SEAT
  USA     5501509
03/26/1996         08/235429
04/29/1994   EXPIRED   National Seating
Company
 
                           
PNEUMATIC SPRING
FOR A VEHICLE SEAT
  USA     5234203
08/10/1993         07/793602
11/18/1991   EXPIRED   National Seating
Company
 
                           
SPRING SEAT AND AIR
PUMP
  USA     4954051
09/04/1990         07/282515
01/12/1989   EXPIRED   National Seating
Company
 
                           
AIR SPRING SEAT AND
AIR PUMP
  USA     4809944
03/07/1989         07/103934
10/02/1987   EXPIRED   National Seating
Company
 
                           
VEHICLE SEATING
SYSTEM WITH
IMPROVED VIBRATION
ISOLATION
  Canada     2,515,781     2515781
09/02/2004   2515781
02/19/2003   ISSUED   National Seating
Company
 
                           
VEHICLE SEATING
SYSTEM WITH
IMPROVED VIBRATION
ISOLATION
  China   ZL20038010
981
04/29/2009   1751203
03/22/2006   801009811
02/19/2003   IN FORCE   National Seating
Company
 
                           
VEHICLE SEATING
SYSTEM WITH
IMPROVED VIBRATION
ISOLATION
  EPO     1597510
10/31/2007         716067
02/19/2003   IN FORCE   National Seating
Company
 
                           
VEHICLE SEATING
SYSTEM WITH
IMPROVED VIBRATION
ISOLATION
  Mexico               PA/a/2005/0087
23
02/19/2003   PENDING   National Seating
Company
 
                           
SPRING BIASED
ROTARY AIR VALVE
  Canada     2250644
07/25/2006         2250644
10/14/1998   IN FORCE   National Seating
Company
 
                           
SPRING BIASED
ROTARY AIR VALVE
  Germany     69824809
08/18/2005         69824809
10/16/1998   IN FORCE   National Seating
Company
 
                           
SPRING BIASED
ROTARY AIR VALVE
  EPO     913606
6/30/2004         08203484.5 10/16/1998   IN FORCE   National Seating
Company
 
                           
SPRING BIASED
ROTARY AIR VALVE
  Mexico     211458
11/19/2002         088703
10/20/1998   IN FORCE   National Seating
Company
 
                           
SPRING BIASED
ROTARY AIR VALVE
  UK     0913606
06/30/2004         0203484.5 10/16/1998   IN FORCE   National Seating
Company

SPRAGUE DEVICES, INC.

                                      Patent No.   Pub. No./   Applic. No./    
    Title   Country   Issue Date   Pub. Date   Filing Date   Status   Owner
WINDSHIELD WIPER
ASSEMBLY WITH
TUBULAR FRAME
MEMBER
  USA     7389562
06/24/2008     20040244134
12/09/2004   10/771894
02/04/2004   IN FORCE   Sprague Devices, Inc.
 
                           
FLUID AND AIR
NOZZLE AND METHOD
FOR CLEANING
VEHICLE LENSES
  USA     6554210
04/29/2003         09/804681
03/12/2001   IN FORCE   Sprague Devices, Inc.

- 8 -



--------------------------------------------------------------------------------



 



                                      Patent No.   Pub. No./   Applic. No./    
    Title   Country   Issue Date   Pub. Date   Filing Date   Status   Owner
MAGNETIC SPRING
ALIGNMENT AND
HANDLING SYSTEM
  USA     6378187
04/30/2003         09/540005
03/30/2000   ABANDONED   Sprague Devices, Inc.
 
                           
TRACTION ENHANCING
DEPLOYMENT SYSTEM
  USA     6206299
03/27/2001         09/293276
04/16/1999   IN FORCE   Sprague Devices, Inc.
 
                           
FLUID AND AIR
NOZZLE FOR
HEADLIGHT CLEANING
  USA     6199773
03/13/2001         09/451257
11/29/1999   IN FORCE   Sprague Devices, Inc.
 
                           
IMMINENT ICING
CONDITION
ENUNCIATOR
  USA     6166657
12/26/2000         09/110769
07/06/1998   IN FORCE   Sprague Devices, Inc.
 
                           
SYNCHRONIZATION
SYSTEM FOR MOTORS
  USA     6147466
11/14/2000         09/223114
12/30/1998   IN FORCE   Sprague Devices, Inc.
 
                           
VEHICLE LIGHTING
CONTROL SYSTEM
  USA     6456195
09/24/2002         09/141652
08/28/1998   IN FORCE   Sprague Devices, Inc.
 
                           
IMMINENT ICING
CONDITION
ENUNCIATOR
  USA     5796344
08/18/1998         08/596451
02/02/1996   IN FORCE   Sprague Devices, Inc.
 
                           
AIR-LIQUID SYSTEM
FOR CLEANING
VEHICLE HEADLIGHT
LENS AND SIMILAR
SURFACES
  USA     5657929
08/19/1997         08/583343
01/05/1996   IN FORCE   Sprague Devices, Inc.
 
                           
DEVICE FOR
SWITCHING CONTROL
OF VEHICLE
ACCESSORIES BETWEEN
VEHICLE CONTROL
STATIONS
  USA     5637927
06/10/1997         08/628272
04/05/1996   IN FORCE   Sprague Devices, Inc.
 
                           
WINDSHIELD WIPER
ASSEMBLY WITH ARM
HEAD RETAINING
MEANS
  USA     5634235
06/03/1997         08/685449
07/19/1996   IN FORCE   Sprague Devices, Inc.
 
                           
WINDSHIELD WASHER
CONTROL SYSTEM
  USA     5551232
09/03/1996         08/347969
12/01/1994   IN FORCE   Sprague Devices, Inc.
 
                           
ELECTRONICALLY
CONTROLLED FLUID
POWERED MOTOR
  USA     5427012
06/27/1995         08/201788
02/25/1994   IN FORCE   Sprague Devices, Inc.
 
                           
DIRECTION CONTROL
MEANS FOR VEHICLE
CLIMATE CONTROL
MEANS
  USA     5281049
01/25/1994         07/868471
04/14/1992   IN FORCE   Sprague Devices, Inc.
 
                           
HEATER AND AIR
CONDITIONING
CONTROL SYSTEM
  USA     4880031
11/14/1989         07/186918
04/27/1988   EXPIRED   Sprague Devices, Inc.
 
                           
RECIPROCATING
PISTON FLUID
POWERED MOTOR
  USA     4708053
11/24/1987         06/797506
11/13/1985   EXPIRED   Sprague Devices, Inc.
 
                           
RECIPROCATING
PISTON FLUID
POWERED MOTOR
  USA     4632013
12/30/1986         06/623080
06/21/1984   EXPIRED   Sprague Devices, Inc.
 
                           
ELECTRONICALLY
CONTROLLED FLUID
POWERED MOTOR
  Canada     2143408
11/30/2004         2143408
02/24/1995   IN FORCE   Sprague Devices, Inc.
 
                           
ELECTRONICALLY
CONTROLLED FLUID
POWERED MOTOR
  Canada     2164030
02/13/2007         2164030
11/29/1995   IN FORCE   Sprague Devices, Inc.
 
                           
ELECTRONICALLY
CONTROLLED FLUID
POWERED MOTOR
  UK     2286859
10/08/1997         19953559
02/22/1995   IN FORCE   Sprague Devices, Inc.
 
                           
ELECTRONICALLY
CONTROLLED FLUID
POWERED MOTOR
  UK     2295536
08/05/1998         199524521
11/30/1995   IN FORCE   Sprague Devices, Inc.
 
                           
ELECTRONICALLY
CONTROLLED FLUID
POWERED MOTOR
  Mexico     951086
02/09/2007         19951086
02/23/1995   IN FORCE   Sprague Devices, Inc.

- 9 -



--------------------------------------------------------------------------------



 



                                      Patent No.   Pub. No./   Applic. No./    
    Title   Country   Issue Date   Pub. Date   Filing Date   Status   Owner
ELECTRONICALLY
CONTROLLED FLUID
POWERED MOTOR
  Mexico     193187
08/30/1999         955012
11/30/1995   IN FORCE   Sprague Devices, Inc.
 
                           
FLUID AND AIR
NOZZLE FOR
HEADLIGHT CLEANING
  Austria           AT404292 (T)
8/15/2008   941322
06/08/2000   PENDING   Sprague Devices, Inc.
 
                           
FLUID AND AIR
NOZZLE FOR
HEADLIGHT CLEANING
  Canada           2374300
12/21/2000   2374300
06/08/2000   ABANDONED   Sprague Devices, Inc.
 
                           
FLUID AND AIR
NOZZLE FOR
HEADLIGHT CLEANING
  Germany     60039872
09/25/2008         60039872
06/08/2000   IN FORCE   Sprague Devices, Inc.
 
                           
FLUID AND AIR
NOZZLE FOR
HEADLIGHT CLEANING
  EPO     1377383
08/08/2007         709828
03/12/2002   ABANDONED   Sprague Devices, Inc.
 
                           
FLUID AND AIR
NOZZLE FOR
HEADLIGHT CLEANING
  EPO     1187682
08/12/2008         941322
06/08/2000   IN FORCE   Sprague Devices, Inc.
 
                           
FLUID AND AIR
NOZZLE FOR
HEADLIGHT CLEANING
  UK     1187682
08/12/2008         941322
06/08/2000   IN FORCE   Sprague Devices, Inc.
 
                           
FLUID AND AIR
NOZZLE FOR
HEADLIGHT CLEANING
  Japan     532511
11/05/2003         502988
06/08/2000   ABANDONED   Sprague Devices, Inc.
 
                           
FLUID AND AIR
NOZZLE FOR
HEADLIGHT CLEANING
  Mexico   PA012599
07/14/2003       PA012599
12/06/2001   ABANDONED   Sprague Devices, Inc.
 
                           
WINDSHIELD WIPER
ASSEMBLY WITH
TUBULAR FRAME
MEMBER
  Canada           2515071
08/19/2004   2515071
02/04/2004   PENDING   Sprague Devices, Inc.
 
                           
WINDSHIELD WIPER
ASSEMBLY WITH
TUBULAR FRAME
MEMBER
  EPO           1597119
11/23/2005   708144
02/04/2004   ABANDONED   Sprague Devices, Inc.
 
                           
WINDSHIELD WIPER
ASSEMBLY WITH
TUBULAR FRAME
MEMBER
  Mexico     252626         PA/a/2005/008
279
02/04/2004   ISSUED   Sprague Devices, Inc.
 
                           
DEVICE FOR
SWITCHING CONTROL
OF VEHICLE
ACCESSORIES BETWEEN
VEHICLE CONTROL
STATIONS
  Canada     2180861
10/02/2001         2180861
07/09/1996   IN FORCE   Sprague Devices, Inc.
 
                           
DEVICE FOR
SWITCHING CONTROL
OF VEHICLE
ACCESSORIES BETWEEN VEHICLE CONTROL
STATIONS
  UK     2311875
02/10/1999         199616124
08/01/1996   IN FORCE   Sprague Devices, Inc.
 
                           
DEVICE FOR
SWITCHING CONTROL
OF VEHICLE
ACCESSORIES BETWEEN VEHICLE CONTROL
STATIONS
  UK     2318429
02/10/1999         199725176
08/01/1996   IN FORCE   Sprague Devices, Inc.
 
                           
DEVICE FOR
SWITCHING CONTROL
OF VEHICLE
ACCESSORIES BETWEEN
VEHICLE CONTROL
STATIONS
  Mexico     197436
7/11/2000         971415
02/25/1997   IN FORCE   Sprague Devices, Inc.
 
                           
AIR-LIQUID SYSTEM
FOR CLEANING
VEHICLE HEADLIGHT
LENS AND SIMILAR
SURFACES
  Canada     2227199
04/11/2006         2227199
07/29/1996   IN FORCE   Sprague Devices, Inc.
 
                           
AIR-LIQUID SYSTEM
FOR CLEANING
VEHICLE HEADLIGHT
LENS AND SIMILAR
SURFACES
  Denmark     848650
02/09/2004         1996926185
07/29/1996   ABANDONED   Sprague Devices, Inc.
 
                           
AIR-LIQUID SYSTEM
FOR CLEANING
VEHICLE HEADLIGHT
LENS AND SIMILAR
SURFACES
  Spain     2205050
05/01/2004         1996916185
07/29/1996   ABANDONED   Sprague Devices, Inc.

- 10 -



--------------------------------------------------------------------------------



 



                                      Patent No.   Pub. No./   Applic. No./    
    Title   Country   Issue Date   Pub. Date   Filing Date   Status   Owner
AIR-LIQUID SYSTEM
FOR CLEANING
VEHICLE HEADLIGHT
LENS AND SIMILAR
SURFACES
  Mexico     208101
06/13/2002         1998766
01/27/1998   IN FORCE   Sprague Devices, Inc.

4.   Trademarks:

COMMERCIAL VEHICLE GROUP, INC.

                              Application                     Ser. No. /  
Registration No. /         Jurisdiction   Mark   Filing Date   Registration Date
  Status   Record Owner
USA
  GSX-3000   77/573007
09/18/2008       PENDING   Commercial Vehicle Group, Inc.
 
                   
USA
  (GRAPHIC) [c52843c5284301.gif]   77/351408
12/13/2007   3563355
01/20/2009   REGISTERED   Commercial Vehicle Group, Inc.
 
                   
USA
  MOTO MIRROR   75/274146
04/14/1997   2171097
07/07/1998   REGISTERED   Commercial Vehicle Group, Inc.
 
                   
USA
  COMFORTEK   77/733,983
05/11/2009       PENDING   Commercial Vehicle Group, Inc.
 
                   
USA
  MOTO MIRROR PLUS

(GRAPHIC) [c52843c5284302.gif]   75/225022
01/13/1997   2185420
09/01/1998   REGISTERED   Commercial Vehicle Group, Inc.
 
                   
USA
  CVG COMMERCIAL VEHICLE GROUP

(GRAPHIC) [c52843c5284303.gif]   78/380087
03/08/2004   3108626
06/27/2006   REGISTERED   Commercial Vehicle Group, Inc.
 
                   
International
Register
  CVG COMMERCIAL VEHICLE Group

(GRAPHIC) [c52843c5284314.gif]   868556
08/09/2004   868556
08/09/2004   REGISTERED   Commercial Vehicle Group, Inc.
 
                   
Mexico
  CVG Commercial Vehicle Group & Design   676042
09/08/2004   885997
06/16/2005   REGISTERED   Commercial Vehicle Group, Inc.
 
                   
Mexico
  CVG Commercial Vehicle Group & Design   676040
09/08/2004   885480
06/14/2005   REGISTERED   Commercial Vehicle Group, Inc.
 
                   
Mexico
  CVG Commercial Vehicle Group & Design   676041
09/08/2004   1069667
10/30/2008   REGISTERED   Commercial Vehicle Group, Inc.

- 11 -



--------------------------------------------------------------------------------



 



                              Application                     Ser. No. /  
Registration No. /         Jurisdiction   Mark   Filing Date   Registration Date
  Status   Record Owner
Mexico
  CVG Commercial Vehicle Group & Design   676043
09/08/2004   885809
06/15/2005   REGISTERED   Commercial Vehicle Group, Inc.
 
                   
Australia
  CVG Commercial Vehicle Group & Design   868556
03/08/2004   868556
09/08/2004   REGISTERED   Commercial Vehicle Group, Inc.
 
                   
Benelux
  CVG Commercial Vehicle Group & Design   868556
09/08/2004   868556
09/08/2004   REGISTERED   Commercial Vehicle Group, Inc.
 
                   
China
  CVG Commercial Vehicle Group & Design   868556
09/08/2004   868556
09/08/2004   REGISTERED   Commercial Vehicle Group, Inc.
 
                   
Germany
  CVG Commercial Vehicle Group & Design   868556
09/08/2004   868556
09/08/2004   REGISTERED   Commercial Vehicle Group, Inc.
 
                   
Japan
  CVG Commercial Vehicle Group & Design   868556
09/08/2004   868556
09/08/2004   REGISTERED   Commercial Vehicle Group, Inc.
 
                   
Poland
  CVG Commercial Vehicle Group & Design   868556
09/08/2004   868556
09/08/2004   REGISTERED   Commercial Vehicle Group, Inc.
 
                   
Sweden
  CVG Commercial Vehicle Group & Design   868556
09/08/2004   868556
09/08/2004   REGISTERED   Commercial Vehicle Group, Inc.
 
                   
UK
  CVG Commercial Vehicle Group & Design   868556
09/08/2004   868556
06/21/2004   REGISTERED   Commercial Vehicle Group, Inc.
 
                   
Australia
  MOTO MIRROR   1243977
06/02/2008       PENDING   Commercial Vehicle Group, Inc.
 
                   
Canada
  MOTO MIRROR   1386479
03/07/2008       PENDING   Commercial Vehicle Group, Inc.
 
                   
Mexico
  MOTO MIRROR   938920
06/05/2008       PENDING   Commercial Vehicle Group, Inc.
 
                   
Australia
  (GRAPHIC) [c52843c5284304.gif]   731907
04/09/1997   731907
04/09/1997   REGISTERED   Commercial Vehicle Group, Inc.
 
                   
Canada
  Moto Mirror & Design   0841627
04/30/1997   496171
06/16/1998   REGISTERED   Commercial Vehicle Group, Inc.
 
                   
Mexico
  Moto Mirror & Design   291918
04/10/1997   614348
06/21/1999   REGISTERED   Commercial Vehicle Group, Inc.
 
                   
Sweden
  Moto Mirror & Design   199703525
04/10/1997   333447
10/15/1999   REGISTERED   Commercial Vehicle Group, Inc.

- 12 -



--------------------------------------------------------------------------------



 



MAYFLOWER VEHICLE SYSTEMS, LLC

                              Application Ser.   Registration No. /        
Jurisdiction   Mark   No./ Filing Date   Registration Date   Status   Record
Owner
USA
  MAYFLOWER   78/114104
03/11/2002   2797473
12/23/2003   REGISTERED   CVG Acquisition,
LLC/Mayflower
Vehicle Systems,
LLC
 
                   
USA
  MAYFLOWER DESIGN

     (GRAPHIC) [c52843c5284313.gif]   78/159133
08/29/2002   2781928
11/11/2003   REGISTERED   CVG Acquisition,
LLC/Mayflower
Vehicle Systems,
LLC

MONONA WIRE CORPORATION

                              Application                     Ser. No./  
Registration No. /         Jurisdiction   Mark   Filing Date   Registration Date
  Status   Record Owner
USA
  MWC

    (GRAPHIC) [c52843c5284305.gif]   76/170439
11/22/2000   2644034
10/29/2002   REGISTERED   Monona Wire Corporation

NATIONAL SEATING COMPANY

                              Application                     Ser. No./  
Registration No. /         Jurisdiction   Mark   Filing Date   Registration Date
  Status   Record Owner
USA
  EASY-AIRE   77/767410
06/24/2009       PENDING   National Seating Company
 
                   
USA
  CUSH-N-AIRE   73/510052
11/23/1984   1340589
06/11/1985   REGISTERED   National Seating Company
 
                   
USA
  CHUGGER SNUBBER   72/379153
12/21/1970   0933827
05/16/1972   REGISTERED   National Seating Company

- 13 -



--------------------------------------------------------------------------------



 



SPRAGUE DEVICES, INC.

                              Application                     Ser. No./ Filing  
Registration No. /         Jurisdiction   Mark   Date   Registration Date  
Status   Record Owner
USA
  AIR PUSH

(GRAPHIC) [c52843c5284306.gif]   71/499442
04/01/1946   0442654
05/10/1949   REGISTERED   Sprague Devices, Inc.
 
                   
USA
  AIR-PUSH   72/315270
12/26/1968   0876384
09/09/1969   REGISTERED   Sprague Devices, Inc.
 
                   
USA
  SPRAGUE DEVICES   74/165295
05/10/1991   1727180
10/27/1992   REGISTERED   Sprague Devices, Inc.
 
                   
USA
  M3 CLUTCH   74/528750
05/24/1994   1911257
08/15/1995   REGISTERED   Sprague Devices, Inc.
 
                   
USA
  ROADWATCH   75/093148
04/23/1996   2159429
05/19/1998   REGISTERED   Sprague Devices, Inc.
 
                   
USA
  SPRA-KLEER   75/633885
02/04/1999   2323981
02/29/2000   REGISTERED   Sprague Devices, Inc.
 
                   
USA
  ROADWATCH

(GRAPHIC) [c52843c5284307.gif]   78/060174
04/24/2001   2664644
12/17/2002   REGISTERED   Sprague Devices, Inc.
 
                   
USA
  CLEARVIEW   78/034718
11/10/2000   2774082
10/14/2003   REGISTERED   Sprague Devices, Inc.
 
                   
USA
  KEYFREE   78/199096
12/31/2002   2788931
12/02/2003   REGISTERED   Sprague Devices, Inc.
 
                   
USA
  CAMERAWASH   78/250480
05/15/2003   2890577
09/28/2004   REGISTERED   Sprague Devices, Inc.
 
                   
USA
  ROADWATCH 3   78/250521
05/15/2003   2908310
12/07/2004   REGISTERED   Sprague Devices, Inc.
 
                   
USA
  ROADWATCH SS
ROADWATCH SAFETY
SYSTEM

(GRAPHIC) [c52843c5284308.gif]   78/974111
09/14/2006   3268437
07/24/2007   REGISTERED   Sprague Devices, Inc.
 
                   
USA
  LIGHTWASH   75/878069
12/21/1999   2595106
07/16/2002   REGISTERED   Sprague Devices, Inc.
 
                   
Canada
  AIR PUSH   0419184
12/21/1977   TMA239182
01/18/1980   REGISTERED   Sprague Devices, Inc.
 
                   
Mexico
  AIR PUSH   24971
11/08/1968   148448
11/08/1968   REGISTERED   Sprague Devices, Inc.

- 14 -



--------------------------------------------------------------------------------



 



                              Application                     Ser. No./ Filing  
Registration No. /         Jurisdiction   Mark   Date   Registration Date  
Status   Record Owner
Australia
  SPRAGUE & Design

(GRAPHIC) [c52843c5284309.gif]   314132
12/19/1977   B 314132
12/19/1977   REGISTERED   Sprague Devices, Inc.
 
                   
Canada
  SPRAGUE & Design

(GRAPHIC) [c52843c5284310.gif]   0419183
12/21/1977   TMA240302
03/07/1980   REGISTERED   Sprague Devices, Inc.
 
                   
Mexico
  SPRAGUE & Design   24970
11/08/1968   147923
11/08/1968   REGISTERED   Sprague Devices, Inc.

TRIM SYSTEMS OPERATING CORP.

                              Application Ser.                     No./  
Registration No. /         Jurisdiction   Mark   Filing Date   Registration Date
  Status   Record Owner
Canada
  O3 & Design

(GRAPHIC) [c52843c5284311.gif]   0836270
02/11/1997   504261
11/18/1998   REGISTERED   Tempress, Inc.
 
                   
Canada
  THE HAPPY OZONE
MOLECULE AND
DESIGN   0836272
02/11/1997   495502
05/29/1998   REGISTERED   Tempress, Inc.
 
                   
Canada
  T-RIM   0824711
09/30/1996   504116
11/16/1998   REGISTERED   Tempress, Inc.
 
                   
Canada
  T-SKIN   0824707
09/30/1996   489645
02/10/1998   REGISTERED   Tempress, Inc.
 
                   
Canada
  VCR   0828758
11/13/1996   520283
12/06/1999   REGISTERED   Tempress, Inc.

 

1   Tempress, Inc. merged into Trim Systems Operating Corp., surviving as Trim
Systems Operating Corp., on September 15, 2004.

- 15 -



--------------------------------------------------------------------------------



 



Trade names:
COMMERCIAL VEHICLE GROUP, INC.

          Trade Name   Goods   Owner
BOOT SAVER
  Rubber and plastics hose and belting   Commercial Vehicle Group Inc.
 
       
CVG
  Motor vehicle parts and accessories   Commercial Vehicle Group Inc.
 
       
FISH-ON
  Automotive stampings   Commercial Vehicle Group Inc.
 
       
MAYFLOWER VEHICLE SYSTEMS
  Motor vehicle parts and accessories   Commercial Vehicle Group Inc.
 
       
MOTO MIRROR
  Motor vehicle parts and accessories   Commercial Vehicle Group Inc.
 
       
MWC
  Motor vehicle parts and accessories   Commercial Vehicle Group Inc.
 
       
O3
  Electric housewares and fans   Commercial Vehicle Group Inc.
 
       
O3 THE HAPPY OZONE MOLECULE
  Sporting and athletic goods   Commercial Vehicle Group Inc.
 
       
ROADWATCH
  Motor vehicle parts and accessories   Commercial Vehicle Group Inc.
 
       
T-RIM
  Automotive stampings   Commercial Vehicle Group Inc.
 
       
TACKLE HATCH
  Apparel and accessories   Commercial Vehicle Group Inc.
 
       
CLEARVIEW
  Motor vehicle parts and accessories   Commercial Vehicle Group Inc.
 
       
KEYFREE
  Communications equipment   Commercial Vehicle Group Inc.

- 16 -



--------------------------------------------------------------------------------



 



SCHEDULE 3.01(m)
ENVIRONMENTAL MATTERS
All facts, events and conditions set forth in the following environmental
reports, provided to Agent, are hereby incorporated by reference for purposes of
this Schedule 3.01(m):

1.   Environmental Review of Seven Facilities of Mayflower Vehicle Systems,
Inc., prepared by ENVIRON International Corp. for Kirkland & Ellis LLP on behalf
of Hidden Creek Industries, Inc., dated November 2004.   2.   Environmental
Review of Four Facilities of the Commercial Vehicle Group, prepared by ENVIRON
International Corp. for Kirkland & Ellis LLP on behalf of Hidden Creek
Industries, Inc., dated December 2004.   3.   Publicly available environmental
databases indicate that Borrower paid a $29,610 civil penalty in 2007 for
failure to renew their Title V Air Permit on time.   4.   Publicly available
environmental databases identify potentially outstanding OSHA violations at
Borrower’s Norwalk, Ohio facility first issued in March 2007. Database results
indicate a $2,125 penalty, which has been contested by Borrower, relating to a
workplace fatality. The Norwalk facility also received OSHA notices of violation
in June 2006, all of which are reported to be completed. Borrower is currently
in discussion with the federal Environmental Protection Agency (the “EPA”)
regarding the sludge generated from the ecoat process at that facility,
specifically the difference between the EPA’s and the applicable state agency’s
classification of such waste. Borrower has engaged counsel and submitted a
summary of operations to the EPA and is currently awaiting the EPA response to
that summary. Additionally, the EPA noted issues at the facility with universal
waste (such as fluorescent bulb) storage, and those issues have been corrected
by Borrower.   5.   The EPA and NCDENR recently performed an audit of Borrower’s
Concord, North Carolina facility to assess hazardous waste storage; no reports
have been received to date.   6.   A spill of sewage that entered a storm drain
has recently occurred at Borrower’s Statesville, North Carolina facility. 
Borrower used a response company to contain and remediate the spill and the
appropriate governmental agencies have been notified of the situation.  No other
action is expected, except for internal changes to prevent any similar event in
the future.   7.   Publicly available environmental databases identify OSHA
notices of violation issued to Borrower’s Shadyside, Ohio facility in
January 2007, with actual penalty amounts of $2,125 and $1,700, all of which
were abated. In addition, the Shadyside facility received OSHA notices of
violation in October 2005 that resulted in actual penalty of $2,250, which has
also been completed.

- 17 -



--------------------------------------------------------------------------------



 



SCHEDULE 3.01(n)
RESTRICTIVE AGREEMENTS
Third Lien Indenture.

- 18 -



--------------------------------------------------------------------------------



 



SCHEDULE 3.01(o)
LITIGATION
None.

- 19 -



--------------------------------------------------------------------------------



 



SCHEDULE 3.01(q)
PENSION PLAN DISCLOSURES

1.   KAB Seating Limited participates in a pension scheme called the KAB Pension
Scheme (the “Scheme”). The Scheme has a defined benefits section that was closed
to future accrual on April 6, 2006.   2.   On certain actuarial bases, the
Scheme is understood to have been and to be currently underfunded. As of
December 31, 2008, on a FASB 158 basis, the Scheme was underfunded by
approximately $6,728,000. Total assets as of December 31, 2008 were $28,137,000
and total liabilities were $21,409,000.

- 20 -



--------------------------------------------------------------------------------



 



SCHEDULE 3.01(s)
LABOR CONTRACTS
Borrower and its Subsidiaries are party to or bound by the following collective
bargaining agreements:

1.   Collective bargaining agreement by and between Commercial Vehicle Group,
Inc. and International Union, United Automobile, Aerospace and Agricultural
Workers of America U.A.W. Local 1379, covering the period May 1, 2006 to
April 30, 2010.   2.   Collective bargaining agreement by and between Commercial
Vehicle Group, Inc. and United Steel, Paper and Forestry, Rubber, Manufacturing,
Energy, Allied Industrial and Service Workers International Union, AFL-CIO-CLC
Local 9419, covering the period May 1, 2008 to February 28, 2011.   3.  
Collective bargaining agreement by and between KAB Seating Limited and UNITE,
covering the period April 2009 to March 2010.   4.   Collective bargaining
agreement by and between MWC de Mexico S. de R.L. de C.V. and CTM (Asociacion
Sindical de Obreros y Obreras en empresas maquiladoras, armadoras y fabricantes
de Agua Prieta), covering the period January 1, 2009 to December 31, 2009.   5.
  Collective bargaining agreement by and between C.I.E.B. Kahovec, s. r. o. and
Basic organization OS KOVO of the company C.I.E.B. Kahovec, s. r. o.,
represented by Mr Jaromír Šebetka, covering the period January 1, 2009 to
December 31, 2009.

- 21 -



--------------------------------------------------------------------------------



 



SCHEDULE 4.20
POST-CLOSING MATTERS
1. Borrower shall use commercially reasonable efforts to obtain from each of the
landlords listed in Section C (Real Property/Leaseholds) of that certain
Collateral Certificate delivered to Lender of even date herewith an executed
Disclaimer and Consent in a form substantially similar to the form attached
hereto as Exhibit D, and deliver same to Agent within forty-five (45) days from
the date hereof.
2. Within thirty Business Days from the date hereof, Borrower (1) shall deliver
(or cause to be delivered) an aircraft security agreement in form and substance
reasonably satisfactory to Agent covering one Cessna model 550 aircraft with
serial number 550-0279 and Federal Aviation Administration registration number
N550KA together with two Pratt & Whitney model JT15D-4 engines identified by
serial numbers PCE-70767 (left) and PCE-70472 (right) and (2) shall deliver (or
cause to be delivered) all other documents reasonably required to ensure that
such aircraft security agreement may be filed with the Federal Aviation
Administration and the International Registry (as such term is defined in the
Cape Town Treaty).
     As used herein, Cape Town Treaty means collectively the Convention on
International Interests in Mobile Equipment signed in Cape Town, South Africa on
November 16, 2001, as ratified by the United States and the Protocol to the
Convention on International Interests in Mobile Equipment on Matters Specific to
Aircraft Equipment signed in Cape Town, South Africa on November 16, 2001, as
ratified by the United States, together with the Regulations for the
International Registry and the International Registry Procedures, and all other
rules, amendments, supplements, and revisions thereto.

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.01
REAL ESTATE

                 
1.
  7800 Walton Parkway     2.     310 Dietz Avenue
 
  New Albany, OH 43054           Dekalb, IL 60115
 
               
3.
  4721 North Eugene Avenue     4.     200 North Locust Street
 
  Douglas, AZ 85607           Edgewood, IA 52042
 
               
5.
  1585 Beverly Court, Suite 112     6.     2845 Armentrout Drive
 
  Aurora, IL 60504           Concord, NC 28025
 
               
7.
  2901 Zion Church Road     8.     1140 NW 3rd Avenue
 
  Concord, NC 28025           Canby, OR 97013
 
               
9.
  527 West US Highway 20     10.     900 Highway 212
 
  Michigan City, IN 46360           Michigan City, IN 46360
 
               
11.
  28800 Beck Road     12.     200 National Drive
 
  Wixom, MI 48393           Vonore, TN 37885
 
               
13.
  8649 South 212th Street     14.     607 Bond Street
 
  Kent, WA 98031           Statesville, NC 28677
 
               
15.
  613 Bond Street     16.     1257 Roberson Springs Road
 
  Statesville, NC 28677           Loudon, TN 37774
 
               
17.
  97 Tom Pope Road     18.     116 Industry Road
 
  Pikeville, TN 37367           Tellico Plains, TN 37385
 
               
19.
  301 West Spruce Street     20.     75 Chamber Drive
 
  Monona, IA 52159           Chillicothe, OH 45601
 
               
21.
  320 Newbern Road     22.     2227 Salisbury Highway
 
  Dublin, VA 24084           Statesville, NC 28677
 
               
23.
  401 East Alexander Avenue     24.     6211 Northeast Campus Drive
 
  Tacoma, WA 98421           Vancouver, WA 98661
 
               
25.
  2300 Northeast 65th Avenue     26.     112 Town Center Drive
 
  Vancouver, WA 98661           Dublin, VA 24084
 
               
27.
  379 Central Drive     28.     6710 McEwan Road
 
  Concord, NC 28025           Lake Oswego, OR 97035
 
               
29.
  8005 Southwest Hunziker Street     30.     629 South Battleground Avenue
 
  Tigard, OR 97223           Kings Mountain, NC 28086
 
               
31.
  55 North Garfield Street     32.     60581 State Route 7
 
  Norwalk, OH 44857           Shadyside, OH 43947

- 22 -



--------------------------------------------------------------------------------



 



                 
33.
  206 Republic Street     34.     71 North West Street
 
  Norwalk, OH 44857           Norwalk, OH 44857
 
               
35.
  17th Street     36.     470 East High Street
 
  Bellaire, OH 43906           London, OH 43140
 
               
37.
  240 Raleigh Street     38.     Calle 18 Avenida 10, # 180-5
 
  Chatham, ON N7M 5L3           Agua Prieta, Sonora, Mexico
 
               
39.
  Carretera Tepa-Arandas #115     40.     199 Wilshire Avenue Southwest
 
  Capilla de Guadelupe, Jalisco, Mexico           Concord, NC 28025
 
               
41.
  Calle del Rio Avenida del Rio Sonora     42.     3330 Ridgeway Drive, Unit 5
 
  Block VIII and IX of Parque           Mississauga, ON L5L 5Z9
 
  Industrial El Rio            
 
  Agua Prieta, Sonora, Mexico            

MORTGAGES

1)   Mortgage, Assignment of Rents, Security Agreement and Fixture Filing by and
between Monona Wire Corporation, as mortgagor, to Credit Suisse, as agent, dated
August 4, 2009, with respect to the property located in Monona, Clayton County,
Iowa;

2)   Deed of Trust, Assignment of Rents, Security Agreement and Fixture Filing
by and between Mayflower Vehicle Systems, LLC, as grantor, to First American
Title Insurance Company, as trustee, for the benefit of Credit Suisse, as
beneficiary, dated August 4, 2009, with respect to the property located in Kings
Mountain, Cleveland County, North Carolina;

3)   Open-End Mortgage, Assignment of Rents, Security Agreement and Fixture
Filing by and between Mayflower Vehicle Systems, LLC, as mortgagor, and Credit
Suisse, as agent, dated August 4, 2009, with respect to the property located in
Shadyside, Belmont County, Ohio;

4)   Open-End Mortgage, Assignment of Rents, Security Agreement and Fixture
Filing by and between Mayflower Vehicle Systems, LLC, as mortgagor, and Credit
Suisse, as agent, dated August 4, 2009, with respect to the property located in
Norwalk, Huron County, Ohio;

5)   Open-End Mortgage, Assignment of Rents, Security Agreement and Fixture
Filing by and between Trim Systems Operating Corp., as mortgagor, and Credit
Suisse, as agent, dated August 4, 2009, with respect to the property located in
Chillicothe, Ross County, Ohio;

6)   Deed of Trust, Assignment of Rents, Security Agreement and Fixture Filing
by and between National Seating Company, as grantor, to William L. Rosenberg, as
trustee, for the benefit of Credit Suisse, as beneficiary, dated August 4, 2009,
with respect to the property located in Vonore, Monroe County, Tennessee; and

- 23 -



--------------------------------------------------------------------------------



 



7)   Deed of Trust, Assignment of Rents, Security Agreement and Fixture Filing
by and between Trim Systems Operating Corp., as grantor, to Manus E. Holmes, as
trustee, for the benefit of Credit Suisse, as beneficiary, dated August 4, 2009,
with respect to the property located in Dublin, Pulaski County, Virginia.

- 24 -



--------------------------------------------------------------------------------



 



SCHEDULE 8.01
COMMERCIAL TORT CLAIMS
None.

- 25 -



--------------------------------------------------------------------------------



 



SCHEDULE 9.04
DEPOSIT ACCOUNTS

                      Last 4 Digits of Account Depository Bank   Type of Account
  Number
US Bank N.A.
800 Nicollet Mall
BC-MN-H03Q
Minneapolis, MN 55402-7020
  Checking (Master Disbursement Account)     0995  
 
           
US Bank N.A.
800 Nicollet Mall
BC-MN-H03Q
Minneapolis, MN 55402-7020
  Checking (Main Account)     2779  
 
           
US Bank N.A.
800 Nicollet Mall
BC-MN-H03Q
Minneapolis, MN 55402-7020
  Checking (Investment Sweep)     0360  
 
           
US Bank N.A.
800 Nicollet Mall
BC-MN-H03Q
Minneapolis, MN 55402-7020
  Checking (Main Account)     2191  
 
           
US Bank N.A.
800 Nicollet Mall
BC-MN-H03Q
Minneapolis, MN 55402-7020
  Checking (Controlled Disbursement)     6475    
Citizens Bank of Blount County
330 East Broadway
Maryville, TN 37802-9730
  Checking (Petty Cash)     1837  
 
           
US Bank N.A.
800 Nicollet Mall
BC-MN-H03Q
Minneapolis, MN 55402-7020
  Checking (Main Account)     6654  
 
           
US Bank N.A.
800 Nicollet Mall
BC-MN-H03Q
Minneapolis, MN 55402-7020
  Checking (Controlled Disbursement)     9081  
 
           
US Bank N.A.
800 Nicollet Mall
BC-MN-H03Q
Minneapolis, MN 55402-7020
  Checking (Main Account)     8449  
 
           
US Bank N.A.
800 Nicollet Mall
BC-MN-H03Q
Minneapolis, MN 55402-7020
  Checking (Controlled Disbursement)     7812  
 
           
Bank of America, N.A.
P.O. Box 25118
Tampa, FL 33622-5118
  Checking     5042  

 



--------------------------------------------------------------------------------



 



                      Last 4 Digits of Account Depository Bank   Type of Account
  Number
Bank of America, N.A.
P.O. Box 25118
Tampa, FL 33622-5118
  Checking (Petty Cash)     8675  
 
           
Bank of America, N.A.
P.O. Box 25118
Tampa, FL 33622-5118
  Checking (Petty Cash)     4338  
 
           
Columbia Credit Union
P.O. Box 324
Vancouver, WA 98666
  Checking (Petty Cash)     7474  
 
           
Branch Banking & Trust
Company of Virginia
189 Broad Street
P.O. Box 1166
Dublin, VA 24084
  Checking (Petty Cash)     7765  
 
           
US Bank N.A.
800 Nicollet Mall
BC-MN-H03Q
Minneapolis, MN 55402-7020
  Checking (Main Account)     4544  
 
           
US Bank N.A.
800 Nicollet Mall
BC-MN-H03Q
Minneapolis, MN 55402-7020
  Checking (Controlled Disbursement)     7549  
 
           
US Bank N.A.
800 Nicollet Mall
BC-MN-H03Q
Minneapolis, MN 55402-7020
  Checking (Workers Comp)     3883  
 
           
US Bank N.A.
800 Nicollet Mall
BC-MN-H03Q
Minneapolis, MN 55402-7020
  Checking (Main Account)     2897  
 
           
US Bank N.A.
800 Nicollet Mall
BC-MN-H03Q
Minneapolis, MN 55402-7020
  Checking (Controlled Disbursement)     7952  
 
           
US Bank N.A.
800 Nicollet Mall
BC-MN-H03Q
Minneapolis, MN 55402-7020
  Checking (Main Account)     6316  
 
           
US Bank N.A.
800 Nicollet Mall
BC-MN-H03Q
Minneapolis, MN 55402-7020
  Checking (Controlled Disbursement)     9057  
 
           
US Bank N.A.
800 Nicollet Mall
BC-MN-H03Q
Minneapolis, MN 55402-7020
  Checking (Main Account)     4528  
 
           
US Bank N.A.
800 Nicollet Mall
BC-MN-H03Q
Minneapolis, MN 55402-7020
  Checking (Controlled Disbursement)     7275  
 
           
Fifth Third Bank
126 E. 4th Street
Michigan City, IN 46360
  Checking (Petty Cash)     3230  

 



--------------------------------------------------------------------------------



 



                      Last 4 Digits of Account Depository Bank   Type of Account
  Number
US Bank N.A.
800 Nicollet Mall
BC-MN-H03Q
Minneapolis, MN 55402-7020
  Checking (Main Account)     4882  
 
           
US Bank N.A.
800 Nicollet Mall
BC-MN-H03Q
Minneapolis, MN 55402-7020
  Checking (Controlled Disbursement)     7697  
 
           
US Bank N.A.
800 Nicollet Mall
BC-MN-H03Q
Minneapolis, MN 55402-7020
  Checking (Workers Comp)     3875  
 
           
National City Bank
9 East Main Street
Norwalk, OH 44857
  Checking (Manual Checks)     9431  
 
           
National City Bank
9 East Main Street
Norwalk, OH 44857
  Checking (Petty Cash)     9458  
 
           
Huntington Bank
4105 Central Avenue
Shadyside, OH 43947
  Checking (Hourly Payroll)     7629  
 
           
Huntington Bank
4105 Central Avenue
Shadyside, OH 43947
  Checking (Petty Cash)     7616  
 
           
Wachovia Bank, N.A.
P.O. Box 563966
Charlotte, NC 28256-3966
  Checking (Petty Cash)     4595  
 
           
US Bank N.A.
800 Nicollet Mall
BC-MN-H03Q
Minneapolis, MN 55402-7020
  Checking     4635  
 
           
US Bank N.A.
800 Nicollet Mall
BC-MN-H03Q
Minneapolis, MN 55402-7020
  Checking (Manual Payroll)     2889  
 
           
Fifth Third Bank
155 W. Main St.
New Albany, OH 43054
  Checking (Petty Cash)     9875  
 
           
US Bank N.A.
800 Nicollet Mall
BC-MN-H03Q
Minneapolis, MN 55402-7020
  Checking     2554  
 
           
Bank of America, N.A.
135 S. LaSalle, 4th Floor
Chicago, IL 60603
  Blocked Account     8576  
 
           
Bank of America, N.A.
135 S. LaSalle, 4th Floor
Chicago, IL 60603
  Operating Account     8589  
 
           
US Bank N.A.
800 Nicollet Mall
BC-MN-H03Q
Minneapolis, MN 55402-7020
  Checking (Workers Comp)     8387  

 



--------------------------------------------------------------------------------



 



In addition, the following account numbers have been reserved with Bank of
America, N.A., but have not been activated:
Controlled Disbursement Account Numbers (CDA’s)

          Company Name   Last 4 Digits of Account Number
CVG Management Corporation
    8468  
Sprague Devices
    8385  
Trim Systems Operating Corporation
    8393  
National Seating Company
    8401  
Mayflower Vehicle Systems, LLC
    8419  
Monona Wire Corporation
    8427  
Cabarrus Plastics, Inc.
    8435  
CVG Oregon, LLC
    8443  
CVG CS, LLC
    8450  

Workers Comp / Manual Payroll Accounts

          Company Name   Last 4 Digits of Account Number
CVG Management Corp — Manual Payroll
    0085  
CVG Management Corp — Workers Comp
    0077  
Trim Systems Operating Corp — Workers Comp
    0069  
Mayflower Vehicle Systems — Workers Comp
    0051  

Incoming Receipts ONLY Account Numbers (DDA’s)

          Company Name   Last 4 Digits of Account Number
CVG Management Corporation
    2464  
Sprague Devices
    2516  
Trim Systems Operating Corporation
    3670  
National Seating Company
    9195  
Mayflower Vehicle Systems, LLC
    2477  
Monona Wire Corporation
    2312  
Cabarrus Plastics, Inc.
    2451  
CVG Oregon, LLC
    2480  
CVG CS, LLC
    2448  

Stand Alone Accounts

          Company Name   Last 4 Digits of Account Number
CVG European Holdings, LLC
    2642  

 



--------------------------------------------------------------------------------



 



SCHEDULE 9.05(a)
BUSINESS LOCATIONS

                 
1.
  7800 Walton Parkway     2.     310 Dietz Avenue
 
  New Albany, OH 43054           Dekalb, IL 60115
 
               
3.
  4721 North Eugene Avenue     4.     200 North Locust Street
 
  Douglas, AZ 85607           Edgewood, IA 52042
 
               
5.
  1585 Beverly Court, Suite 112     6.     2845 Armentrout Drive
 
  Aurora, IL 60504           Concord, NC 28025
 
               
7.
  2901 Zion Church Road     8.     1140 NW 3rd Avenue
 
  Concord, NC 28025           Canby, OR 97013
 
               
9.
  527 West US Highway 20     10.     900 Highway 212
 
  Michigan City, IN 46360           Michigan City, IN 46360
 
               
11.
  28800 Beck Road     12.     200 National Drive
 
  Wixom, MI 48393           Vonore, TN 37885
 
               
13.
  8649 South 212th Street     14.     607 Bond Street
 
  Kent, WA 98031           Statesville, NC 28677
 
               
15.
  613 Bond Street     16.     1257 Roberson Springs Road
 
  Statesville, NC 28677           Loudon, TN 37774
 
               
17.
  97 Tom Pope Road     18.     116 Industry Road
 
  Pikeville, TN 37367           Tellico Plains, TN 37385
 
               
19.
  301 West Spruce Street     20.     75 Chamber Drive
 
  Monona, IA 52159           Chillicothe, OH 45601
 
               
21.
  320 Newbern Road     22.     2227 Salisbury Highway
 
  Dublin, VA 24084           Statesville, NC 28677
 
               
23.
  401 East Alexander Avenue     24.     6211 Northeast Campus Drive
 
  Tacoma, WA 98421           Vancouver, WA 98661
 
               
25.
  2300 Northeast 65th Avenue     26.     112 Town Center Drive
 
  Vancouver, WA 98661           Dublin, VA 24084
 
               
27.
  379 Central Drive     28.     6710 McEwan Road
 
  Concord, NC 28025           Lake Oswego, OR 97035
 
               
29.
  8005 Southwest Hunziker Street     30.     629 South Battleground Avenue
 
  Tigard, OR 97223           Kings Mountain, NC 28086
 
               
31.
  55 North Garfield Street     32.     60581 State Route 7
 
  Norwalk, OH 44857           Shadyside, OH 43947

 



--------------------------------------------------------------------------------



 



                 
33.
  206 Republic Street     34.     71 North West Street
 
  Norwalk, OH 44857           Norwalk, OH 44857
 
               
35.
  17th Street     36.     470 East High Street
 
  Bellaire, OH 43906           London, OH 43140
 
               
37.
  240 Raleigh Street     38.     Calle 18 Avenida 10, # 180-5
 
  Chatham, ON N7M 5L3           Agua Prieta, Sonora, Mexico
 
               
39.
  Carretera Tepa-Arandas #115     40.     199 Wilshire Avenue Southwest
 
  Capilla de Guadelupe, Jalisco, Mexico           Concord, NC 28025
 
               
41.
  Calle del Rio Avenida del Rio Sonora     42.     3330 Ridgeway Drive, Unit 5
 
  Block VIII and IX of Parque Industrial           Mississauga, ON L5L 5Z9
 
  El Rio            
 
  Agua Prieta, Sonora, Mexico            

 



--------------------------------------------------------------------------------



 



SCHEDULE 11.03(a)
NOTICE ADDRESSES
Borrower:
Commercial Vehicle Group, Inc.
Attn: Chad M. Utrup, Chief Financial Officer
7800 Walton Parkway
New Albany, OH 43054
Telecopy: (614) 289-5365
Agent:
Credit Suisse
Attn: Agency Manager
One Madison Avenue
New York, NY 10010
Telecopy: (212) 322-2291
Lender:
Credit Suisse
Attn: Hazel M. Leslie
Loan Originations Closing Group
7033 Louis Stephens Drive
Raleigh, NC 27560
Telecopy: (919) 994-4841

 